Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 1 of 175 Page|D #:635

EXHIBIT 64

 

` Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 2 of 175 Page|D #:636

EXH. "I"

PARTICII‘AT!ON SCHEl)ULE OF TERMS TO MASTER JOINT
PAR'I`ICH’ATION AGREEMENT ("l’ARTlClPATlON AGREEMENT") DATEI)
AUGUST 2, 2010 BETWEEN TRI CLOBAL FlNANClAL SERV[CES, INC.
("Scller") ANl) CAPITAL ONE TAXl‘ MEDALLION Fl'NANCE

 

 

 

 

iName of Loan Borrower: Name of Guarantot(s): $'_jw:¢>/) GM
Boi\i et 5 TA><; ;I;NQ/ ¢%"W éA/(, 41 ¢:¢¢,0
I'.oan Amount to Borrower: $ 'ZOO 090. 00 Loan"N'?laturity Dale: ' 7"£)¢¢._¢\5£ /D zale
l’articipant‘s lnvestment: 3 lZ-OOOQO. 00 l’artieipztnt' Percentage: /po%
bean lntet‘est Rate: 3).¥5% Seller lnterest' Rate: 5. 92 % (il" fixed rate)

check here if variable tate and complete
variable rate addendum

 

Moiithly Loan Payment: $ 5 359. 90 from Tcrm of l,oan in months: 3¢
Bortower Amorti?ation period if different than Term

 

 

 

interest Only: \/ Yes (No) (chcck one) ,'1'¢¢7‘&2¢)>2" ¢47¢¢/;'/
4il"interest on|y: Minimum Medailion Value /
§§

Monthly l’ayment due COTMF Other Terrns:

s ?> Ll 9 O. 00

 

 

 

 

 

 

quticipant hereby acquires the i’att'icipatioti Pereentage referenced above in the Loan to
the Borro\ver, pursuant to the Assignment and 'l`ransi`er executed together herewith, all
according to the economic terms reflected above 'l`he terms of the Partieipation
Agrecment are incorporated into this Schedule by reference Capitalized terms on this
Schednle shall have the meaning given to them in the l’azticipation Agrecment. ln the
event of any conflict between the terms of this Scheduie and the Master .loint
participation Agreement, then the Master .loint Fartieipation Agreement shall govern. lf`
the Amottization period exceeds the 'l`erm ol` the Loan, then the

l,oan is due and payable on the l;oan Maturity Date.

~”iAxt Mm)ALuoN FINANCE

 
  
 

TRI GLOBAL FINANCIAL CAl’!'l`AL ON
SERV!CES, INC.

   

 

By; Byi v , n /`
Name: Natne.( 5,,/#¢ Y‘T>FC /(/j A/ Fr`,` ( 0

ritter \/7> ‘rinc.- y
Datc: ,f¢/é`¢/$f °2/, 20/2 Dme: ldf/l

 

 

 

, Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 3 of 175 Page|D #:637

EXH. "2"
ASSIGNMENT & TRANSFER

l"OR VALUE RECEIVED, the undersigned hereby incvocably and unconditionally sells,
assigns and transfers to Capital One Taxi Mcdallion Financc, a trade name for All Points Capital
Corp.. its successor and assigns (eollectively "COTM F"), all ofthe undersigned‘s right, title and
interest in. to and under (but none ofthc undcr'signed’s obligations under) the I.oan set forth on
Exh. "l " hereto between the undersigned lender, and borrower ("Borrower“ or
"Obligor") together with all the sums payable thereunder and all ol`our right, title and interest in
and to thc Collateral described therein (the "Collateral"), all guaranties or surety agreements and
all insurance and collateral ofany kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMl~` to collect and discharge the
same. Capit'alized terms used herein shall have the meaning given to them in that certain Master
Joint l’atticipation Agreemcnt between COTMF and the undersigned dated , 20|0.

We represent warrant and agree as to the Loan that: A, Wc have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Coliatctal and good right to sell, lease and transfer the same; Br lt is a valid obligation arising out
ofa bona tide commercial loan to Obligor in the ordinary course ol"Obligor‘s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such l,oan; D. No representations warranties or inducements not
contained in the Loan have been made or givcn_: E. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Co|latcral are and will be free ofany other liens and
encumbrances and are and will be free of any claims, defenses, offsets and counterclaims real or
clairned; G. A|l information furnished to CO'l`MF and all statements made and unpaid balances
shown in it are and will be true and eotTect, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it arc the genuine signatures of the persons having
due authority and capacity; l'l. lt is and Will be enforceable against ali parties thereto in
accordance with its terms; l. We have complied, and it complics, with all applicable i`edetal,
state and municipal laws, rules or regulations having the force ol`law regarding leases, security
agrecntents, loans, subleases and installment paper (inclttding, without limitation, the
requirements ofthe cheral Equal Credit Opportunit'y Act, Regu|ation "B“ thereunder and any
applicable usury laws); .l. lt and all applicable financing statements have been properly and
timely liled and recorded; K. 'l`he Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the terms ofthe l,oan and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; L. We have not received any
payments under the l,oan unless indicated on Ex. "l". Wc subordinate to COTMF all liens
and/or encumbrances (statutory and/or otherwisc) which we may now have or may hereafter
acquire and/or assert against the Collateral. COTMF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the l.oan and all checks,
drafts and other remittances relating to the Loan. We give express permission to COTMF to
releasc, by operation or law or otherwisc, and/or to compromise or adjust any or all rights
against, and grant extensions of'timc of payment to, Obligor or any guarantor, surety or other
person obligated on the Loan, and to substitute Borrower's and/or other obligors, without notice
to us and without affecting our obligations hereunder. C()'l`MF rnay, at any time, without prior

 

_ Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 4 of 175 Page|D #:638

notice to us, appropriate and apply to the payment ofany ofour obligations to CO'l`Ml-`, any and
all balances, sums, property, credits, accounts, reserves, collections checks brother instruments
belonging or payable to us and in COTMF‘s possession, and for such purposes endorse our name
on any such instrument for payment. We hereby waive notice of acceptance hercof, presentment
t`or payrnent, demand. notice of protest and dislronor, notice of default or non-payment and
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees ln the event ofarry default under the l,oan or any other lease. subleasc, promissory
note or security agreement at any time assigned by trs to CO'l`MF, we hereby waive and
relinquish unto CO'l`Ml-` any interest that we may have in the Collateral and any monies that
COTMl`-` may be holding for our account Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle COTMI` in addition to any rights it has under the
Master loint l’articipation Agreement, to demand ofthe undersigned payment of the remaining

balance due under the l.oan

We indemnify and hold CO`l`MF harmless against any claim, suit` action, proceeding,
_itrdgrncnt, loss, liability or expense (including, without limitation, attorneys' f`ccs and costs)
arising out ofor' based upon: (a) our breach of atty agr'eement, representation or warranty
contained herein in the lvfast'er Joint Participation Agreernent or in the Loan; (b) any taxcs,
assessments or penalties imposed on any ofthe Collateral or on any payment received by us
under the l,oan; (c) any loss, damage or injury to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership. leasing, usc,
possession, control, operation, maintenance or repair of any ot"the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures the giving ofnotices the obtaining ofany necessary permits approvals, licenses,
certifrcat'cs and the like and/or the making of"any required filings and/or recordings, rn each case
in connection with the Collatcral and/or the transaction evidenced by the l,oan. This Assignment
and Transf"er shall be governed by the laws ofthe State ot`New Yori<, without regard to
principles of’cortflicts oflaw or choice oflaw. We hereby irrevocably (i) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New York, in any
action or proceeding arising out of or relating to this Assignrnent; (ii) agree that service of
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAl\/E 'l`RlAL BY JURY and the right to interpose any dcf"ense\ of'Tset or
counterclaim ofany kind in any stroh action or proceeding

lN Wl”l`Nf.~`.SS WHEREOF, we have caused this Assignrnent and Transfer to be executed

t'lris_,?_/ day ofW,W/&

TR! GLOBAL FlNANClAL SERVICES, lNC
(As$ign

  
    

 

By: '

"l itle: A t

Address: Z-§l f § WAJM¢ »Y{/& 44 W §
Date 8 2-/ /2. 606 /é

 

4(|993\'|

_ Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 5 of 175 Page|D #:639

Variabtc Rate Addcndum

This Addendum to that Participation Schedule of 'l`erms for CO'l`l\/IF l,oan
# dated 2010 (the “Schedule") to the Master Joint
participation Agreernent ("Participation Agreement") dated August 2, 2010 between Tri
Global Financial Services, lnc. ("Seller") and Capital One Taxi Medallion Finanee
(“CO'I`MF") is made a part of the Schcdule and incorporates by reference all the
provisions thereof

WhercasZ the Se|ler has selected a variable tate of interest as the Scller lnt‘ercst
Rate as detailedibclow.

Whereas, the Seller has requested the ability to convert the Seller interest Rate to
a fixed rate during the term of the Loan,

Now Tlterct'ore, it is agreed as follows:

l. Scller interest Ratc. 'I`hc Sellcr interest Rate due hereunder shall bear
interest at an annual rate, for each applicable LIBOR lnterest Period, equal to three
hundred fifty (350) basis points above LIBOR (as such tenn is defined herein). The
initial l`,IBOR lntercst l’eriod shall commence on the date hereof and end on thc 30"‘ day
of the next full calendar month utter the date hercof.

For purposes hercoi", "LlBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars for a period oi"the Designated Maturity which appears on the
Reuters Scrcen lslBOROl l’age as of l l;OO a.m., London time, on the day that is two
London Banking Days preceding that Reset Date. li" such rate does not appear on the
Reuters Screen LlBOROl Pagc, the rate for that Reset Date`will be determined as if the
parties had specific "USD-LlBOR~Referencc Banks“ as the applicable Floating Rate

Option.

"USD~LlBOR-Reference Banl<s" means that the rate for a Reset Date will be
determined on the basis ofthe rates at which deposits in U.S. Dollars are offered by thel
Reference Banks at approximately l 1100 a.m. London time, on the day that is two
London Banking Days preceding the Reset' Date to prime banks in the hondon interbank
market for a period ol" the designated maturity commencing on that Reset l`)at'e and in a
representative amount. CO'l`MF will request the principal London office of each of the
Ret"erencc Banl<s to provide a quotation of its rate. lf at least two such quotations are
providcd, the rate t"or that R.eset Date will be the arithmetic mean of the quotations lt"
fewer than two quotations are provided as requested, the rate for that Reset Date will bc
the arithmetic mean of the rates quoted by major banks in New York City, selected by
CO'l`MF, at approximately l l:OO a.m., New ‘{ork City time, on that Reset Date for loans
in U.S. Dollais to leading liuropean banks for a period of the designated maturity
commencing on that Rcset Date and in a representative amount.

 

v Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 6 of 175 Page|D #:640

The Seller lntercst Rate for this Note shall be reset every one (l) month during the
term hereof at the expiration of each respective LlBOR lntercst Pcriod. A new applicable
Scller interest Rate shall be established every one (l) month during the term hereof at the
end of the preceding l.lBOR interest Period (the "Reset Date“). On each lieset Datc, a
new applicable Seller interest Rate shall be established using the one (l) month l,IBOR
rate in effect two (2) business days prior to each respective Resct Date. Each change in
the applicable Seller lntercst Rate at the end of each incremental Ll`BOR interest Period
during the term hereof shall effect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.

The initial applicable Seller interest Rate will be calculated as Three and one-half (3.5%)
percent above the LlBOR rate in effect two (2) business days prior to the date hereof.

lntercst shall be payable on the dates and pursuant to the temis otherwise set forth
in the P'articipation Agrecment.

2. Fixed Rate Conversion. At any time after the six (6) month anniversary
ofthe date of COTMF’s payment to Seller for the Participant Investment, Seller shall
have the right to convert the Seller l ntercst Rate from a floating rate to a fixed latc, by
delivery a notice of conversion to COTMF at least three (3) Busincss Days prior to the
proposed effective date of conversion Such notice shall specify the effective date of
such conversion (the "Ef`fective Date"). l’rom and after the Effective Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one~half (3.5%) percent
above the two (2) year LIBOR swap rate. Seller shall not have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not ehange.

3. Entirc Understanding. Any change in the Seller interest Rate shall not
effect the principal component'of the repaymentof Participant's investment Except as
set forth in this Addendum, the terms and conditions of the Schedule and the
l’articipation Agrcement shall remain in full force and effect and may notl be modified

except as provided therein.`

4. I’rc-Payment' Fec. COTMF’s right to collect the Pre-Payment iicc (as
defined in the Partieipation Agreement) is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate from a floating rate to a fixed ratc.

  
 
 

TRI GLOBAL FINANCIAL SERVlCES, CAPITAL ONE .

 

 

 

 

 

 

INC. Fi.NANCE
Name /?jt/,`Z`ZEAM ..Z`?;Z`/f/ Name:/ bl/%f?>/Zd l /7/ /f`/'( 0
title //`7’ 'l`itlc: V/

Date: Y'a</'/,L

 

 

Date: 51",2/ /,Z_

l73996vl

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 7 of 175 Page|D #:641

Amcndmcnt No. l made this ______ day ofNovember-, 2010

to that certain Mastcr Joint l’articipation Agreemcnt dated
August 2, 2010 by and between Tri Giobal Financial

Scr~viccs, lnc. ("Scllcr" or "Tri Global") and Capital Onc 'I`axi
Mcdallion Financc (a trade name ofAll Points Capital Corp.)
("COTMF" or "Partieipant'") licrcafter@iic "Mastcr JPA".

WHEREAS, Sciler and Participant are partners to the Mastcr JPA and are
desirous ofamending the same

NOW, Ti~llEREl"ORi`:`, in consideration of the mutual promises contained hercin, it
is agreed as follows:

l. Partieipation Schedule. Exh. "l" to the Master .iPA shall be replaced by
the Participation Schedule and Variable Rate Addendurn annexed hereto as Exlt. " l ".

2. l’artieipation Pcrccntage. The word "Borrower" on line 3, par. i(i) of the
Master JPA is changed to “Seiler".

3. ACH I’ayrnents: 'i`hc word "debt"‘ on line 2, second full paragraph on page
5 of the Master .li’A is changed to "debit".

4. Full i?orce and lfoeet. Except as specifically modified by the terms of this
Amendment No. l, the Master JPA remains in full force and effect and neither it nor this
Amendment No. l may be amended or modified except in a writing executed by both 'i`ri

Global Firtaricial Scrviccs, lnc. and Capital Onc ’i`axi Medallion Finance. Capitalized

  
    
 

terms shall have the meaning give to them in the Master .lPA.

/
TRi GLOBAL FINANCIAL SERV!CES, CAPITAL 0 AXl MEI)AL.L[ON

 

 

 

 

 

 

 

lNC. FiNANCE Z§l

é§:ro A_/@~ /@\/ By! / , /~/
NarneM _MM ,Z:?SZ`/I/ Nam€?/ Di/M»{ 715¢€ / é/Pr,'/@
i`itlc: r/, P, Titlc: V/F
perez X, al/. /,2 Datc: X'¢</-//»

 

'¢

EXH`. "l"

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 8 of 175 Page|D #:642

PARTICH’ATION SCHEDULE OF TERMS TO MASTER JOINT
PARTICIPAT[ON AGREEMENT ("PARTICIPATION AGREEMENT") DATED
AUGUST 2, 2010 BETWEEN TRI GLOBAL FlNANCIAL SERV[CES, INC. z
("Seller") AND CAPITAL ONE TAXI MEDALLION FINANCE

 

Name of Loan Borrower:

C'HICAGO POLO I ,Z`/\/C/

Name of Guarantor(s):

€`>YMON QARBER

 

Loan Amountto Borrower: $ /‘!‘1‘@ 967 W

Loan Maturity Date: dug§[ §7' /0c 1015

 

Participant's Investment: $ /?¢/FW 90

l,’articipant Peicentage: /9¢7%

 

Loan Interest Rate: 5."?€%

Seller lntercst Rate:§.f{ 2 % (if fixed rate)
51 check here if variable late and complete
variable rate addendum

 

Monthly Loan l’ayiiieiit: $ '7’§?§, W from
Borrower

Interest Only: ‘/ Yes (No) (cheek one) IvL+M 0 wl \,/
ifinterest only:' Minimum Medallion Value l
$

Other Terms:

Temi of Loan in months: ?> 2
Amortization period if different than Term

 

 

 

Monthly l’ayment due COTMF
$ L//ee.eo

 

 

 

 

 

Paiticipant hereby acquiies the Participation Percentage referenced above in the Loan to
the Borrower, pursuant to the Assignment and Transfer executed together hercwitb, all

according to the economic terms reflected above.

The terms of the Participation

Agreement are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the l’nrtieipation Agreement. ln the
event of any conflict between the terms of this Schedule and the Master .loint
I’articipation Agreemeut, then the Master Joint Participation Agreement shall govern. If`
the Amoitization period exceeds the 'I`erm of the Loau, then the

Loan is due`and payable on the Loan Maturity Date.

TRI GLOBAL FINANCIAL

SERVICES l`NC. k
By: § E:\, A LQ/QL/\ By:

CAPITAL ONE TAXI MEDALLI()N FINANCE

 

 

 

 

 

 

 

Name: IQ+UEJ;(/A ;ET:Z`/\/ Name:
Title: t/.P, Tit'le:
Date: ? 3 0 / Z-» Date:

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 9 of 175 Page|D #:643

EXH. "2“
ASSIGNMENT & TRANSFER

FOR VALUE RECEIVED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital Onc Taxi Medallion Finance, a trade name for All Points Capital
Corp., its successor and assigns (collectively "COTMF"), all of the undersigned‘s right, title and
interest in. to and under (but none ofthe undersigned‘s obligations under) the Loan set forth on
Exh. " l " hereto between the undersigned lender, and borrower ("Borrower"‘ or
"Obligor") together with all the sums payable thereunder and all of` our right, title and interest in
and to the Collateral described therein (the "Collat'eral"), all guaranties or surety agreements, and
all insurance and collateral of any kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
same. Capitaliaed terms used herein shall have the meaning given to them in that certain lviastcr
Joint l’articipation Agreement between COTMF and the undersigned dated 2010.

 

Wc rcpresent, warrant and agree as to the Loan that: A. Wc have (and COTMF will have)
good title thereto and good title to (or a valid, perfected t"rrst priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
of a bona tide commercial loan to Obligor in the ordinary course ofObligor‘s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such l,oan; D. No representations warranties or inducements not
contained in the Loan have been made or given; E. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral are and will be free ofany other liens and
encumbrances and are and will be free ol" any claims, defenses, ofl"sets and counterclaims real 'or
claimed; G. All information furnished to CO'l`MF and all statements made and unpaid balances
shown in it are and will be true and correct, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ol"the persons having
due authority and capacity; l~l. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. We have complied, and it complics, with all applicable federal,
state and municipal laws, rules or regulations having the force ot` law regarding leases, security
agreements, loans, subleases and installment paper (including, without limitation, the
requirements of the Federal Equal Credit' Opportunity Act, Regulation "B" thereunder and any
applicable usury laws); .l. lt and all applicable financing statements have been properly and
timely filed and recorded; K. The Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with thc terms ofthe l.oan and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; L. We have not received any
payments under the Loan unless indicated on Ex. “l “. We subordinate to COTMF all liens
and/or encumbrances (statutory and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collateral. COTMF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the Loan and all checks, '
drafts and other remittances relating to the l,oan. We give express permission to COTMF to
release, by operation or law or otherwisc, and/or to compromise or adjust any or all rights
against, and grant extensions of time of payment to, Obligor or any guarantor, surety or other
person obligated on the l,oan, and to substitute Borrower‘s and/or other obligors, without notice
to us and without affecting our obligations hereundcr. C_()'i`MF may, at any time, without prior

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 10 of 175 Page|D #:644

notice to us, appropriate and apply to the payment of_any of our obligations to CO'l`MF, any and
all balances, sums, property, eredits, accounts, neserves, collections, checks or other instruments
belonging or payable to us and in COTMF's possession, and for such purposes, endorse our name
on any such instrument for payment. We hereby waive notice of acceptance hereol", presentment
for payment, demand, notice of protest and dislronor, notice of default or non-payment and
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees ln the event of any default under the l,oan or any other lease, sublease, promissory
note or security agreement at any time assigned by us to COTM F, we hereby waive and
relinquish unto COTMF any interest that we may have in the Collateral and any monies that
COTMF may be holding for'our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle COTMF, in addition to any rights it has under the
Master Joint Participation Agrccment, to demand of the undersigned payment of the remaining

balance due under the l_,oan.

We indemnify and hold COTMF harmless against any claim, suit, action, proceeding,
judgment, loss, liability or expense (including, without limitation, attorneys' fees and costs)
arising out ofor based upon: (a) our breach of any agreement, representation or warranty
contained herein in the Master Joint Participation Agneement or in the Loan; (b) any taxcs,
assessments or penalties imposed on any of the Collateral or on any payment received by us
under the lpan; (c) any loss, damage or injury to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair of any of the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving ofnotices, the obtaining of any necessary permits, approvals, licenses,
certificates and the like, and/or the making of any required filings and/or recordings, in each case .;
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment §
and 'l`ransfer shall be governed by the laws ofthe State of New York, without regard to
principles of conflicts of law.or choice oflaw. We hereby irrevocably (i) consent to the
jurisdiction and venue of the state and federal courts sitting in Nassau Count'y, New York, in any
action or proceeding arising out ofor relating to this Assignment; (ii) agree that service oi"
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAIVE TR]AL BY .lURY and the right to interpose any defense, offset or

counterclaim of any kind in any such action or proceeding.

lN WlTNESS WHEREOF, we have caused this Assignment and Transt`er to be executed

this ?>o dayof i`ug ,urz..
TRI GLOBAL F[NANCIAL SERVICES, lNC.
(Assi nor)

By:
Titl _
Address; acre s »\)Agag¢_{,+v£ cpuc/leo
Date: ?. 50.12_ IL 306/g

 

40993vl

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 11 of 175 Page|D #:645

Varial)le Rate Addendum

This Addendum to that Part'icipation Schedule of Terms for COTMF Loan
# dated 2010 (the "Schedule") to the Master‘ Joint
Partieipation Agr'eement ("Participation Agreement") dated August 2, 2010 between 'l`ri
Global Firiancial Services, Inc. ("Seller") and Capital One Taxi Medallion Finance
("COTMF") is made a part of the Schedule and incorporates by reference all the

' provisions thereof

Whereas, the Seller has selected a variable rate of interest as the Seller lntercst
Rate as detailed below.

Whercas, the Seller has requested the ability to convert the Seller interest Rate to
a fixed rate during the term ofthe Loan,

Now 'l`herefore, it is agreed as follows:

l. Scllcr lntercst Rate. Thc Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable LIBOR interest Pcriod, equal to three
hundred fifty (350) basis points above LlBOR (as such term is defined herein). Thc
initial LIBOR Interest Period shall commence on the date hereof and end on the 30“‘ day
of the next full calendar month after the date hereof.

For purposes hereoi", "LIBOR" means, with respect to each Period, the rate for ,
deposits in U.S. Dollars for a period of the Designated Maturity which appears on the
Reuters Screen LlBOROl Page as of l l:OO a.nr., London time_. on the day that is two
London Banking Days preceding that Reset Date. lf such rate does not appear on the
Reuters Screen LlBOROl Page, the rate for that Reset Date will be determined as if the
parties had specific "USD-LlBOR-Reference Banl<s" as the applicable l~`loating Rate

Option.

"USD~LIBOR-Reference Banks" means that the rate for a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered by the
Referenee Banks at approximately l l :OO a.m. l_,ondon timc, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the Lcndon interbank
market t`or a period of the designated maturity commencing on that Reset Date and in a
representative amount COTMF will request the principal London office of each of the
Rei"erence Banl<s to provide a quotation of its rate. If at least two such quotations are
providcd, the rate for that Reset Date will be the arithmetic mean oi" the quotations lt
fewer than two quotations are provided as r'eqnested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
COTMF, at approximately l l :00 a.m., New York City time, on that Reset Date for loans
in U.S. Dollars to leading European banks for a period ot` the designated maturity
commencing on that Reset Date and in a representative amount.

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 12 of 175 Page|D #:646

The Seller lntercst Rate for this Note shall be reset every one (l) month during the
temr hereof at the expiration of each respective LlBOR lntercst Period. A new applicable
Seller lntercst Rate shall be established every one ( l) month during the term hereof at the
end cf the preceding LIB()R lntercst Period (the "Reset Date"). On each Reset Date, a
new applicable Seller lntercst Rate shall be established using the one ( l) month LlBOR
rate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller lntercst Rate at the end of each incremental L[BOR lntercst Period
during the tenn hereof shall effect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.

The initial applicable Seller lntercst Rate will be calculated as Three and one-half (3.5%)
percent above the LlBOR rate in effect two (2) business days prior to the date hereof.

interest shall be payable on the dates and pursuant to the terms otherwise set forth
in the Participation Agreement.

2. Fixed Rate Convcrsion. At any time after the six (6) month anniversary
of the date of COTMF's' payment to Seller for the Participant Investment, Seller shall
have the right to convert the Seller lntercst Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to COTMI" at least three (3) Business Days prior to the
proposed effective date ofconversion. Such notice shall specify the effective date of
such conversion (the "Efi`ective Date"). l"rom and after the Effective Date, Seller lntercst
Rate shall accrue and be payable ata fixed rate equal to three and 0ne-half`(3.5%) percent
above the two (2) year LIBOR swap rate. Seller shall not have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change.

3. Entire Undcrstanding. Any change in the Seller lntercst Rate shall not
effect the principal component of the repayment of Participant's investment Except as
set forth in this Addendum, the terms and conditions of the Schedule and the
Participation Agreement shall remain in full force and effect and may not be modified

except as provided therein.`
4. Prc-Payment Fce. COTMF's right to collect the Pre-Payment Fee (as

defined in the Participation Agreement) is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate from a floating rate to a fixed tate.

'I`RI GLOBAL FlNANCIAL SERVICES, CAl’ITAL ONE 'l`AXI MEI)ALL!ON

 

 

 

 

 

 

 

lNC. FINANCE
t AM/\)[<lj/\/\ . By:
. IE(..L/{~ ,I T,Z/\/ Name:
Title: \/ P 'I`itle:
Date: 'v'l . 3 9. 12. Date:

 

 

l 73996\'|

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 13 of 175 Page|D #:647

Amendment No. l made this m day of November, 2010

to that certain M`aster Joint Participation Agreemcnt dated

August 2, 2010 by and between Tri Global F_inancial

Serviccs, Inc. ("Seller" or "Tri Global") and Capital Onc Taxi

Medallion Finance (a trade name of All Points Capital Corp.)

("CO'I`MF" or "Participant") hereafter, the "Master JPA".
WHEREAS, Seller and Participant are partners to the Master JPA and are

desirous of amending the samc.

NOW, THEREFORE, in consideration of the mutual promises contained herein, it

is agreed as follows:

l. Participation Schedule. Exh. "l " to the Master JPA shall be replaced by
the Participation Schedule and Van`able Rate Addendnm annexed hereto as Exh. "l “.

2. Paru'cipation Perccntage. The word "Borrower" on line 3, par. l(i) ofthe
Master JPA is changed to "Seller".

3. ' ACH Payments: The word "debt" on line 2, second full paragraph on page
5 of the Master JPA is changed to "debit".

4. Full Force and EiTect. Except as specifically modified by the terms of this
Amendment No. l, the Master JPA remains in full force and effect and neither it nor this
Amendment No. l may be amended or modified except in a writing executed by both "l`ri
Global Financial Services, lnc. and Capital One Taxi Medallion Finance. Capitalized
terms shall have the meaning give to them in the Master .lPA.

TRI GLOBAL FlNANClAL SERVICES, CAPITAL ONE TAXI MEDALLION

 

 

 

 

INC. FINANCE
By: /<E; ill L/L.MA @:é\/\ By:
Name.\%uxfj (,M fTI/\/ Name:
Title: VP 'l"itle:

 

 

 

Date: -7 ` ?@- /2._ Date:

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 14 of 175 Page|D #:648

EXH. "1"

PARTICIPAT!ON SCHEDULE OF TERMS TO MASTER JOINT
PAR'I`ICIPATION AGREEMENT (Y'PARTICIPATION AGREEMENT") DATED
AUGUST 2, 2010 BETWEEN TRI GLOBAL FINANCIAL SERVICES, INC.
("Seller") AND CAPITAL ONE TAXI MEDALLION FINANCE

 

Name of Loan Borrower: Name of Guarantor(s):
CHIQAQ¢;> PDLD _ZZ ,Z/s/(_’/¢ » emma QARBE~R
Loan Amount to Borrower: $ / ‘/‘1‘6’ % ya Loan Maturity Date: fiqu §7’ /9¢ 1015

 

 

Participant's Investment: $ //?¢/V W. 90 l.’articipant Pencentage: /¢¢@%

Seller lntercst Rate:$.j 2 % (if fixed rate)
§§ check here if variable rate and complete
variable rate addendum

 

Loan interest Rate: 5.'7¢.»'%

 

Mont'hly Loan Payment: $ "/§t?p, 610 from Term of Loan in months: 3 é
Borrcwer Amortization period if different than Term

 

 

 

lnterest Only: \/ yes (No) (check one) In,+.e/~<,QM' O vel \/
if"interest only: Minimum Mcdallion Value l
$

Monthly Payment due COTMF Other Terms:

S a /a s . 0 o

 

 

 

 

 

 

Participant hereby acquires the Participation Percentage referenced above in the Loan to
the Borrower, pursuant to the Assignment and 'l`ranst`er executed together herewith, all
according to the economic terms reflected above The terms of the Participation
Agreemcnt are incorporated into this Schedule by reference Capitalizcd terms on this
Schedule shall have the meaning given to them in the l’artieipation Agreement. ln the
event of` any conflict between the terms of this Schedule and the Master .loint
Participation Agreement, then the Master Joint Participation Agreement shall govern. lt`
the Amortization period exceeds the 'l`errn of the Loan, then the

Loan is due and payable on the Loan Maturity Date.

TRI GLOBAL FINANCIAL CAPl'l`AL ONE TAXI MEDALL!()N FlNANCE

SERVICK;INC. h
By: 1 A/CQ(.L l B>'I

Name:W;t E(¢{/A _'_7/’,` 7;‘£/\/ Name:
'l`itle: t/.P, 'l`itie:
Date: 7 3 0 / Z- Date:

 

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 15 of 175 Page|D #:649

EXH. "2"
ASSIGNMENT & TRANSFER

FOR VALUE RECElVED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital Onc Taxi Medallion Finance, a trade name for All Points Capital
Corp., its successor and assigns (col|ectively "COTMF”), all ofthe undersigned‘s right, title and
interest in. to and under (but none of the undersigned's obligations under) the Loan set forth on
Exlr. “l " hereto between the undersigned lender, and borrower ("Borrower" or
"Obligor") together with all the sums payable thereunder and all ofour right, title and interest in
and to the Collateral described therein (the "Collateral"), all guaranties or surety agreements and
all insurance and collateral of any kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
same. Capitalized terms used herein shall have the meaning given to them in that certain Mastcr
Joint l’articipation Agreernent between COTMF and the undersigned dated , 2010.

We represent, warrant and agree as to the Loan that: A. Wc have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
o_fa bona fide commercial loan to Obligor in the ordinary course ofObligor's business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not
contained in the Loan have been made or given; E. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral are and will be free cf any other liens and
encumbrances and are and will be free of any claims, defenses, offsets and counterclaims real‘or
claimed; G. All information furnished to CO'l`MF and all statements made and unpaid balances
shown in it are and will be true and eorrect, and the signature thereon, on any assignment and on
any loan orguaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and capacity; li. lt is and will be enforceable against all parties thereto in
accordance with its terrns; l. We have cornplied, and it cornplies, with all applicable federal,
state and municipal laws, rules or regulations having the force of law regarding leases, security
agreements loans, subleases and installment paper (including, without limitation, the
requirements of the Federal Equal Credit Opportunity Act, Regulation "B" thereunder and any
applicable usury laws); .l. lt and all applicable financing statements have been properly and
timely filed and recorded'; K. 'l`lrc Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the terms of the Loan and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; L. We have not received any
payments under the Loan unless indicated on Ex. "l". We subordinate to COTMF all liens
and/or encumbrances (statutor‘y and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collatcral. COTMF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the Loan and all checks,
drafts and other remittances relating to the Loan. We give express permission to CO'l`MF to
release, by operation or law or otherwise, and/or to compromise or adjust any or all rights
against, and grant extensions cf time of payment to, C)bligor or any guarantor, surety or other
person obligated on the Loan, and to substitute Borrower‘s and/or other obligors, without notice
to us and without affecting our obligations hcrcunder. CO'I`MF may, at any time, without prior

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 16 of 175 Page|D #:650

notice to us, appropriate and apply to the payment of any of our obligations to COTMF, any and
all balances, sums, property, eredits, accounts, reserves, collections, checks or other instruments
belonging or payable to us and in COTMF’s possession, and for such purposes, endorse our name
on any such instrument for payment We hereby waive notice of acceptance hereof, presentment
for payment, demand, notice of protest and dishonor, notice of default or non~payment and
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees in the event of any default under the Loan or any other lease, sublease, promissory
note or security agreement at.any time assigned by us to COTMF, we hereby waive and
relinquish unto COTMF any interest that we may have in the Collateral and any monies that
CO'[`MF may be holding for our account. Any breach by the undersigned of the aforesaid
representations or warranties shall entitle COTMF, in addition to any rights it has under the
Master Joint Participation Agreement, to demand of the undersigned payment of the remaining

balance due under the Loan.

We indemnify and hold COTMF harmless against any claim, suit, action, proceeding,
judgment, loss, liability or expense (including, without limitation, attorneys' fees and costs)
arising out ofor based upon: (a) our breach of any agreement, representation or warranty

. contained herein in the Master Joint Participation Agreement or in the Loan; (b) any taxes,
assessments or penalties imposed on any of the Collateral or on any payment received by us
under the l..oan‘, (c) any loss, damage or injury to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use, '
possession, control, cperation, maintenance or repair of any of the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving of notices, the obtaining of any necessary permits, approvals, licenses,
certificates and the like, and/or the making of any required filings and/or recordings, in each case
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment
and Transfer shall be governed by the laws of the State of New York, without regard to
principles of conflicts of law or choice of law. We hereby irrevocably (i) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New York, in any
action or proceeding arising out of or relating to this Assignment; (ii) agree that service of
process in any such action or proceeding may be given to us by mail to our address shown '
below; and (iii) WAlVE TRlAL BY JURY and the right to interpose any defense, offset or
counterclaim of any kind in any such action or proceeding

IN WITNESS Wl~lEREOF, we have caused this Assignmcnt and Transfer' to be executed

this 50 day of ittng , ut 2..
TRI GLOBAL FINANCIAL SERVICES, INC.
(Assi nor) .

By:
'l`ltl

Address: ZblY- ":. \*\)é%d=\§d,+\/E CHIMGO
Date: "+'. SO. lz_ ;L éOé/,é

 

40993\'|

Case: 1:19_-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 17 of 175 Page|D #:651

Val'iablc Rate Addendum

This Addendum to that Paxticipation Schedule of Terms for CO'I`MF Loan
# dated 2010 (the "Schedule“) to the Master Joint
Participation Agreement ("Participation Agreement") dated August 2, 2010 between Tn'
Global Financial Ser.vices1 lnc. ("Seller") and Capital One Taxi Medallion Finanee
("CO'I`MF") is made a part of the Schedule and incorporates by reference all the

' provisions thereof

Whereas, the Seller has selected a variable rate of interest as the Seller interest
Rate as detailed below.

Whereas, the Seller has requested the ability to convert the Seller interest Rate to
a fixed rate during the term of the Loan,

Now 'l`heref`ore, it is agreed as follows:

]. Seller lntercst Rate. The Seller interest Rate due hereunder shall bear
interest at an annual xate, for each applicable LIBOR lntercst Period, equal to three
hundred fifty (350) basis points above I..IBOR (as such term is defined herein). The
initial LIBOR Interest Period shall commence on the date hereof and end on the 30"‘ day

of the next full calendar month after the date hereof.

For purposes hereoi", "LIBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollar`s for a period of the Designated Maturity which appears on the
Reuters Screen LIBOROl Page as of l l:OO a.m., London time, on the day that is two
London Banl<ing Days preceding that Reset Date. lf such rate does not appear on the
Reuters Screen LIB()RO! ‘Page, the rate for that Reset Date will be determined as if the
parties had speciiic "USD-LlBOR~Rei;`erence Banks" as the applicable Floating Rate

Option. 4

"USD-LlBOR-Reference Banl<s" means that the rate for a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered by the
Refeience Banks at approximately l 1:00 a.m. London time, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the London interbank
market for a period of the designated maturity commencing on that Reset Date and in a
representative amount. COTMF will request the principal London office of each of the
Reference Banl<s to provide a quotation of its rate. H" at least two such quotations are
provided, the rate for that Reset Date will be the arithmetic mean of the quotations Ii:`
fewer than two quotations are provided as requested, the tate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
CO'l`MF, at approximately l l:OO a.m., New York City time, on that Reset Date for loans
in U.S. Dollars to leading Eunopean banks for a period of the designated maturity
commencing on that Reset Date and in a representative amount

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 18 of 175 Page|D #:652

The Seller lntercst Rate for this Note shall be reset every one (l) month during the
term hereof at the expiration of each respective LlBOR lntercst Period. A new applicable
Seller lntercst Rate shall be established every one (l) month during the term hereof at the
end of the preceding LIBOR lntercst Period (the “Reset Date“). On each Reset Datc, a
new applicable Seller lntercst Rate shall be established using the one (l) month LIBOR
rate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller lntercst Rate at the end of each incremental LIBOR lntercst Period
during the term hereof shall effect a simultaneous and corresponding change in the

4 interest rate hereunder on each respective Reset Date without notice to the Borrower.`
'l`he initial applicable Seller lntercst Rate will be calculated as Thnee and one~half (3.5%)
percent above the LIBOR rate in effect two (2) business days prior to the date hereof.

interest shall be payable on the dates and pursuant to the terms otherwise set forth
in the Participation Agreement.

2. Fixed Rate Conversion. At any time after the six (6) month anniversary
of" the date of CO'I`MF's'payment to Seller for the Participant lnvestment, Seller shall
have the right to convert the Seller interest Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to CO'l`MF at least three (3) Business Days prior to the
proposed effective date of conversion. Such notice shall specify the effective date of
such conversion (the "Effective Date"). ~l"rom and after the Effective Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one-half (3.5%) percent
above the two (2) year LlBOR swap rate, Seller shall not have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change

3. Entire Understanding. Any change in the Seller lntercst'Rate shall not
effect the principal component of the repayment of Participant's investment Except as
set forth in this Addendum, the terms and conditions of the Schedule and the
Participation Agreement shall remain in full force and effect and may not be modified

except as provided therein{
4. Prc-Payment Fee. COTMF's right to collect the Pre-Payment Fee (as

defined in the Participation Agreernent) is hereby waived provided that Seller does not
exercise its option _to convert the Seller lntercst Rate from a floating rate to a fixed rate.

TRI GLOBAL FINANCXAL SERVICES, CAPITAL ONE 'l`AXI MEDALLION

 

 

 

 

 

 

 

INC. FINANCE
By: _ y By:

Name NIEL_LA- l Tj_"/l/ Name:
Title: 1/ P 'l`itle:
Date: ?- . 3 0. l'Z, Date:

l7399(>vl

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 19 of 175 Page|D #:653

Amcndment No. 1 made this _____ day of Novcmbcr, 2010

to that certain M`astcr Joint Participation Agreement dated
August 2, 2010 by and between Tri Global Financial

Services, Inc. ("Seller" or "Tri Glol)al") and Capital Onc Taxi
Medallion Finance (a trade name ofAll Points Capital Corp.)
("COTMF"»or "Partieipant") hereafter. the "Master JPA". ~

WHEREAS, Seller and Paiticipant are partners to the Master JPA and are

desirous of amending the same.

NOW, THEREFORE, in consideration of the mutual promises contained herein, it
is agreed as follows:

l. Participation Schedule. Exh. " l " to the Master JPA shall be replaced by
the Participation Schedule and Variable Rate Addendurn annexed hereto as Exh. "l ".

2. Paiticipation Percentage. The word "Borrower" on line 3, par. l(i) of the
Master JPA is changed to "Seller".

3. ACH Payments: The word "debt" on line 2, second full paragraph on page
5 of the Master JI’A is changed to "debit".

4. ' Full Force and Ef"fect. éxcept as specifically modified by the terms of this
Amendment No. l, the Master JPA remains in full force and efi"ect and neither it nor this
Amendment No. l may be amended or modified except in a writing executed by both Tri
Global Financial Serviccs, lnc. and Capital Onc Taxi Medallion Finance. Capitaliz.ed
terms shall have the meaning give to them in the Master .lPA.

'I`Rl GLOBAL FlNANClAL SERVICES, CAPI'I`AL ONE TAXI MEDALL!ON

 

 

 

 

rNc. _ /Q;€;L,\ FINANCE
By: Kl 1 M/Q/@A By:
Naiiie:/`?%u:¢& LLA ,‘Z.`T.I.A./ Name:
Title: VP 'l`itle:

 

 

 

 

Date: "F ` ?0. /Z_ Date:

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 20 of 175 Page|D #:654

EXH. \l 111

PARTICIPATION SCHEDULE OF TERMS TO MASTER JOIN'I`
PAR'I`ICIPATION AGREEMENT ("PARTICIPATION AGREEMENT") I)ATED
AUGUS'I` 2, 2010 BETWEEN TRI GLOBAL FINANCIAL SERVICES, INC.
("Scller") AND CAPITAL ONE TAXI MEDALLION FINANCE

 

Name of" Loan Borrower: Name of;` Guarantoi(s): f
~ €YM<>N (;rt R ec R

dHIcrf~g 0 PD¢ 0 ,/27 lA/<~’__
`Loan Amount to Borrower:$ /‘/‘/P cpc 90 LoanMaturity Date: juning /9!1.01<,’

 

 

 

Participant's Investment: $ /“/G’VW 90 Participant Pen:entage: /p§%

Seller lntercst Rate:.§.f-[ 2 % (if fixed rate)
check here if variable tate and complete

variable rate addendum

 

Loa.n interest Rate: 53€ %

 

 

 

 

Monthly Loan Payment: S ‘/§V@, _Q_Q from Term of Loan in months: 3 é>

Borrower / Amortization period if different than 'l`erm
lntercst Only: Yes (No) (checl< one) Iw+M 0 vt l \/
if"interestonly: Minimum Medallion Value l

$

Monthly Payment due COTMl'~` Other Terms:

3 ¢/ /a e. 9 0

 

 

 

 

 

 

Paiticipant hereby acquires the Participation Percentage referenced above in the Loan to
the Borrower, pursuant to the Assignment and Transf`er executed together herewith, all
according to the economic terms reflected abovc. The terms of the Parlicipation
Agreement are incorporated into this Schedule by reference Capitalizcd tenns on this
Schedule shall have the meaning given to them in the l’articipation Agreement. ln the
event of any conflict between the terms of" this Schedule and the Master Joint
I’articipation Agreement, then the Master .loint Participation Agreement shall govern. l`f
the Amortization period exceeds the 'l`errn of:` the Loan, then the

Loan is due'and payable on the Loan Maturity Date.

TRI GLOBAL FINANCIAL CAPlTAL ONE TAXI MEDALL!()N FINANCE

By: \_ By:

Naine:\'lWi/o IE {/{,A 33 7L‘Z`A/ Name:
l`itle: 1/`/’, Title:
Date: ? 3 O / Z~ Date:

 

 

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 21 of 175 Page|D #:655

EXH. "2"
ASSIGNMENT & TRANSFER

FOR VALUE RECElVED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital Onc Taxi Mcdallion Finance, a trade name for All Points Capital
Corp.. its successor and assigns (collectivcly "COTMF"), all of the undersigned's right, title and
interest in. to and under (but none of the undersigned‘s obligations under) the Loan set forth on
Exh. "l “ hereto between the undersigned lender, and borrower ("Borrower" or
"Obligor'") together with all the sums payable thereunder and all of our right, title and interest in
and to the Collateral described therein (the "Collateral"), all guaranties or surety agreements, and
all insurance and collateral of any kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
same. Capitalized terms used herein shall have the meaning given to them in that certain Mastcr
Joint Participat'ion Agreement between COTMF and the undersigned dated , 2010.

We represent, warrant and agree as to the Loan that: A. Wc have (and COTMF will have)
good title thereto and good title to (or a valid. perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
cfa bona tide commercial loan to Obligor in the ordinary course ofObligor’s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not
contained in the Loan have been made or given; l£. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collatcral are and will be free ofany other liens and
encumbrances and are and will be free of any claims, defenses, offsets and counterclaims real'or
claimed; G. All information furnished to CO'l`MF and all statements made and unpaid balances
shown in it are and will be true and correct, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures of the persons having
due authority and capacity; l~l. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. We have complied, and it complies, with ali applicable federal,
state and municipal laws, rules or regulations, having the force of law regarding leases, security
agreements, loans, subleases and installment paper (including, without limitation, the
requirements ofthe Federal Equal Credit Opportunity Act, Regulation "B" thereunder and any
applicable usury laws); .l. lt and all applicable financing statements have been properly and
timely filed and recorded; K. The Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the terms ofthe Loan and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; L. We have not received any
payments under the Loan unless indicated on Ex. “ l ". We subordinate to COTMF all liens
and/or encumbrances (statutory and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collateral. COTMF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the l,oan and all checks, `
drafts and other remittances relating to the Loan. We give express permission to COTMF to
release, by operation or law or other'wisc, and/or to compromise or adjust any or all rights
against, and grant extensions of time of payment to, Obligor or any guarantor, surety or other
person obligated on the l,oan, and to substitute Bor‘r‘ower"s and/or other obligors, without notice
to us and without affecting our obligations lrcreundcr. CO'l`MF may, at any time, without prior

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 22 of 175 Page|D #:656

notice to us, appropriate and apply to the payment of any ot` our obligations to CO'l`Ml~`, any and
all balances, sums, property, credits. accounts, reserves, collections checks or other instruments
belonging or payable to us and in COTMF'$ possession, and for such purposes, endorse our name
on any such instrument l"or payrnent. We hereby waive notice of acceptance hereol", presentment
for payment, demand, notice of protest and dishonor, notice of default or non-payment and
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees ln the event of any default under the Loan or any other lease, sublease, promissory
note or security agreement at any time assigned by us to COTMF, we hereby waive and
relinquish unto COTMF any interest that we may have in the Collateral and any monies that
COTMF may be holding for our account. Any breach by the undersigned ol"the aforesaid
representations or wan'anties shall entitle COTMF, in addition to any rights it has under the
Master Joint Participation Agrecment, to demand ol" the undersigned payment of` the remaining

balance due under the Loan.

We indemnify and hold CCTMF harmless against any claim, suit, action, proceeding,
judgment, loss, liability or expense (including, without limitation, attorneys fees and costs)
arising out of or based upon: (a) our breach of any agreement, representation or warranty
contained herein in the Master Joint Participation Agreement or in the Loan; (b) any taxes,
assessments or penalties imposed on any ol’ the Collateral or on any payment received by us
.under the l,oan; (c) any loss, damage or injury to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair of any of the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving ofnotices, the obtaining of any necessary permits. approvals, lioenses,
certificates and the like, and/or the making of` any required filings and/or recordings, in each case
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment
and 'l`ransf`er shall be governed by the laws of the State of New York, without regard to
principles oi" conflicts of` law or choice of law. We hereby irrevocably (i) consent to the
jurisdiction and venue of the state and federal courts sitting in Nassau County, New York, in any
action or proceeding arising out of"or relating to this Assignmcnt; (ii) agree that service of
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAIVE TRlAL, BY JURY and the right to interpose any dcl’ense, oll"set or

counterclaim of any kind in any such action or proceeding

lN Wl'l'NESS WHEREOF, we have caused this Assignment and Transf"er to be executed

mrs 30 day or F`ug»_' ,ura.
rm or,onAr, FrNANcIAL snnvrcns, rNc.
(Assi >' r)

 
  

 

  

 

By:
Titt P ` 0
Address: 261?- %. \'\)A&A¢,-.r{/i~\/£ CHICAG

 

Dare: '»?~. £>¢>. \z ;L gpé/,é

40993vl

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 23 of 175 Page|D #:657

Variabie Rate Addendum

This Addendum to that Participation Schedule ot"I`enns for CO'I`MF Loan
# dated 20} 0 (the "Schedule“) to the Master Joint
Participation Agreement ("Participation Agreement") dated August 2, 2010 between 'l`ri
Global Financial Services, Inc. ("Seller") and Capital One Taxi Medaliion Finazice
("COTMF") is made a part of the Schedule and incorporates by reference all the

provisions thereof.

Whereas, the Seller has selected a variable rate of interest as the Seller interest
Rate as detailed below. '

Whercas, the Seller has requested the ability to convert the Seller interest Rate to
a fixed rate during the term ofthe Loan,

Now ’I`herefore, it is agreed as follows:

l. Seller lntercst Ratc. 'l`hc Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable LIBOR lntercst Period, equal to three
hundred fifty (350) basis points above LIBOR (as such term is defined herein). The
initial LIBOR interest Period shall commence on the date hereof and end on thc 30"‘ day

of the next full calendar month after the date hereof.

For purposes hereoi’, "LIBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars for a period of the Designated Maturity which appears on the
Reuters Screen LlBOROl Page as of l l:OO a.m., London time, on the day that is two
London Banking Days preceding that Reset Date. lt` such rate does not appear on the
Reuters Screen I..lBOROl Page, the rate t`or that Reset Date will be determined as if the
parties had specific “USD-LIBOR~Reference Banks" as the applicable Floating Rate

Option.

"USD-LlBOR~Ret`erence Banks" means that the rate for a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered by the
Refexence Banks at approximately l 1:00 a.m. London time, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the London interbank
market for a period of the designated maturity commencing on that Reset Date and in a
representative amount. COTMF will request the principal London office of each of the
Reference Banks to provide a quotation of its rate, If at least two such quotations are
providcd, the rate for that Reset Date will be the arithmetic mean ot` the quotations if
fewer than two quotations are provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
COTMF, at approximately li:00 a.m., New York City time, on that Reset Date for loans
in U.S. Dollars to leading European banks for a period of the designated maturity
commencing on that Reset Date and in a representative amount.

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 24 of 175 Page|D #:658

The Seller interest Rate for this Note shall be reset every one (l) month during the
term hereof at the expiration of each respective LlBOR. interest Pen'od. A new applicable
Seller lntercst Rate shall be established every one ( l) month during the term hereof at the
end.of the preceding LlBOR lntercst Period (the ‘°Reset Date“). On each Reset Date, a
new applicable Seller lntercst Rate shall be established using the one (l) month LlBOR
rate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller lntercst Rate at the end of each incremental LlBOR interest Period
during the tenn hereof shall effect a simultaneous and corresponding change in the

. interest rate hereunder on each respective Reset Date without notice to the Borrower.
The initial applicable Seller lntercst Rate will be calculated as Three and one-half (3.5%)
percent above the LIBOR rate in effect two (2) business days prior to the date hereof.

lntercst shall be payable on the dates and pursuant to the terms otherwise set forth
in the Participation Agreement.

2. Fixcd Rate Convcrsion. At any time after the six (6) month anniversary
of the date of COTMI~"s payment to Seller for the Participant Investment, Seller shall
have the right to convert the Seller lnterest Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to COTMF at least three (3) Business Days prior to the
proposed ciYective date of conversion. Such notice shall specify the effective date of
such conversion (the “Effective Date"). lirom and alier the Ef:`fective Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one-half (3.5%) percent
above the two (2) year LlBOR swap rate. Seller shall not have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change

3. Entire Understanding. Any change in the Seller interest Rate shall not
effect the principal component ol" the repayment of Participant's investment Exccpt as

set forth in this Addendum, the tenns and conditions of the Schedule and the
Participation Agreement shall remain in full force and effect and may not be modified

except as provided therein.`
4. Pre-Payment Fcc. COTMF's right to collect the Pre-Paymcnt Fce (as

defined in the Participation Agreement) is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate from a floating rate to a fixed rate,

TRI GLOBAL FINANCIAL SERVICES, CAPITAL ONE TAXI MEDALLION

 

 

 

 

 

 

lNC. FINANCE
By: <§§ gt/»AML/\ M/\'\ By:
Name. NIE~L_L/{- l U/~/ Name:
'l`itle: P 'l`itle:
Date: ;1 . 3 9 . 12_ Date:

 

 

l 7399()\' l

Case: 1:19-cv-01806 Document #: 1-4‘Fi|é'd: 03/14/19 Page 25 of 175 Page|D #:659

Amendment No. 1 made this _______ day of Novernber, 2010

to that certain M'astcr Joint Participation Agreement dated
August 2, 2010 by and between Tri Global Financial

Scrvices, Inc. ("Scllcr" or "Tri Global") and Capital Onc Taxi
Mcdallion Finance (a trade name ofAll Points Capital Corp.)

§"COTMF"'or "Part'icipant") hereaftcr, the "Mast'er JPA".

WHEREAS, Seller and Patticipant are partners to the Master JPA and are

desirous of amending the same.

NOW, 'l`HEKEFORE, in consideration of the mutual promises contained herein, it
is agreed as follows:

l. Participation Schedule, Exh. "l" to the Master .lPA shall be replaced by
the Participation Schedule and Variable Rate Addendum annexed hereto as Exh. "l "\

2. Participation Percentage. The word “Borrower" on line 3, par. l(i) of the
Master JPA is changed to "Seller".

3. ACH Payments: The word "debt" on line 2, second full paragraph on page
5 of the Master .ll’A is changed to "debit".

4. Pull Fcrce and 'Ef"fect. Except as specifically modified by the terms of this
Amendment No. l, the Master .lPA remains in full force and effect and neither it nor this
Amendntcnt No. l may be amended or modified except in a writing executed by both 'I`ri
Global Financial Setvices, inc. and Capital One Taxi Medallion Finance. Capit'alized
terms shall have the meaning give to them in the Master JPA.

'I`Rl GLOBAL FINANCIAL SERVICES, CAPITAL ONE TAXl MEDALLION

 

 

 

 

l‘NC. FINANCE
By: w JM/\/\ By:

Name \-D"i{t.."f 19 (/er f T'.IA/ Name:
Title: \/P Title:

 

 

 

Date: :f’ ` ?O. /2__ Date:

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 26 of 175 Page|D #:660

EXH. "l"

PARTICiPATION SCHEDULE OF TERMS TO MASTER JOINT
PART[CIPATION A'GREEMENT ("PARTICII’ATION AGREEMENT") DA'I`ED
AUGUST 2, 2010 BETWEEN TRI GLOBAL FINANCIAL SERVICES, iNC.
(“Seller") AND CAPITAL ONE TAXI MEDALLION FINANCF. ‘

 

Name of Guarantor(s):

 

 

 

Narne of Loan Borrower: ~`
CH::CAGO POLO __l_i I/\i& - €YMON GARSE‘R

Loan Amount to Borrower: $ / ‘1' ‘f@ 969 90 Loan Maturity Date: jL{¢QQT_ /Oz lOts“

rParticipant's investment $ /¢Yé/V M_ 90 i’axticipant Percentage: }§§%

 

Seller lntercst Rate:.§.f-[Q % (il’ fixed rate)
5[ check here if variable rate and complete

variable rate addendum

Loan interest Rate: 53€ %

 

 

 

 

 

 

 

 

Monthly Loan Payrnent: $ ‘/5_§@ ad from 'l`erm of Loan in months: 3 é>

Borrower \/ Amortization period if different than 'l`erm
interest Only: Yes (No) (checl< one) Ivt.'i`-U't,e)v't" 0 vel \,/

il"interest only: Minimurn Medallion Value j

$

Monthly Payment due COTMF Other 'l`enns:

$ ¢/ /a e . 9 0

 

 

 

 

Participant hereby acquires the Participation Percentagc referenced above in the Loan to
the Borrower, pursuant to the Assigmnent and Transfer executed together herewith, all
according to the economic terms reflected above. The terms of the i’articipation
Agreement are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the Participation Agreement. In the
event of any conflict between the terms of this Schedule and thc Master Joint
Partr`eipation Agreement, then the Master Joint Participation Agreement shall govern. l`f
the Amortization period exceeds the Term of the Loan, then the

Loan is due'and payable on the Loan Maturity Date.

TRI GLOBAL FINANCIAL CAPITAL ONE TAXl MEDALLiON lt`iNANCE

smwiCES rNC. M
By: gao rt )i dea By:

Name: Mf 6 (,(,A 33 73`/\/ Name:
Tr`t'le: t/`P. Title:
Date: ? 3 0 / 2'» _ Date:

 

 

Case: 1:19-@\/-01806 Docu‘mem #: 1-4 Filed: o§/izi/is Page .27 of 175 PagelD #:661

EXH. "2"
ASSIGNMENT & TR_ANSFER

FOR VALUE RECEIVED, the undersigned hereby irrevocably and unconditionally selis,
assigns and transfers to Capital Onc Taxi Medallion i~`inance, a trade name for All Points Capitai .
Corp., its successor and assigns (collect'ively "COTMF"), all ofthe undersigned's right, title and
interest in, to and under (but none of the undersigned's obligations under) the Lcan set forth on
Exh. "l “ hereto between the undersigned lender, and borrower ("Borrower“ or
"Obligor") together with all the sums payable thereunder and all of our right, title and interest in
and to the Collateral described therein (the “Collateral"), all guaranties or surety agreements and
all insurance and collateral ofany kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMl~` to collect and discharge the
same. Capitalized terms used herein shall have the meaning given to them in that certain Mastcr
Joint Participation Agreement between COTMP and the undersigned dated , 20 l0.

We represent, warrant and agree as to the Loan that: A. Wc have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
ofa bona fide commercial loan to Obligor in the ordinary course ofObligor‘s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not
contained in the Loan have been made or given; E. it creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral are and will bc free of any other liens and
encumbrances and are and will be free of any claims, defenses, offsets and counterclaims real‘or
claimed; G. All information furnished to CO'l`MF and all statements made and unpaid balances
shown in it are and will be true and correct, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and capacity; l~l. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. We have cornplied, and it complies, with all applicable federal,
state and municipal laws, rules or regulations, having the force of law regarding leases, security
agreements, loans, subleases and installment paper (inciuding, without limitation, the
requirements of the Federal Equal Credit Opportunity Act, Regulation "B" thereunder and any
applicable usury laws); J. lt and all applicable financing statements have been properly and
timely filed and recorded; K. The Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the terms ot`the l.oan and we have fulfilled and
will fulfill our obligations to Obligor with respect thei~eto; L. We have not received any
payments under the Loan unless indicated on Ex. “l ". We subordinate to COTMF all liens
and/or encumbrances (statutory and/or otlieiwise) which we may now have or may hereafter
acquire and/or assert against the Collateral COTMF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the man and all checks, ‘
drafts and other remittances relating to the Loan. We give express permission to COTMF to
release, by operation or law or otherwise, and/or to compromise or adjust any or all rights
against, and grant extensions of time of payment to, Obligor or any guarantor, surety or other
person obligated on the Loan, and to substitute Bc)i'rower‘s and/or other obligors, without notice
to us and without affecting our obligations lrereunder. C()'l`MF may, at any timc, without prior

Case: 1:19-Cv-01806 Document #: 1-4 Fr|ed:'©`§714/19 Page 28 of 175 Page|D #:662

notice to us, appropriate and apply to the payment of any of our obligations to CO'l`MF, any and
all balances, sums, property, credits, accounts, rcsei'ves, collections, checks or other instruments
belonging or payable to us and in COTMF's possession, and for such purposes, endorse our name
on any such instrument for payment We hereby waive notice of acceptance hereof, presentment
for payment, demand, notice of protest and dishonor, notice of default or non~paymcnt and .
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees in the event of any default under the Loan or any other lease, sublease, promissory ~
note or security agreement at any time assigned by us to COTM F, we hereby waive and
relinquish unto CO’I`MF any interest that we may have in the Collateral and any monies that
COTMF may be holding for our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle COTMF, in addition to any rights it has under the
Master‘ Joint Participation Agreement, to demand of the undersigned payment of the remaining

balance due under the Loan.

We indemnify and hold CGTMF harmless against any claim, suit, action, proceeding,
judgment, loss, liability or expense (including, without limitation, att'omeys' fees and costs)
arising out of or based upon: (a) our breach of any agreement, representation or warranty
contained herein in the Master Joint Participation Agreement or in the Loan;'(b) any taxes,
assessments or penalties imposed on any of the Collateral or on any payment received by us
under the Loan; (c) any loss, damage or injury to pr*operty, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair of any of the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving ofnotices, the obtaining of any necessary permits, approvals, licenses,
certificates and the like, and/or the making of any required filings and/or recordings, in each case
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment
and 'l`ransfer shall be governed by the laws ofthe State of New York, without regard to
principles ofconflicts of law or choice ol`law. Wc hereby irrevocably (i) consent to the
jurisdiction and venue of the state and federal courts sitting iri Nassau County, New Yorl<, in any
action or proceeding arising out ofor relating to this Assignment; (ii) agree that service of
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAlVE TRlAL BY JURY and the right to interpose any defense, offset or

counterclaim of any kind in any such action or proceeding

lN WITNESS WHEREOF, we have caused this Assigiiment and Transfer to be executed

mrs 30 day of fi`ug,z , ur z..
TRI GLOBAL FINANCIAL snnvicns, rNc.

 

 

(Assi

By: w

rii~ie. o
Addr-ess: abra- <_,. »\)AE,,~~»?,{¢WB eHIC/iG
Date: "F. 50. lZ_ Il__ 606/4

 

40993vt

Case: 1:19-Cv-01806 D'ocUment #: 1-4 Filed: 63/14/19 Page 29 of 175 Page|D #:663

Variablc gate Addendum

This Addendum to that I’articipation Schedule of 'l`erms for COTMF Loan
# dated 2010 (the “Schedule") to the Master Joint
Participation Agreement (“Participation Agreement") dated August 2, ZOl 0 between Tri
Global Financial Services, Inc. ('.‘Seller") and Capital One Taxi Medallion Finance
("COTMF") is made a part of the Schedule and incorporates by reference all the

‘ provisions thereof

Whereas, the Seller has selected a variable rate of interest as the Seller lntercst
Rate as detailed below.

Whereas, the Seller has requested the ability to convert the Seller lntercst Rate to
a tixed rate during the term of the Loan,

Now 'l`herefore, it is agreed as follows:

l. Seller lntercst Rate The Seller lntercst Rate'due hereunder shall bear
interest at an annual rate, for each applicable LIBOR lntercst Period, equal to three
hundred fifty (350) basis points above LIBOR (as such term is defined herein). The
initial LIBOR lntercst Period shall commence on the date hereof and end on thc 30"‘ day

of the next full calendar month after the date hercof.

For purposes hereot`, "LlBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars for a period of the Designated Maturity which appears on the
Reuters Screen LlBOROl Page as of l 1100 a.m., London time, on the day that is two
London Banl<ing Days preceding that Reset Date. lf such rate does not appear on the
Reuters Screen LIBOROI Fage, the rate for that Reset Date will be determined as if the
parties had specific "USD-LlBOR-Reference Banks" as the applicable Floating Rate

Option.

"USD-LlBOR-Reference Banl<s" means that the rate for a Reset Date will be
detemiined on the basis of the rates at which deposits in U.S. Dollars are offered by the
Refeience Banks at approximately l 1:00 a.m. London time, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the London interbank
market for a period of the designated maturity commencing on that Reset Date and in a
representative amount. COTMF will request the principal London office of each of the
Refetence Banl<s to provide a quotation of its rate. If at least two such quotations are
provided, the rate l."or that Reset Date will be the arithmetic mean of the quotations It`
fewer than two quotations are provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
COTMF, at approximately l 1:00 a.m., New York City time, on that Reset Date for loans
in U.S. Dollais to leading European banks for a period oi" the designated maturity
commencing on that Reset Date and in a representative amount.

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 30 of 175 Page|D #:664

The Seller lnterest Rate for this Note shall be reset every one (l) month during the
temt hereof at the expiration of each respective LiB_OR lntercst Pen'od. A new applicable
Seller lntercst Rate shall be established every one (l) month during the term hereof at the
end of the preceding LIBOR interest Period (the “Reset Date“). On each Reset Date, a
new applicable Seller interest Rate shall be established using the one (l) month LlBOR
rate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller interest Rate at the end of each incremental LIBOR interest Period
during the term hereof shall effect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.

The initial applicable Seller interest Rate will be calculated as 'l'hree and one~halt` (3.5%)
percent above the LIBOR rate in effect two (2) business days prior to the date hereof

lntercst shall be payable on the dates and pursuant to the terms otherwise set forth
in the Participat'ion Agreement.

2. Fixed Rate Convcrsion. At any time after the six (6) month anniversary
of the date of COTMF's payment to Seller for the Participant Investment, Seller shall
have the right to convert the Seller interest Rate from a floating tate to a fixed rate, by
delivery a notice of conversion to COTMF at least three (3) Business Days prior to the
proposed effective date ofconversion. Such notice shall specify the effective date of
such conversion (the "Et`t`ective Date"). l~`rom and alter the Ei.i,`ective Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one-half (3.5%) percent
above the two (2) year LIBOR swap rate, Seller shall not.have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change

3. Entire Understanding. Any change in the Seller lntercst Rate shall not
effect the principal component of the repayment of Participant‘s investment Except as
set forth in this Addendum, the tenns and conditions of the Schedule and the
Participation'Agreement shall remain in full force and effect and may not be modified

except as provided therein.`
4. Pre-Paymcnt Fee. COTMF's right to collect the Pre-Payment Fee (as

defined in the Participation Agreement) is hereby waived provided that Seller does not
exercise its option to convert the Seller interest Rate from a floating rate to a fixed rate.

TRI GLOBAL FINANCIAL SERVlCES, CAPITAL ONE 'l.`AXI MEDALI.¢ION

 

 

 

 

 

 

lNC. FINANCE
By:
Name:
Title: \/ P 'I`itle:
Date: ? - 3 O. l'Z_ Date:

 

 

l 73 99le

Case: 1:19-Cv-01806 Doc_um'ent #: I-Zl |'-'l|ed: OE/IA/lQ Page 31 of 175 Page|D #:665

Amcndment No. 1 made this _______day of Novcmbcr, 2010
to that certain Mastcr.loint l’ar ticipation Agreemcnt dated
August 2, 2010 by and between Tri Global Financial
Serviccs, Inc. ("Selicr" or "Tri Global") and Capital Onc Taxi
Medallion Financc (a trade name of All Points Capital Corp.)

v ("COTMF" or "Participant") hereafter. the "Master JPA".

WHEREAS, Seller and Participant are partners to the Master JPA and are

desirous of amending the same.

NOW, THEREFORE, in consideration of the mutual promises contained herein, it

is agreed as follows:

l. Patticipation Schedule. Exh. "l" to the Master .lPA shall be replaced by
the Participation Schedule and Van'able Rate Addendum annexed hereto as Exh. "l ".

2. Participation Percentage. The word "Borrower" on line 3, par. l(i) oi" the
Master JPA is changed to "Seller".

3. ACH'Payments: The word "debt" on line 2, second full paragraph on page
5 of the Master JPA is changed to "debit".

4. full_l§g_r;e_e_a_i_i_c_i__l§___lfect. Except as specifically modified by the terms of this
Amendment No. l, the Master JPA remains in full force and clTect and neither it nor this
Amendment No. l may be amended or modified except in a writing executed by both 'l`ri
Global Financial Scrvices, lnc. and Capital One Taxi Mcdallion Finance. Capitalized
terms shall have the meaning give to them in the Mastcr .lPA.

TRI GLOBAL FINANCIAL SERVlCES, CAl’ITAL ONE TAXI MEDALL[ON

 

 

 

 

lNC FINANCE
y§\(l t L. &Q/év\ /g;(;»/\ ' 'By¢

Naine\j§#/ t~):r§ (/L/f fTI/\/ Name:#

Title: VP Title:

 

 

 

Date: :F . ?0. /2. Date:

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 32 of 175 Page|D #:666

EXH. " 1“

PAR'I`!C|PAT!ON SCHEI)ULE OF TERMS TO MASTER JOINT
PARTICH’ATION AGREEMENT ("l’ARTlClPATION AGREEMEN'I"') l)ATED
AUGUST 2, 2010 BETWEEN TR! GLOBAL FINANCIAL SERV[CES, lNC.
("Seller") ANI) CAPITAL ONE TAXI' MEDALLION FINANCE

Name of Loan Bon‘ower: Name of G.uaran_tot(s).' $’gmva 661/m

CH;L`C»AGO 'PQL,O m :[:NC_, L’é"ae¢¢ ii ¢ 6:¢¢,0
bean Amount to Bon‘ower: $ 910 0 OQO. O»O Loan maturity Date: ggfwbé'/z /O!zorz

Participant's investment $ QQ;O 990 . OO Participant Percentage: /co%

Seller interest Rate: 3. 72 % (if fixed rate)
___ check here if variable rate and complete

variable rate addendum

 

 

 

 

Loan lntercst Rate: 5.¥5 %

 

 

Monthly Loan Payment: $ SQQO. 00 from Temi of Loan in tnonths: 35
Bormwer Amortization period it different than 'l`erm

lntercstOnly: \/ Yes (No) (chccl< one) ,.'.Z’»¢fwzeg>;f" 69¢¢/{/
‘il"‘int'erest only: Minimrim Medallion Value /

3>
Monthly Payment due CO'l`Mli Other Temis:

sO"Z;?"?a°l.OO

 

 

 

 

 

 

 

Paxticipant hereby acquires the Pa\ticipation Percentage referenced above in the Loan to
the Borro\ver, pursuant to the Assignment and 'l`ransfer executed together herewith, all
according to the economic terms reiiected above "l`he terms of the Participation
Agreement are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the l’articipation Agreement. ln the
event ol` any' conliict between the terms of this Schedule and the Master .loint
Participation Agreement, then the Master Joint Participation Agreement shall govern. lf
the Arnortization period exceeds the 'l`erm oi;` the Loan, then the

Loan is due and payable on the l'.,oan Maturity Date.

TRI GLOBAL FlNANClAL CAl’lTAL O

Xl MEDALLlON l"lNANCE
SERVICES, lNC. ' »

  
 

 

 

 

 

 

By: : - , /v
Name: Name:/ /v C§,‘ /M,qj(“pr/ /j,€(" /¢
Title: \IP Title: `/ 1_/

Date: rf¢/é'A/S?` a? /. 20/2. Date: g ‘v¢/'//

 

 

Case: 1:19-ev-01806 Doeument #: 1-4 Filed: 03/14/19 Page 33 of 175 Page|D #:667

EXH. "2"
ASSI.GNMENT & TRANSFER

POR` VAl..Uli RlSCElVED, tire undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital Onc ’l`axi Mcdallion Finance, a trade name for All Points Cupital
Corp.1 its successor and assigns (colleetively "COTMF"), all ofthe undersigned‘s right, title and
interest in, to and under (but none ofthe undersigned’s obligations under) the Loan set forth on
Exh. "l" hereto between the undersigned lender, and borrower (“Borrower“ or
"Obligor") together with all the sums payable thereunder and all ofour right, title and interest in
and to the Collateral described therein (the "Collateral"), all guaranties or surety agreements, and
all insurance and collateral of any kind or nature which we have pertaining rhereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
same. .Capitalized terms used herein shall have the meaning given to them in that certain lv‘laster
Joint Participation Agrcement between COTMF and the undersigned dated , 20l0.

We represent, warrant and agree as to the Loan that.' A. We have (and COTMF will have)
good title thereto and good title to (or a val id, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
ofa bona tide commercial loan to Obligor in the ordinary course ol"Obligor's business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such l.,oan; D. No representations warranties or inducements not
contained in the Loan have been made or given; E. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral are and will be free ofany other liens and
encumbrances and are and will be free ofany claims, del`enses, offsets and counterclaims real or
claimed; G. All information furnished to CO'l`MF and all statements made and unpaid balances
shown in it are and will be true and eorrect\ and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and capacity; l~l. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. We have complied, and it complies, with all applicable t`edcral,
state and municipal laws, rules or regulations, having the force oi`law regarding leases, security
agreements loans, subleases and installment paper (including, without limitation, the
requirements ofthe Federal Equal Credit Opportunity Act, Regulation "B" thereunder and any
applicable usury laws); J. ltand all applicable financing statements have been properly and
timely filed and reeorcled; K. 'l`he Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the teran ofthe bean and we have fulfilled and
will fulfill our obligations to Obligor with respect tirereto; l.. We have not received any
payments under the Loan unless indicated on Ex. "l ". We subordinate to COTMF all liens
and/or encumbrances (statutory and/or otherwisc) which we may now have or may hereafter
acquire and/or assert against the Collateral. COTMF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the Loan and all checks,
drafts and other remittances relating to the Loan. We give express permission to CO'l`MF to
release, by operation or law or otherwisc, and/or to compromise or adjust any or all rights
against, and grant extensions oftime of payment to, Obligor or any guarantor, surety or other
person obligated on the l,oan, and to substitute l3orrower‘s and/or other obligors, without notice
to us and without affecting our obligations hereunder. C()'l`MF may, at any time, without prior

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 34 of 175 Page|D #:668

notice to us, appropriate and apply to the payment ofany ofotn obligations to COT Ml~`, any and
all balances, sums, property, credits, accounts, reserves collections, checks 01 other instruments
belonging or payable to us and` m COTMF's possession, and l`or such puiposes, endorse our name
on any such instrument for payment. We hereby waive notice oi` acceptance hereoi’, presentment
l"or payment, demand. notice of protest and dishonor, notice of default or non~payment and
notices of every kind and nature with respect to the L,oan and/or related instruments and
guarantees ln the event oi` any default under the i,oan or any other lease, sublease, promissory
note or security agreement at any time assigned by ns to COTM F, we hereby waive and
relinquish unto CO'l`Ml" any interest that we may have in the Collateral and any monies that
CO'l`Ml" may be holding l`or our account. Any breach by the undersigned oi`the aforesaid
representations or warranties shall entitle CO"|`MI~`, in addition to any rights it has under the
Master Joint Participation Ag1eement, to demand oi"the undersigned payment ofthe remaining

balance due under the Loan.

We indemnity and hold CGT`MF ha1mless against any claim, suit action, proceeding,
judgment loss liability 01 expense (including, without limitation attomeys fees and eosts)
raising out ol`o1 based upon: (a) our bieach of any agreement 1epresentation o\ warranty
contained herein in the Master Joint participation Ag1eement or in the Loan; (b) any taxes,
assessments or penalties imposed on any ol’the Collateral or on any payment received by us
under the l,oan; (c) any loss, damage or injtny to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair of any ot"the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
diselosures, the giving ot"notices, the obtaining ofany necessary permits. approvals, licenses,
ceitilieates and the like, and/or the making ofany required filings and/or recordings in each case
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment
and ‘l`ransfer shall be governed by the laws oi` the State ol" New York, without regard to
principles ofconHicts of law or choice of law. We hereby irrevocably (i) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New York, in any
action or proceeding arising out of or relating to this Assignment; (ii) agree that service oi"
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) W/~\l\/E TRlAL BY JURY and the right to interpose any dcfense` offset or
counterclaim ofany kind in any such action or proceeding

lN Wl'l`Nl?.SS WHERIZOF, we have caused this Assignmcnt and Transfer to be executed

this_e_'§__l__day QF_W,Z_Q_/g_,_
TRI GLOBAL FlNANClAL SERVICES, INC.
(Ass1l
By: Kp,t wine t/éZ/_&\./
;iiii°.css. a _Z §§ w»amzzt/¢ ¢¢ `”a?"/`&

Date: 8 2-/ /2» Mzé/é

 

40993vl

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 35 of 175 Page|D #:669

Variable Rate Addcndum

This Addendum to that Participation Schedule of Terms f"or CO'I`MF Loan
# dated 2010 (the "Schcdule") to the Master Joint
l’articipation Agreement ("Partieipation Agreement“) dated August 2, 2010 between Tri
Global Financial Services, lnc. ("Seller") and Capital One Taxi Medallion Fiiiat\ce
("COTMI"") is made a part of the Schedule and incorporates by reference all the

provisions thereof

Whereas, the Seller has selected a variable rate oi" interest as the Seller lntercst
Rate as detailed (below.

threas, the Seller has requested the ability to convert the Seller lntercst Rate to
a fixed tate during the term of t'he Loan,

Now 'l`herefore, it is agreed as follows:

l. Seller interest Ratc. The Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable lslBOR lntercst l’eriod, equal to three
hundred fifty (350) basis points above LlBOR (as such term is defined herein). 'l`hc
initial LIBOR lnt'erest Period shall commence on the date hereof and end on the 30"' day
oi" the next full calendar month after the date hereol".

Poi' purposes hercoi", "LlBOR" mcans, with respect to each Period, the rate for
deposits in U.S. Dollars for a period ol"the Designated Maturity which appears on the
Reutcrs Screen lJlBOROl Page as of l l:OO a.m., London time, on the day that is two
London Banking Days preceding that Reset Date. if such rate does not appear on the
Reuters Screen LIBOROl l>age, the rate for that Reset Date`will be determined as if the
parties had specific "USD-LlBOR-Reference Banks“ as the applicable Floating Rate

Option.

"USD~LIBOR~Reference Banks“ means that the rate for a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered by the_
lieference Banks at approximately l l:OO a.m. London time, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the London interbank
market for a period ol" the designated maturity commencing on that Reset Date and in a
representative amount CO'l`MF will request the principal London office of each of the
Reference Banks to provide a quotation ol" its rate. Ii" at least two such quotations are
provided, the rate l"or that Reset Date will be the arithmetic mean of the quotations ll"
fewer than two quotations are provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
CG’l`MF, at approximately l l :00 a.m., New York City time, on that Reset Date for loans
in U.S. Dollars to leading liuropean banks f or a period oi" the designated maturity
commencing on that Reset Date and in a representative amount

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 36 of 175 Page|D #:670

The Seller interest Rate for this Note shall he reset every one (l) month during the
tenn hereof at the expiration of each respective l.lBOR. interest Period. A new applicable
Seller lntercst Rate shall be established every one (l) month during the term hereof at the
end of the preceding l_,lBOR lntercst Period (the “Reset Date"). On each Reset Datc, a
new applicable Seller lntercst Rate shall be established using the one (l) month LIBOR
rate in effect two (2) business days prior to each respective Reset Date. liach change in
the applicable Seller lntercst Rate at the end of each incremental I..lBOR lntercst Period
during the term hereof shall effect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.

'l`he initial applicable Seller interest Rate will be calculated as Thrce and one-half (3.5%)
percent above the LlBOR rate in effect two (2) business days prior to the date hereof

lntercst shall be payable on the dates and pursuant to the terms otherwise set forth
in the Participation Agreentent.

2. Fixed Rate Conversion. At any time after the six (6) month anniversary
of the date of COTMF‘s payment to Seller for the Paiticipant Investment, Seller shall
have the right to convert the Seller interest Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to CO'I`MF at least three (3) Business Days prior to the
proposed effective date of conversion. Such notice shall specify the effective date of
such conversion (the "Effective Dat'e"). From and after the Effect'ive Date, Seller lntercst
Rate shall accrue and be payable at a fixed tate equal to three and one~hali:`(B.S%) percent
above the two (2) year LlBOR swap rate. Seller shall not have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change

3. Entirc Understanding. Any change in the Seller lntercst Rate shall not
effect thc principal component of the repayment of Participant‘s investment llxcept as
set forth in this Addendum, the terms and conditions of the Schedule and the
Participation Agreement shall remain in full force and effect and may not be modified

except as provided therein.`
4. I’rc~Payment Fee. COTMF's right to collect the Pre-l’ayntent' Fee (as

defined in the Participation Agrectnent') is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate from a floating rate to a fixed rate,

   
  
  

TRI GLOBAL FlNANCIAL SERVICES, CAPITAL ON s .AXl MEDALL!ON

th. FI_NANCE / L/

j

By: By: l /- l / /
Name: , ;EM 17..2`/1/ Name: >a /UAUZ`;/`€ L /i/(f‘/ C >

'l`itle: //`F". 'l`itlc:
Date: §§.2/,, /2. . Date: X ».//-//

 

 

 

 

l73996vl

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 37 of 175 Page|D #:671

Amendmcnt No. l made this _______ day of Novcmbcr, 2010

to that certain Mastcr Joint l’articipation Agrcemenf dated
August 2, 2010 by and between Tri Global Financial

Serviccs, lnc. ("Seller" or "Tri Global") and Capital Onc Taxi
Mcdallion Financc (a trade name ofAll Points Capital Corp.)
("COTMF" or "Participant") liereafterhthe "Master JPA“.

WHEREAS, Seller and Participant are partners to the Master JPA and are
desirous of amending the same.

NOW, "l"HERl;`:l"ORl-I, in consideration of the mutual promises contained herein, it
is agreed as follows:

l. Participation Schedule. Exlt. "l " to the Master .IPA shall he replaced by
the Part'icipation Schedule and Variable Rate Addendum annexed hereto as Exh. "l ".

2. Pait'icipation Percentage. The word "Borrower" on line 3, par. l(i) of the
Master .lPA is changed to "Seller".

3. ACH I’ayments: The word "debt" on line 2, second full paragraph on page
5 of the Master JPA is changed to "debit".

4. Full l"orce and lEffect‘. Except as specifically modified by the terms of this
Amendment No. l, the Master JPA remains in full force and eITect and neither it nor this
Amendmcnt No. l may be amended or modified except in a writing executed by both Tri

Global Financial Scrvices, lnc. and Capital One Taxi M'edallion l~`inanee. Capitalized

  

terms shall have the meaning give to them in the Master .lPA.

      
 

TRl GLOBAL FINANCIAL SERVICES, CAPlTAL O "%/).(l MEDALLION

lNC. FlNANCE

  

By: : v
Name: ¢¢/f ./`-"7.2`/V N€tm€f‘/' S¢/m ,7€>/`€ [ /z/ Pf`t `C "
tma- i/, 2 Title: iv/F'

Date: £, ¢>?_/A /,2 Date: g ' é\;'/`/.¢<

 

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 38 of 175 Page|D #:672

EXH. "1"

PARTIC!PAT!ON SCHEDULE OI+` TERMS TO MAS'I`ER JOlNT
PART!C|I’ATION AGREEMENT ("PAR'I`lCiI’ATION AGREEMENT") I)ATED
AUGUST 2, 2010 BETWEEN TRI CLOBAL FINANClAL SERVICES, INC.
("Seller") AND CAPITAL ONE TAXl' MEDALLION FINANCE

 

Name of Loan Borrowe\': Name of Guaran_tor(s): SgM¢/) @M
DOL. F~;i:id/>r ‘msg; :E)JC, ¢%faaa¢ £//¢ 6a 4¢¢,0
Loan Amount to Bormwer: $ 2(2 0 OQO- 00 Loan l(/'laturity Date: jc/¢/béz /0 zola

Participant's Investment: $ QQO 990- 90 l’articipant Percentage: /ao%
l.oan interest Rate: 5.?5 % Seller lntercst Rate'. 5. ‘?Z % (ii’ fixed rate)

__‘{_ check here if variable tate and complete
variable rate addendum

 

 

 

 

Monthly Loan Payment: $ SOOO . (~>O from 'l`erm of l,oan in months: 54
Bormwer Amortization period if different than 'l`ei'm

interest Gnly: \/ Yes (No) (chcck one) ,"L"MM y“//V

~ifint'erest only: Minimum Medallion Vaiuc

 

 

3>
Monthly Payment due COTMF Other "l`erms:
s 279 ;L _ o c>

 

 

 

 

 

 

Paiticipant hereby acquires the Participation Percentage referenced above in the Loan to
the Bot'rower, puisuant to the Assignmcnt and 'l`ransl"er executed together herewith, all
according to the economic terms x'cfiected above The terms of the Pai‘ticipation
Agreement are incorporated into this Schedule by reference Capit'alized terms on this
Schedule shall have the meaning given to them in the l’articipatioii Agreement. ln the
event oi" any conflict between the terms of this Schedule and the Maste\‘ .loint'
Participation Agreement', then the lvlaster Joint Participation Agreement shall govern. if
the Amortization period exceeds the 'l`erm of the Loan, then the

Loan is due and payable on the l`,oan Maturit'y Date.

Tm GLOBAL FiNANclAL CAPiTAL own “i Mni)ALLi<)N FINANCE
senvicEs, mc. y

   

 

 

 

By: By: v ,._ /~ j
Name: Name: / 4>4 /me¢' (/ // ?("/ 6 "
Title: \/P Title:

 

 

l}
Date: /?£/6`¢/57 02/, 20/2. Date: g'£,//‘/,Z

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 39 of 175 Page|D #:673

EXH. "2"
ASSlGNMENT & TRANSFER

FOR VALUE RECE{VED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital One Taxi Medallion l’inancc, a trade name for All Points Capital
Corp., its successor and assigns (colleetively "COTMF"), all ofthe undersigned‘s right, title and
interest in, to and under (but none ofthe undersigned's obligations under) the Loan set forth on
Exh. "l" hereto between the undersigned lender, and borrower ("Borrower" or
"Obligor"`) together with all the sums payable thereunder and all ot`our right, title and interest in
and to the Collateral described therein (the "Collateral"), all guaranties or surety agreements1 and
all insurance and collateral ofany kind or nature which we have per~tainingthereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
same. Capitafized terms used herein shall have the meaning given to them in that certain Mastcr
Joint Participation Agreement‘ between COTMF and the undersigned dated , 2010.

Wc represent', warrant and agree as to the Loan that: A. We have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the samc; B. lt is a valid obligation arising out
of`a bona fide commercial loan to Obligor in the ordinary course ofObligor‘s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representationsl warranties or inducements not
contained in the Loan have been made or givcn; E. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral arc and will bc free ofany other liens and
encumbrances and are and will be free ofany claims, del`cnses, offsets and counterclaims real or
claimed; G. All information furnished to CO'l`MF and all statements made and unpaid balances
shown in it are and will be true and correct, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and capacity; l-l. lt is and will bc enforceable against all parties thereto in
accordance with its terms; l. We have cornplied, and it complies with all applicable t`ederal,
state and municipal laws, rules or regulations, having the force offaw regarding leases, security
agreements, loans, subleases and installment paper (including, without limitation, the
requirements ofthe Federal Equal Credit Opportunity Act, chulation "B" thereunder and any
applicable usury laws); .i. lt'and all applicable financing statements have been properly and
timely filed and recorded; K. The Collateral is and has been uncondit‘ionally~accepted by Obligor
and is and will bc insured in accordance with the terms ofthe l.oan and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; l,. We have not received any
payments under the Loan unless indicated on Ex. " l ". We subordinate to COT`MF all liens
and/or encumbrances (statutory and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collateral. COTMF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the l,oan and all checks,
drafis and other remittances relating to the Loan. We give express permission to CO'l`MF to
releasc, by operation or law or othcr'wisc, and/or to compromise or adjust any or all rights
against, and grant extensions of time of payment to, Obligor or any guarantor, surety or other
person obligated on the l,,oan, and to substitute Bor‘rower‘s and/or other obligors, without notice
to us and without affecting our obligations hereundcr. C()'l`MF may, at any time, without prior

 

Case: 1:19-ev-01806 Doeument #: 1-4 Filed: 03/14/19 Page 40 of 175 Page|D #:674

notice to us, appropriate and apply to the payment ofany ofour obligations to CO'l Ml` any and
all balances, sums, property, credits, accounts, reserves,c collections, checks or other instruments
belonging or payable to us and rn COTMI~"s possession, and for such purposes, endorse our name
on any such instrument for payment'. Wc hereby waive notice of acceptance lrereof, presentment
for payment, demand, notice of protest and dishonor, notice ofdefault or non~payment and
notices of every kind and nature with respect to the l,oan and/or related instruments and
guarantees ln the event ofany default under the Loan or any other lease, subleasc, promissory
note or security agreement at any time assigned by us to CO"l`Mi"1 we hereby waive and
relinquish unto CO'l`Ml" any interest that we may have in the Collateral and any monies that
CO'l`Ml“` may be holding for our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle COTMF, in addition to any rights it has under the
Master Joint Participation Agreement, to demand ofthe undersigned payment ofthe remaining

balance due under the Loan.

We indemnity land hold COTMF harmless against any claim, suit, action, proceeding,
judgment, loss, liability or expense (including, without limitation, attorneys' fees and eosts)
arising out ofor based upon: (a) our breach ofany agreerncnt, representation or warranty
contained herein in the Master.|oint Participation Agreement or in the Loan; (b) any taxes,
assessments or penalties imposed on any ofthe Collateral or on any payment received by us
under the l-oan; (c) any loss, damage or injury to propcny, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair ofany ofthe Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving ot`notiees, the obtaining ofany necessary permits, apprevals, licenses,
certificates and the like, and/or the making ofany required filings and/or recordings, in each ease
in connection with the Collateral and/or the transaction evidenced by the l,oan. This Assignment
and Transfer shall bc governed by the laws ofthe State ol"New Yorl<, without regard to
principles ofconilicts of law or choice oflaw. We hereby irrevocably (l) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New York, in any
action or proceeding arising out of or relating to this Assignment; (ii) agree that service of
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAl\/F, "l`RlAL BY JURY and the right to interpose any defense, offset or

counterclaim ofany kind in any such action or proceeding

lN Wl'l`NESS WHERBOF, we have caused this Assignment and Transfer to be executed

this £:/ day oi’_W¢M,W/g_

TRI GLOBAL FINANClAL SERVICES, INC.

  

 

"rrtte.."' 0 r
Address: z-é[ i- é M/wéa_a¢_/z/K/& MWA

Date 8 a/ /z 606/6

4()993\'l

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 41 of 175 Page|D #:675

Variablc Rate Addcndum

This Addendum to that Participation Schedule of Tcrms f"or CO'I`MF Loan
# dated 2010 (the "Schedule") to the Master Joint
Panicipation Agreement ("Participation Agreement") dated August 2, 20l0 between Tri
Glol)al Financial Services, lnc. ("Seller") and Capital Onc Taxi Medallion Finance
("CO'l`MF") is made a part of the Schedule and incorporates by reference all the

provisions thereof

Whereas, the Seller has selected a variable rate oi" interest as the Seller lntercst
Rate as detailed '“helow.

Whereas, the Seller has requested the ability to convert the Seller lntercst Rate to
a fixed rate during the tenn of the Loan,

New 'l`herefore, it is agreed as follows:

l. Seller lntercst Ratc. The Seller interest Rate due hereunder shall bear
interest at an annual rate, for each applicable LIBOR lntercst Period, equal to three
hundred fifty (350) basis points above LlBOR (as such term is defined herein). The
initial l;lBOR interest l’eriod shall commence on the date hereof and end on thc 30"‘ day
of thc next full calendar month after the date hereof.

l?cr purposes hereof, "LIBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars t"or a period of the Designated Maturity which appears on the
Reutcrs Screen l,lBOROl Page as of l 1:00 a.m., London time, on the day that is two
l`,ondon Banking Days preceding that Reset Date. if such rate does not appear on the
Reuteis Screen LIBOROI l’agc, the rate for that Reset Date will be determined as if the
parties had specific "USD-LlBOR-Reference Banks" as the applicable Floating Rate

Option.

"USD-LlBOR-Reference Banl<s" means that the rate for a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollais are offered by the_
Reference Banks at approximately l 1200 a.m, l',ondon time, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the l..ondon interbank
market for a period of" the designated maturity commencing on that Reset Date and in a
representative amountl CO'l`MF will request the principal London office of each of the
Rel"erencc Banl<s to provide a quotation of its rate, lf at least two such quotations are
providcd, the rate for that Reset Date will be the arithmetic mean of the quotations lt
l"ewer than two quotations are provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New Yorlc City, selected by
CO'I`MF, at approximately l l:OO a.m., New York City timc, on that Reset Date for loans
in U.S. Dollars to leading European banks for a period of the designated maturity
commencing on that Reset Date and in a representative amount

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 42 of 175 Page|D #:676

'l`he Seller interest Rate for this Note shall be reset every one ( l) month during the
tertii hereof at the expiration of each respective Ll,BOR. lntercst Pcriod. A new applicable
Seller interest Rate shall be established every one (l) month during the term hereof at the
end of the preceding l.lBGR lntercst Period (the "Reset Date"). On each Reset Datc, a
new applicable Seller lntercst Rate shall be established using the one (l) month l,lBOR
rate in effect two (2) business days prior to each respective Reset Date. liach change in
the applicable Seller interest Rate at the end of each incremental LlBOR interest l’eriod
during the tenn hereofshall el"f"ect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.

'l`hc initial applicable Seller lntercst Rate will be calculated as Three and one-half(3.5%)
percent above the LlBOR rate in effect two (2) business days prior to the date hereof

interest shall be payable on the dates and pursuant to the terms otherwise set forth
in the Participation Agreement.

2. Fixcd Rate Convcrsion. At any time af`ter the six (6) month anniversary
ofthe date of`CO'I`Mf-"s payment to Seller for the Participant investment Seller shall
have the right to convert the Seller interest Rate from a floating rate to a fixed rate, by
delivery a notice of` conversion to CO'l`MF at least three (3) Business Days prior to the
proposed effective date ofconversion. Such notice shall specify the effective date of
such conversion (the "Et`r`ective Date"). l~`rom and after the EfTeetive Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one~half. (3.5%) percent
above the two (2) year LIBOR swap rate, Seller shall not have the right to convert the
loan back to a tloating rate and the Loan Maturity Date shall not change

3. Entire Understanding. Any change in the Seller interest Rate shall not
effect the principal component of the repayment of Paiticipant's investment Exccpt as
set f’orth in this Addendum, the terms and conditions of the Schedule and the
I’articipation Agreement shall remain in full For'ce and ef`f"ect and may not be modified

except as provided therein.`

4. I’rc-Payment Fee. COTMF's right to collect the l’re-Payment l~`ec (as
defined in the Participaticn Agreement) is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate from a floating rate to a fixed rate.

   
 
  

TRI GLOBAL FlNANClAL SERVlCES, CAl’lTAL ONl"` Xl MEDALLlON

 

 

 

 

 

 

 

rivc. FINANCE
1,/
ny §:LMQZ.` %3€7\/ By: ,. ,
Name: fA-Ml 7.1`/¢/ N'd\ll 1 511 /Va’T/'or€' /71?/1`€ a
rare 'rirrc: t/ /
Date: Aj,:.z/ /2_ Date: Y-a¢/-/g

 

l 7399(»\' l

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 43 of 175 Page|D #:677

Arnenrlrnent No. l made this day ofNovembcr, 2010
to that certain M`astcr Joint Partieipation Agreement dated
August 2, 2010 by and between Tr'i Gioi)al Financial
Ser~viccs, lnc. ("Seiier" or "Tri Global“) and Capitai Onc Taxi
Mcdallion Finance (a trade name of All Points Capitai Corp.)
("C()TMF" or "Pt\rtieipant") hereafter. the "Mast‘er JI’A".
Wl-ll€RiEAS, Seller and Participant are partners to the Master Jl’A and are
desirous of amending the samc.
NOW, 'l`l~ilZREl"`ORl'i, in consideration of the mutual promises contained herein, it
is agreed as follows:
lt Particip_ation Scheduie. E)<h. "l" to the Master JPA shall be replaced by
the Part'icipation Schedule and Variable Rate Addendum annexed hereto as Exh. "l".
2. l’articigation Pcrcent'age. The word "Borrower" on line 3, par. l(i) of the
Master .iPA is changed to "Seller".
3. ACH i’ayrncnts: The word "debt" on line 2, second full paragraph on page
5 ofthe Master JP/\ is changed to "debit".
4. Fuil l"orce and llf"i"ect. i`£xcept as specifically modified by the terms of this
Arnendment No. l, the Master .iPA remains in full force and effect and neither it nor this
Arnenclment No. l may be amended or modified except in a writing executed by both 'l`ri

Global Financiai Scrvices, inc. and Capital Onc Taxi M’cdallion Finance. Capitalized

terms shall have the meaning give to them in the M,aster .iPA.

   
 

'I`Rl GLOBAL FiNANClAL SERVI.CES, CAl’ITAL ONE A/X'l MEI)ALLION

rNC. FrNANCE% }
By_ L~

- j a h ,
Name./ 7 52( /V/ far/6 { /I/`PF/Ca
Title: f//@

Date: 9 ‘pl/-/,¢

 

 

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 44 of 175 Page|D #:678

EXH_ 141"

PARTIC]I’ATION SCHEI)ULE OF TERMS TO MASTER JOINT
PARTICIPATION AGREEMENT ("i’ARTiCil’ATION AGREEMENT") DATEI)
AUGUS'I` 2, 2010 BETWEEN 'I.`RI CLOBAL FINANCIAL SERVI`CES, INC.
("Sciler") AND CAI’ITAL ONE TAXI` MEDALL!ON F[NANCE

 

blamer Loan Borrower: Name of Guaran_tor(s): ng¢/) Gsvc@g
c/\/::Toc»///t/i vz%\/I ch, At¢,.`aaaa .£A/¢ 4a deep
l',oan Amount to Borrower: $ QQQ 090. 90 Loan maturity Date: ge fc’#/&é'/Z /D¢zwe

Participant's investment: $ QQDQG_O- 95 i’articipant Percentage: /oo%
i.oan interest Rate: 535 % Seller interest Rate: 3. 92 % (if fixed rate)

check here if variable rate and complete
variable rate addendum

 

 

 

 

Monthly Loan Payrnent: $ §QQO. 00 from 'i`erm of Loan in rnonths: 54
Bormwer Amorti?ation period if different than 'i`erm

interest Only: \/ Yes (No) (check one) ,'Z"u.?‘&w>?"“ pa /4/
ifinterest only: Minirnum Medallion Vaiue /

S>
Monthly Payment due CO'i`Mi`~ Other Terms:

solit‘ial,@©

 

 

 

 

 

 

 

Participant hereby acquires the i’articipation Percentage referenced above in the Loan to
the Bor‘rower', pursuant to the Assignment and 'i`ransfer executed together herewith, all
according to the economic terms refiected above The terms of the Par'ticipation
Agreement are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the i’articipation Agreement. in the
event of any conflict between the terms of this Schedule and the Master .loint
i’articipation Agreement, then the Master .loint Participation Agreement shall govern. if
tire Arnortization period exceeds the 'l`erm of the Loan, then tire

Loan is due and payable on the l`,oan Maturity Date.

/, .
TRI CLOBAL FI.NANCIAL CAPiTAL ONE"FA§(¢i MEDA JLION FiNANCE
SERVICES, l'NC.

  
 

 

 

 

By: B y:
Name: N‘a/ni<;
'i`itle: \IP 'i`itle:

 

 

 

Date: At¢/é'¢/s?’ s?/, 210/a Date:

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 45 of 175 Page|D #:679

EXH. “2"
ASSIGNMENT & TRANSFER

l"OR VA LUE RlSCEl\/ED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital Onc Taxi Medatlion l’inancc, a trade name for All Points Ctrpitat
Corp., its successor and assigns (collectively "COTMF"), all ol`the undersigned's right, title and
interest in, to and under (but none ofthe undersigned's obligations under) the Loan set t"otth on
Exh. “l " hereto between the undersigned lender, and borrower ("Borrower" or
"Obligor") together with all the sums payable thereunder and all ofour right, title and interest in
and to the Collateral described therein (the "Collateral"), all guaranties or surety agreements and
all insurance and collateral ofany kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collectand discharge the
same. Capitalized terms used herein shall have the meaning given to them in that certain Mastcr'
Joint l’articipation Agreerncnt between COTMF and the undersigned dated , 20l0.

We represent, warrant and agree as to the Loan that: A. Wc have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; l3. lt is a valid obligation arising out
cfa bona tide commercial loan to Obligor in the ordinary course ol’Obligor‘s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not
contained in the l,oan have been made or givcn; E. lt creates a first priority security interest in
the Collateral in our t"avor; F. ltand the Collateral anc and will bc l"rce ot`any other liens and
encumbrances and are and will be free ol"any claims, det`enses, ol"l"sets and counterclaims real or
clairncd; G. All information furnished to CO'l`MF and all statements made and unpaid balances
strewn in it are and will ben true and correct, and the signature ther'con, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and capacity; i~l. lt is and will be enforceable against all parties thereto in
accordance with its t'erms; l. We have complied, and it complies with all applicable federal,
state and municipal laws, rules or regulatinns, having the l`orce oflaw regarding leases, security
agreements, loans, subleases and installment paper (including, without limitation, the
requirements ol"the cheral Equal Credit Opportunity Act, chutation "B" thereunder and any
applicable usury laws); J. ltand all applicable financing statements have been properly and
timely tiled and recorded; l<. The Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the terms ol"the l.oan and we have f`ultilled and
will f`ullill our obligations to Obligor with respect t'lrereto; I,. We have not received any
payments under the l.,oan unless indicated on lix. “l ". Wc subordinate to COTMF all liens
and/or encumbrances (statutory and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collateral. COTMF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the l.,oan and all checks,
drafts and other remittances relating to the l,oan. We give express permission to COTMF to
releasc, by operation or law or othcr'wise, and/or to compromise or adjust any or all rights
against, and grant extensions oftirne ot` payment to‘ Obligor or any guarantor, surety or other
person obligated on the Loan, and to substitute |Borr'ower‘s and/or other obligot‘s, without notice
to us and without affecting our obligations hereunder. C()‘l`tvll-` rnay, at any titne, without prior

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 46 of 175 Page|D #:680

. notice to us, appropriate and apply to the payment ofany ofour obligations to CO’l`MF, any and
all balanccs, sums, property, credits, accounts, reserves, collections, checks or other instruments
belonging or payable to us and in COTMF‘$ possession, and t"or such purposes, endorse our name
on any such instrument for payment. We hereby waive notice ol'acceptanec hereof, presentment
r`or payment, demand, notice of protest and dishonor, notice ol”dcl"ault or non-payment and
notices of every kind and nature with respect to the l.oan and/or related instruments and
guarantees in the event ofany default under the Loan or any other lease, sublease, promissory
note or security agreement at any time assigned by us to CO'l`Ml", we hereby waive and
relinquish unto CO'l`Ml-` any interest that we may have in the Collateral and any monies that
CO'l`Ml`~` may be holding for our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle COTM|", in addition to any rights it has under the
Master Joint Participation Agreernent', to demand ol’the undersigned payment ofthe remaining

balance due under the Loan.

We indemnity and hold CO'l`MF harmless against any claim, suiti action, proceeding,
judgment, loss. liability or expense (including, without lirnitation, att‘omcys' l`ees and costs)
arising out ofor~ based upon: (a) our breach of any agreernent, representation or warranty
contained herein in the Master Joint Participation Agreemcnt or in the lsoan; (b) any taxes,
assessments or penalties imposed on any ol"the Collateral or on any payment received by us
under the l.oan; (c) any loss, damage or injury to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair of any ol" the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
diselosures, the giving ofnotices, the obtaining of any necessary permits. approvals, licenses,
certificates and the like, and/or the making ol"any required filings and/or recordings, in each ease
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment
and 'l`ransl"er shall be governed by the laws ofthe State of New York, without regard to
principles ol’ conflicts ol`law or choice oflaw. We hereby irrevocably (i) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New York, in any
action or proceeding arising out of or relating to this Assignment; (ii) agree that service ol"
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WA|\'E "l`RlAL BY JURV and the right to interpose any defense, ol"l`set or
counterclaim ofany kind in any such action or proceeding

lN Wl'i`Nl:`.SS Wl-llZREOF, we have caused this Assignmcnt and 'l`ransl"er to be executed

this 2 / day ol"lf?g¢¢,¢,ZF/& .

 

2

 

Addre$s:l?»lél-?' §. WJA¢Z/%/& %`W
Date: 8 Z-/ /Z Wé/é

~1099.`\\¢|

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 47 of 175 Page|D #:681

Variable Rate Addendum

This Addendum to that Participation Schedule of Terms for CO'I`MF Loan
it dated 2010 (the “Schcdule") to the Master Joint
l’anicipation Agreement ("Participation Agrecment") dated August 2, 2010 between Tri
Glol)al Financial Sewices, lnc. ("Seller") and Capital One Taxi Medallion Finance
("COTMF") is made a part of the Schedule and incorporates by reference all the

provisions thereof

Whereas, the Seller has selected a variable rate ol" interest as the Seller lntercst
Rate as detailed ’below.

Whereas, the Seller has requested the ability to convert the Seller interest Rate to
a fixed rate during the tenn ofthe Loan,

Now 'l`herefore, it is agreed as follows:

l. Seller lntercst Ratc. The Seller interest Rate due hereunder shall bear
interest at an annual rate, for each applicable LIBOR lntercst l’eriod, equal to three
hundred t"ii`ty (350) basis points above L.lBOR (as such term is defined herein). The
initial l;lBOR lntercst l’eriod shall commence on the date hereof and end on the 30"‘ day
of the next tull calendar month alter the date hereof

lior purposes hereol`, "LIBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars for a period of the Designated Maturity which appears on the
Reutcrs Screen l,lBOROl Page as of l l:OO a.m., l.ondon time_. on the day that is two
London Banking Days preceding that Reset Date. ll` such rate does not appear on the
Reuteis Screcn LlBOROl l’age, the rate for that Reset Date'will be determined as if the
parties had specific "USD-LlBOR-Reference Banks" as the applicable Float'ing Rate

Option.

"USD~LlBOR-Reference Banks" means that the rate l:`or a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered by the
Referenee Banks at approximately l l:OO a.m. London time, on the day that is two
lyondon Banking Days preceding the Reset Date to prime banks in the London int'erbanl<
market for a period ol" the designated maturity commencing on that Reset Date and in a
representative amount‘. CO'l`l\/IF will request the principal London office of each of the
ltcferencc Banl<s to provide a quotation of its rate, lf at least two such quotations are
provided, the rate l"or that Reset Date will be the arithmetic mean of the quotations lt"
Fewer than two quotations are provided as rcquestcd, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
CO'l`MF, at approximately l l :OO a.m., New York City ti me, on that Reset Date for loans
in U.S. Dollats to leading European banks l`or a period ol" the designated maturity
commencing on that Reset Date and in a representative amount

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 48 of 175 Page|D #:682

The Seller lntercst Rate for this Note shall be reset every one (l) month during the
tenn hereof at the expiration of" each respective l-lBOR lntercst l"criod. A new applicable
Seller lntercst Rate shall be established every one (l) month during the term hereof at the
end of the preceding l,lBOR lntercst Period (the "Resct Date"). On each Reset Datc, a
new applicable Seller lntercst Rate shall be established using the one (l) month l`.lBOR
rate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller Interest' Rate at the end of each incremental LlBOR lntercst l’eriod
during the term hereof shall ef"l"ect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.

The initial applicable Seller interest Rate will bc calculated as Thrcc and one-half (3.5%)
percent above the LIBOR rate in effect two (2) business days prior to the date hereof.

lntercst shall be payable on the dates and pursuant to the terms otherwise set forth
in the Participation Agreement.

2. Fixed Rate Conversion. At any time after the six (6) month anniversary
of the date of COTMF's payment to Seller for the Participant Investment, Seller shall
have the right to convert the Seller lntercst Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to COTMF at least three (3) Business Days prior to the
proposed effective date ofeonversion. Such notice shall specify the effective date of
such conversion (the "Ef`f`ective Date"). lirom and after the Ef’l"ective Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one-half (3.5%) percent
above the two (2) year LlBOR swap rate. Seller shall not have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change

3. Entire Understanding. Any change in the Seller interest Rate shall not
ef"f`ect the principal component of the repayment of Paxticipant‘s investment Except as
set forth in this Addendum, the terms and conditions ofthe Schedule and the
l’articipation Agreement shall remain in full force and effect and may not be modified

except as provided therein.`

4. l’rc-Payment Fee. COTMF's right to collect the Pre-l>aymcnt l?ee (as
defined in the Participation Agreement) is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate from a floating rate to a fixed tate

Tlu <;LonAL FiNANcIAL snltvlcas, cAi>rrAL own Taxi MEI)ALLioN
iNc. FINANCE / .

    

 

     

 

 

By: By: , , ,
Nam@. ,t/l,f/,M zT.z/t/ N 54 /V/fore {4,‘@,'¢ s
Title: J/J-’, 'riii¢; M,U

 

 

 

Date: §"»2/, /2_ Date: g ‘,!/~//~

l 739‘)(»\' l

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 49 of 175 Page|D #:683

Amcndmcnt No. l made this _______ day of November, 2010

to that certain M`ast'er Joint Participation Agrccment dated
August 2, 2010 by and between Tri Global Finaneial

Scrvices, lne. ("Scller" or "Tri Global") and Capital Gne Taxi
Mcdallion Finance (a trade name ofAll Points Capital Corp.)
(QCOTMF" or "Part`icinant") hereafter, the "Mastcr JPA".

WHEREAS, Seller and Paiticipant are partners to the Master .lPA and arc
desirous of amending the same

NOW, 'l`HlZREFORl£, in consideration of the mutual promises contained herein, it
is agreed as follows:

l. Participation Schedule. Exh. "l " to the Master .IPA shall bc replaced by
the Pam`cipation Schedule and Variable Rate Addendnm annexed hereto as Exh. " l ".

2. l’anieipation Percentage. The word "Borrower" on line 3, par. l(i) of the
Master JPA is changed to "Seller".

3. ACl~l Pay_'ments: 'l`hc word "debt" on line 2, second full paragraph on page
5 of the Mast'er JI’A is changed to "debit".

4. Full liorce and lEf`tect. E>tcept as specifically modified by the terms of this

 

Amendment No. l, thc Master JPA remains itt full force and effect and neither it nor this
Amenclment No. l may be amended or modified except in a writing executed by both 'l`ri
Global Financial Scrvices, lne. and Capital Onc Taxi Medallion l~`inance. Capitalized
terms shall have the meaning give to them in the Master .iPA.

'I`Rl CLOBAL FlNANClAL SERVICES, CAI’ITAL ONE/T`/r\/).(~l MEDALLlON

 

 

 

 

tNC. _` Ft_N/tnc%

Byf 1K// L,L)K.U\ w By: / , k
NameW/(ZZ£M ,ZW Nam€ ba/Vd%)r‘é Zé/i@/~./'C o
Title: i/, P, Title: [//5

 

 

Date: £, ¢>1/_ /,2 Date: §`.oJ/~O

 

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 50 of 175 Page|D #:684

EXH'. "l"

PART|Cll’A'l`lON SCHE!)ULE OF TERMS TO M`ASTER JOINT
PART}CH’ATION AGREEMENT ("l’ARTICIl’ATlON AGREEMENT") l)ATEl)
AUCUS'I` 2, 2010 BETWEEN TRI CLOBAL FlNANClAL SI?,RVICES, lNC.
("Scller") AND CAl’lTAL ONE TAXI` MEDALLI()N FlNANCE

 

Nante of Loan Borrower:

Name of Guarantor(s): EALJNA GARY>¢:R arena

¥uur\n/ MO¢\\Ic/t J:)\\ cure/leo Ir\le, c//IM@Q aer we eaRP

 

l'.oan Amount to Borrowcr: $ H[QQ, O@O. Q 0 Loan Maturity Date: SEP l_Q_ Z_Ol‘.‘-,~°____

 

Participant's investments $ 9 (QO, OY, 99 l’articipzmt l’ercentage: L¢LOM%

 

l,oan lntercst Rate:$.}b’%

Seller lntercst Rate: 553 % (if fixed rate)
‘/ check here if variable rate and complete
variable rate addendum

 

Borrower

ifinterest only: Minimum Mcdallion Va|ue

3>

Monthly l,oan l’aymcnt: $ 310 DO, OC> front 'l`erm ofl,oan in months:_§)_é

Amorti"/.ation period ifdit`fercnt than 'l`erm

lntercst ()nly: \/ Yes (No) (check one) IAJTEP\E$T° DA/L~V

 

Monthly l’ayment due CO'l`l\/ll~`

s &,¥Qgt, 00

 

Othcr 'l`erms:

 

 

 

 

Participant hereby acquires the Participation Percentage referenced above in the l`,oan to
thc Borro\ver, pursuant to the Assign\nent and 'l`ransfer executed together hercwith, all
according to the economic terms reflected above `l`hc terms of the l’articipation
Agieement are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the l’articipation Agreement. ln the
event of any conflict between the terms of this Schedule and the Master .loint
Part‘ieipation Agreement, then the Master Joint Participation Agrecment shall govern if
the Amoitization period exceeds the 'l`et'm ol_` the Loan, then the

l..oan is due and payable on the Loan Maturity Date.

TRI CLOBAL FlNANClAL

 

CAl’lT/\L ONE TAXl Mli)l)Al,.Ll()N FINANCE

 

 

 

 

 

 

SERVI S, iNC

By: M.U ,Q:@\/~ By:
Namc. :r.& L»L»A l~TI'\) Name:
Title: \/ P Title:
l`)at'c: -3 - 50~ l `Z.. Date:

 

 

 

 

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 51 of 175 Page|D #:685

EXH. “2"
ASSIGNMENT & TRANSFER

FOR \/AlsUl§ RlSCElVED. the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capit'al One 'l`axi Medallion l"inance, a trade name for All Points Capital
Corp., its successor and assigns (collectively "COTMF"), all ofthe undersignch right', title and
interest in, to and under (but none ofthe undersigned‘s obligations under) the Loan set forth on
Exlr. "l " hereto between the undersigned lender. and borrower ("Borrower" or
"Ol)ligor") together with all the sutns payable thereunder and all ofour right, title and interest in
and to the Collateral described therein (the “Collateral"), all guaranties or surety agreements, and
all insurance and collateral ofany kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating theret'o, with good right in COTMl~` to collect and discharge the
sarne. Capitali')ed terms used herein shall have the meaning given to them in that certain l\/tastcr
Joint Panicipation Agreenrcnt between COTM|" and the undersigned dated ______, 20l0.

We represent, warrant and agree as to the Loan that: A. Wc have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
pfa bona tide commercial loan to Obligor in the ordinary course ofObligor‘s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not
contained in the Loan have been made or givcn; E, lt creates a first priority security interest in
the Collateral in our favor; l~`. lt and the Collateral arc and will bc f"rcc ofany other liens and
encumbrances and are and will be free ofany claims, defenses, offsets and counterclaims real or
claimed; G. All information furnished to CO'|`MF and all statements made and unpaid balances
shown in it arc and will be true and correct, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and capacity; l'l. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. We have‘complied, and it eomplies. with all applicable federal,
state and municipal laws, rules orregulations1 having the force of law regarding leases, security
agreements, loans, subleases and installment paper (including, without limitation, the
requirements ofthe Federal Equal Credit ()pport'unity Act, Regu|ation "B" thereunder and any
applicable usury laws); J. lt and all applicable financing statements have been properly and
timely filed and rccordcd; K. 'l`he Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with thc terms ofthe l_.oan and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; l,,, We have not received any
payments underter l-oan unless indicated on lix. "l". We subordinate to CO'l`Ml`~` all liens
and/or encumbrances (statutory and/or otlierwise) which we nray now have or may hereafter
acquire and/or assert against the Collateral. CO`fl\/ll’ may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the l,.oan and all checks.
drafts and other remittances relating to the l.oan. We give express permission to CO"l`Ml-` to
releasc, by operation or law or otherwisc, and/or to compromise or adjust any or all rights
against, and grant extensions of"tirne of payment to, Obligor or any guarantor, surety or other
person obligated on the l,oan, and to substitute l3orrower's and/or other obligors, without notice
to us and without affecting our obligations hereunder. (.`C)'l`l`\/llT rnay, at any titne, without prior

 

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 52 of 175 Page|D #:686

notice to us, appropriate and apply to the payment ofany ofour obligations to CO'l`Ml~`, any and
all balances, sums, property, credits, accounts, reserves, collections, checks or other instruments
belonging or payable to us and in COTMF's possession, and t`or such purposcs, endorse our name
on any such instrument for payment We hereby waive notice of acceptance hereol"._ presentment
for payment, demand, notice ol"protest' and dishonor, notice ofdel"ault or non~payment and
notices of"every kind and nature with respect to the Loan and/or related instruments and
guarantees. ln the event ofany default under the l,.oan or any other lease, sublease, promissory
note or security agreement at any time assigned by us to CO'l`MF, we hereby waive and
relinquish unto CO'l`Ml"` any interest that we may have in the Collateral and any monies that
CO'|`MF may be holding for our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle CO'l`MF, in addition to any rights it has under thc
Master Joint Participation Agreement‘, to demand ot`the undersigned payment ol`the remaining
balance due under the Loan.

We indemnity and hold CO"l`Ml" harmless against any claim, suit, action, proceeding,
judgment, loss` liability or expense (including, without limitation, attorneys i‘ees and costs)
arising out of`or based upon: (a) our breach oi" any agreement, representation or warranty
contained herein in the Master.loint Paiticipation Agreement or in the l_,oan; (b) any taxcs,
assessments or penalties imposed on any ofthe Collateral or on any payment received by us
under the l,oan; (c) any ioss, damage or injury to propeny, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair ofany ol"the Collatera|; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving ofnotices, the obtaining ofany necessary pcrmits, approvals, licenses,
ccrtilicates and the like, and/or the making ol`any required filings and/or rccorclings, in each case
in connection with the Collateral and/or the transaction evidenced by the l..oan, This Assignment
and "l`ransfer shall be governed by the laws ofthe State ofNew Yorl<, without regard to
principles ot` conflicts ol` law or choice of law. We hereby irrevocably (i) consent to thc
jurisdiction and venue ot`thc state and federal courts sitting in Nassau County, New \'ork, in any
action or proceeding arising out ofor relating to this Assignment; (ii) agree that service ol`
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WA|VE 'l`RlAl., BY JURY and the right to interpose any defense, offset or
counterclaim of any kind in any such action or proceeding

lN Wl'l`Nl?.SS Wl~{lZRlEOF, we have caused this Assignmcnt‘ and Transt`er to be executed
tins §O day or ActC-;Lt‘.‘>r ,20\2.

TRl GLOBAL FlNANClAL SERVICES, lNC.
(Assi lnor)

    

"t`itt . P.

Addl~¢ss;z_ct+ €>. amend five e#rcAé‘OJ¢
Date: 9"50‘|2_ 606/b

4()99.`»vl

 

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 53 of 175 Page|D #:687

Variablc Rate Addendum

This Addendum to that l’aiticipation Schedule of 'l`erms for CO'I`MF Loan
# dated 2010 (the "Schcdulc") to the Master Joint
l’atticipation Agreement ("Participation Agreement") dated August 2, 20l0 between Tri
Global Financial Services, lnc. ("Scller") and Capital Onc Taxi Medallion Finance
("CO'l`Ml"`") is made a part ot` the Schedule and incorporates by reference all the
provisions thereof

Whereas, the Seller has selected a variable rate oi" interest as the Seller lntercst
Rate as detailed below.

Whercas, the Seller has requested the ability to convert the Seller lntercst Rate to
a fixed rate during the term of thc Loan,

Now 'l`heref`ore, it is agreed as follows:

l. Seller lntercst Rate. The Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable l,lBOR lntercst Perlod, equal to three
hundred iit`ty (350) basis points above LIBOR (as such term is defined herein). The
initial l`,IBOR lntercst Period shall commence on the date hereof and end on the 30"' day
of the next l`ull calendar month after the date hereof

l"or purposes hercol", "LIBOR“ means, with respect to each Periocl, the rate for
deposits in U.S. Dollars for a period ofthe Designated Maturity which appears on thc
Reutcis Screen l.lBOROl l’age as ot"',l l:OO a.m., London time_. on the day that is two
London Banking Days preceding that Reset l)at'e. if such rate does not appear on the
Reuters Screen LlBOROl Page, the rate for that Reset Date will be determined as if the
parties had specific "USD»|.,IBOR~Ref;erence Banks" as the applicable Floating Rate

Optlon.

"USD~LIBOR-Rei"erence Banks" means that the rate l"oi' a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered by the
Refcrence Banl<s at approximately l l:OO a.m. l',ondon timc, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the London interbank
market l`or a period of the designated maturity commencing on that Reset Date and in a
representative amount. CO'l`MF will request the principal l.ondon office of each ol" the
Rel"enence Banks to provide a quotation ol`its rate, lfat least two such quotations arc
provided, the rate l"or that Reset Date will be the arithmetic mean ot` the quotations ll`
fewer than two quotations are provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
CO'l`Ml"`, at approximately l l :Ot) a.m., New York City time, on that Reset Date for loans
in U.S. Dollats to leading liuropean banks l`or a period ol"the designated maturity
commencing on that Reset Date and in a representative amount

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 54 of 175 Page|D #:688

The Seller lntercst Rate for this Note shall be reset every one (l) month during the
tenn hereof at the expiration ol;` each respective l-lBOR interest Period. A new applicable
Seller lntercst Rate shall be established every one (l) month during the term hereof at the
end of the preceding l.lBOR interest Periocl (the "Reset Date"). On each Reset Date, a
new applicable Seller interest Rate shall be established using the one (l) month l`,lBOR
tate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller lntercst Rate at the end of` each incremental l,l`BOR interest l’eriod
during the term hereof shall effect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.

'l`he initial applicable Seller lntercst Rate will bc calculated as Three and one-half(}.$%)
percent above the LIBOR rate in effect two (2) business days prior to the date hereof

lntercst shall be payable on the dates and pursuant to the terms otherwise set forth
in the l’articipation Agreement.

2. Fixed Rate Convcrsion. At any time after the six (6) month anniversary
ofthe date ofCOTMF's payment to Seller for the Pan'icipant Investment, Seller shall
have the right to convert the Seller lntercst Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to CO"l`MF at least three (3) Business Days prior to the
proposed effective date ofconversion. Such notice shall specify the effective date of
such conversion (the "Effective Date"). l"rom and after the lifl"'ect'ive Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one-half (3.5%) percent
above the two (2) year LIBOR swap rate. Seller shall not have the right to convert the
loan back to a floating rate and the l,oan Maturity Date shall not change.

3. Entire Undcrstanding. Any change in the Seller interest Rate shall not
eliect the principal eomponentof the repayment of Paiticipant's investment Except as
set forth in this Addendum, the terms and conditions ofthe Schedule and the
l’articipation /-\greement shall remain in full force and effect and may not be modified

except as provided therein§

4. ' Pre-I’ayment Fee. COTMF’s right to collect the Pie-Payment l"ec (as
defined in the Participation Agreement) is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate from a floating rate to a fixed rate.

'l`Rl GLOBAL FINANClAL Slt`.RVlCES, CAl’lTAL ONE 'l`AXI MEDALL]ON

 

 

 

 

 

 

lNC. FINANCE
By:
Name:

'l`itle: V. P_ 'l`itle:

Date: g " ZO’ IZ_ Date:

 

 

l 739‘)6\'|

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 55 of 175 Page|D #:689

¢

Amcndment No. l made this day of Noveniber, 2010

to that certain Mast‘er Joint l’articipation Agrcemcnt dated
August 2, 2010 by and between Tri Glol)al Financial

Services, Inc. ("Seller" or "Tri Glol)al") and Capital Onc Taxi
Medallion Financc (a trade name ot`All Points Capital Corp.)
("COTMF" or "Participnnt~") hercnftcr, the "Mnst'er JI’A".

WH}`~,`REAS, Seller and Paiticipant are partners to the Master .lPA and are
desirous ofamending the samc.

NOW, THERE]"`ORE, in consideration ofthe mutual promises contained hcrein, it
is agreed as follows:

l. l’articigation Schedule. l:`.xh. "l" to the Mastcr .lPA shall be replaced by
the Participation Schedule and Variable Rate Addendum annexed hereto as Exh. "l".

2. Particigation Perccntage. The word “Borrower" on line 3, par. l(i) ofthe
Master JPA is changed to "Seller".

3. ACH Payments: T he word "debt" on line 2, second full paragraph on page
5 ofthe Master JPA is changed to "debit".

4. l~`ull lTorce and lEff`ect. Except as specifically modified by the terms oft'his
Amendment No. l, the Master .lPA remains in full force and effect and neither it nor this
Amendment No. l may be amended or modified except in a writing executed by both 'l`ri
Global l"inancial Serviccs, lnc. and Cnpital Onc "l`axi Mcdallion l?inance. Capitalized

terms shall have the meaning give to them in the Master .lPA.

'I`Rl GLOBAL FlNANCIAL SERVICES, CAl’l'l`AL ONE 'I`AXl Ml".l)ALL!ON
FINANCE

By:

 

Name:

 

 

Title:

 

 

 

Date:

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 56 of 175 Page|D #:690

EXH. "l"

PARTlClPATlON SCHEDULE OF TERM`S rI`O MASTER JOlNT
FAR'I`ICII’A'I`ION AGREEMENT ("PAR']`IC!PATION AGREEM ENT") I)ATEI)
AUGUS'I` 2, 2010 BET\A'EEN TRI CLOBAL FlNANClAL SERV|CES, lNC.
("Scllcr") ANl) CAI’ITAL ONE TAXI MEDAI_,L!ON FINANCI€

 

ne of lsoan Bon'ower; Name of Guarantor(s): €ALINA QM\bC& wang
NA LI UA ca ts c,ORP cafc/tee 5¢175 643 ware
l`.oan Amount to Bonowcr $ [,‘ff'_i 0 OQ-O. 00 l.,oan Maturity Date:_§_E__P_Lq___?:__O___t__‘_S____

Participant's lnvcstment: $ /¢ L{HO , OOO. 00 l’articipant Percentage: 100 %

l,oan lntercst Rate:§.?€% Seller lntercst Rate:$.‘_~f( % (iff`ixed rate)
check here if variable rate and complete
variable rate addendum

Monthly l,oan l’ayment: $ Ll §§ 00 from 'l`erm ofl.oan in months: 3¢»
Borrower Amortization period if different than 'l`erm

interest Only: \/ Yes (No) (check one) I*\}TEAE"'>Td O’VL*V
ifinterest only: Minimum Medallion Value
$

Monthly Payment due COTl\/ll~` Othcr ‘l`erms:

$ "/O¥/. b'~?

 

 

 

 

 

 

 

 

 

 

Participant hereby acquires the l’atticipation Percentage referenced above in the l`,oan to
thc Borro\ver, pursuant to the Assignmcnt and 'l`ransf`er executed together herewith, all
according to the economic terms reflected above The terms of thc l’articipation
Agrecment are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the l’articipation Agreement. ln the
event of any conflict between the terms of this Schedule and the Mastcr joint
l’articipation Agreement, then the Master Joint Patticipation Agrccmcnt shall govern. l`f
the Amottization period exceeds the 'l`erm of the Loan, then the

l,oan is due and payable on the Loan Maturity Date.

 

 

 

TRI CI OBAL FlNANClAL CAl’l'l`AL ONE 'I`AXl Ml'!)l)ALLl()N FINANCE
:I:RVH, `,S INC.
iJ\k/@~ /Q/U.`°"‘ By:
Naittc P\§I.&l.»t,A 3»‘¥`]:¢\) Name:
Title: Title:

 

 

Date: -SP~ 50~ i'Z. Date:

 

 

Case: 1:19-ev-01806 Document #: 1-4 Filed: 03/14/19 Page 57 of 175 Page|D #:691

EXH. "2"
ASSIGNMENT & TRANSFER

l~`OR VALUE RECE|VED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital Onc Taxi Medallion l"inance, a trade name l`or All Points Capital
Corp., its successor and assigns (collectively “COTMF"), all ofthe undersigned's right, title and
interest in. to and under (btrt none ofthe undersigncd‘s obligations under) the Loan set forth on
Exh. "l" hereto between the undersigned lender, and borrower ("l30rrower” or
"Obligor") together with all the sums payable thereunder and all ofour right, title and interest in
and to the Collateral described therein (the "Collateral"), all guaranties or surety agreements, and
all insurance and collateral ofany kind or nature which we have pertaining theret'o, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
same Capitali'/ed terms used herein shall have the meaning given to them in that certain Master
Joint Partieipation Agrccrncnt between COTMF and the undersigned dated _____, 2010.

 

We represent, warrant and agree as to the Loan that: A. We have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
ofa bona fide commercial loan to Obligor in the ordinary course ofObligor`s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not
contained in the l,oan have been made or given; E. lt creates a first priority security interest in
the Collateral in our favor; F. lt' and the Collateral arc and will be free ofany other liens and
encumbrances and are and will be free of any claims, dcl`enses, ol"l"sets and counterclaims real or
clairned; G. All information furnished to CO'l`MF and all statements made and unpaid balances
shown in it are and will be true and con‘ect, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and eapacity; l-i. it is and will be enforceable against all parties thereto in
accordance with its terrns; l. We have complied, and it eomplics, with all applicable l`ederal,
state and municipal laws, rules or rcgulations, having the force of|aw regarding leases, security
agreements loans, subleases and installment paper (including, without lirnit’ation, the
requirements ofthe Federal E.qual Credit ()pportunity Act, Regulntion "B" thereunder and any
applicable usury laws); J. lt and all applicable financing statements have been properly and
timely filed and recorded; K. 'i`be Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the terms ofthe l,oan and we have l`trll'illed and
will fulfill our obligations to Obligor with respect thereto; l,. We have not received any
payments under the bean unless indicated on L~`,x. "l ". We subordinate to CO'l`Ml"` all liens
and/or encumbrances (stattrtory and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collateral. CO'l`Ml" may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the lsoan and all checks‘
dtnlis and other remittances relating to the Loan. We give express permission to COTMF to
releasc, by operation or law or otherwisc, and/or to compromise or adjust any or all rights
against, and grant extensions oft'irne of payment to, Obligor or any guarantor, surety or other
person obligated on the l,oan, and to substitute l30rrower‘s and/or other obligors, without notice
to us and without affecting our obligations heretrndcr. C()’I`MF rnay, at any time, without prior

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 58 of 175 Page|D #:692

notice to us, appropriate and apply to the payment of any of our obligations to COTMl-`, any and
all balances, sums, propeny, credits, accounts. rcserves, collections checks or other instruments
belonging or payable to us and in CO"I`MF's possession, and for such purposes endorse our name
on any such instrument For payment Wc hereby waive notice ofaeceptancc hereol`, presentment
for payment, dcmand_ notice ofprotcst and dishonor, notice oi`det'"ault or non~payment and
notices of`every kind and nature with respect to the Loan and/or related instruments and
guarantees in the event of any default under the l,oan or any other lease, sublease, promissory
note or security agreement at any time assigned by us to COTMF, we hereby waive and
relinquish unto CO'l`Ml"` any interest that we may have in the Collateral and any monies that
CO'l`MF may be holding for our account. Any breach by the undersigned ol'the aforesaid
representations or warranties shall entitle CO'l`MF, in addition to any rights it has under the
Master Joint Participation Agreement‘, to demand ot`the undersigned payment ol`thc remaining

balance due under the Loan.

We indemnify and hold CO'l`Ml" harmless against any claim, suit, action, proceeding,
judgment, loss, liability or expense (inciuding', without limitation, attorneys i`ees and costs)
arising out ot"or based upon: (a) our breach of any agreement, representation or warranty
contained herein in the Master Joint Partieipation Agieement'or in the l.,oan; (b) any taxes,
assessments or penalties imposed on any of the Collateral or on any payment received by us
under the Loan; (c) any loss, damage or injury to property, persons, services or equipment
resulting From or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair ofany oi"the Collateral; or (d) a failure to
i"uliy and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving ot"'noticcs, the obtaining oi` any necessary permits. approva|s, licenscs,
certificates and the like, and/or the making ot`any required filings and/or recordings, in each case
in connection with the Collateral and/or the transaction evidenced by thc Loan. This Assignment
and 'Fransfer shall bc governed by the laws oi`the State oFNew \/ork, without regard to
principles oi"conilicts oflaw or choice of law. We hereby irrevocably (i) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New \’ork, in any
action or proceeding arising out oFor relating to this Assignment_; (ii) agree that service oi`
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAlVlZ TRIAL BY JURY and the right to interpose any defense, ofTset or
counterclaim ol"any kind in any such action or proceeding

lN Wl'l`NlESS Wl-ilSREOF, we have caused this Assignment' and Transi"cr to be executed
this 50 day or At.te;.t.tsr ,zoiz_

TRI GLOBAL FI‘NANCIAL SERVICES, INC.
(Assi t

  

By:
Titlc . P.

Address:!_é>i¥» 5. \/~.>ABA§l_'f fit/6 C¢‘{IM€O }L
Date: B*E>O~ig_ 506/49

 

40993vi

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 59 of 175 Page|D #:693

\'ai'iablc Rate Addendum

This Addendum to that l’articipation Schedule of Terms for COTMF Loan
# dated 2010 (the "Sehcdule") to the Master Joint
Participation Agreement ("Participation Agreement") dated August 2, 2010 between 'l`ri
Giol)al Financial Services, lnc. ("Sclier") and Capital One Taxi Medaliion Finaiicc
("CO'I`MF") is made a part of the Schedule and incorporates by reference all the

provisions thereof

Whei'eas, the Seller has selected a variable rate oi" interest as the Seller lntercst
Rate as detailed below.

Whercas, the Seller has requested the ability to convert the Seller interest Rate to
a fixed rate during the term of the l`,oan,

Now 'I`heref`ore, it is agreed as follows:

l. Seller interest Ratc. The Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable LIBOR interest Period, equal to three
hundred fifty (350) basis points above LlBOR (as such term is defined herein). The
initial LIBOR lntercst Period shall commence on the date hereof and end on the 30"' day
of the next full calendar month after the date hereof.

l"or purposes hereof, "LlBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars for a period oi" the Desig,nated Maturity which appears on the
`Reutcrs Screen l,lBOROl l’age as of l l:OO a.m., London t'iine_. on the day that is two
London Banking Days preceding that Reset Date. lf such rate does not appear on the
Reuters Screen LlBOROl Pagc, the rate for that Reset Date will be determined as it the
parties had specific "USD-l.,lBOR-Reference Banks" as the applicable Floating Rate

Option.

“USD-LIBOR-Ref"erence Banl<s" means that the rate ii`or a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered by the
Refenence Banks at approximately l l:OO a.m. London time, on the day that is two
L,ondon Baiiking Days preceding the Reset Date to prime banks in the London iiiterbanl<
market for a period of the designated maturity commencing on that Reset Date and in a
representative amount CO'I`MF will request the principal London ot"f_'ice ot` each of the
Ret`erencc Banks to provide a quotation oi` its rate, If at least two such quotations are
provided, the rate l"or that Reset Date will be the arithmetic mean ofthe quotationsl lt`
fewer than two quotations are provided as i‘eqtiested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New Yori< City, selected by
COTMF, at approximately l t 100 a.m., New York City tinie, on that Reset Date for loans
in U.S. Doliais to leading European banks t"or a period of the designated maturity
commencing on that Reset Date and in a representative amount

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 60 of 175 Page|D #:694

The Seller interest Rate for this Note shall be reset every one (l) month during the
tenn hereof at the expiration of each respective LIBOR. interest Period. A new applicable
Seller lntercst Rate shall be established every one (l) month during the term hereofat the
end of the preceding LIBOR interest Period (the "Reset Date"). On each Reset Date, a
new applicable Seller interest Rate shall be established using the one (l) month i;lBOR
rate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller interest Rate at the end of each incremental Li`BOR interest l’eriod
during the tenn hereof shall effect a simultaneous and corresponding change in the
interest iate hereunder on each respective Reset Date without notice to the Borrowei'.

The initial applicable Seller lntercst Rate will be calculated as Three and one-half (3.5%)
percent above the LlBOR rate in effect two (2) business days pn'or to the date hereof

interest shall be payable on the dates and pursuant to the terms otherwise set forth
in the l’artieipation Agreement.

2. Fixed Rate Coiivcrsion. At any time after the six (6) month anniversary
of the date of COTMF's payment to Seller l`or the Paiticipant Investment, Seller shall
have the right to convert the Seller interest Rate from a floating iate to a fixed rate, by
delivery a notice of conversion to CO"l`l\/ll"` at least three (3) Business Days prior to the
proposed effective date of conversion. Such notice shall specify the effective date of
such conversion (the "Efi"ective Date"). l"roni and after the Effeetive Date, Seller interest
Rate shall accrue and be payable at a fixed rate equal to three and one-half (3.5%) percent
above the two (2) year LiBOR swap rate, Seller shall not have the right to eonveit the
loan back to a Hoating rate and the i,oan Maturity Date shall not change.

3. Entire Uiiderstanding. Any change in the Seller lntercst Rate shall not
effect the principal component of the repayment of Part'icipant's investment Except as
set forth in this Addendum, the terms and conditions of the Schedule and the
i’artieipation Agreement shall remain in full force and effect and may not be modified

except as provided tlierein.`

4. Pre»i’ayment Fee. COTM F's right to collect the Pie~l’ayment Fec (as
delined in the Partieipation /-\greeinent) is hereby waived provided that Seller does not
exercise its option to convert the Seller interest Rate from a floating rate to a fixed rate.

TRI GLOBAL FINANCIAL SERVICES, CAI’ITAI, ONE '],`AXi MEDALLION

 

 

   

 

 

 

 

lNC. FI,NANCE
By: By:

Name: \T,’£E L Name:
'l`itle: V. P, 'i`itle:
Date: g " 50- ll Date:

 

 

l739‘)6\'l

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 61 of 175 Page|D #:695

Amcndmcnt No. l made this day ofNovcmbcr, 2010

to that certain Master Joint l’articipation Agrecment dated
August 2, 2010 by and between Tri Global Financial

Scrviccs, lnc. ("Scllcr" or "Tr'i Global“) and Capital Onc Taxi
Medallion Financc (a trade name of All Points Capital Corp.)
("COTMF" or "Part'icinant"l hcrcafter, the "Mast'cr JPA".

WHEREAS, Seller and Participant are partners to the Master.lPA and are
desirous of amending the same.

NOW, THEREFORE, in consideration of the mutual promises contained herein, it
is agreed as follows:

l. Par'ticigation Schedule. lr`.xh. "l" to the Mast'er .IPA shall be replaced by
the Partieipation Schedule and \/ariable Rate Addendum annexed hereto as Exh. "l".

2. l’artici_p_ation Percentage. The word "lSorrower" on line 3, par. l(i) of the
Master JPA is changed to "Seller".

3. ACH Payments: T he word "debt" on line 2, second full paragraph on page
5 ofthe Master .ll’A is changed to "debit".

4. Full liorce and Effect_'. Except as specifically modified by the tenns of this
Antcndment No. l, the Mastet' JPA remains in full force and effect and neither it nor this
Amendmcnt No. l may be amended or modified except in a Writing executed by both Tri
Global financial Sc_rvices, Inc. and Capital Onc 'l‘axi Medallion Finanee. Capita|ized

terms shall have the meaning give to them in the lvlaster .lPA.

TRI GLOBAL FlNANClAL SIERVlCES, CAl’lTAL ONE 'l`AXl Ml",DALLlON

 

 

 

FlNANCE
By:

Name:
Title:

 

 

Date:

 

 

 

 

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 62 of 175 Page|D #:696

EXH`. "l"

PARTICH’AT!ON SCBEDULE OF TERMS TO MASTER JO!NT
PARTIC!PA'I`XON AGREEMENT (“I’AR'I`XCII’A‘I`XON AGREEMENT“) DATED
AUGUST 2, 2010 BETWEEN TRI GLGBAL FINANCIAL SERVICES, INC.
(“Scller") ANI) CAl’lTAL ONE TAX[ MEDALL!ON FINANCE

Name ofl,oan Borrower: Name of Guamntex(s): l//fl»§/V 734/14 BHP-
CA €> R P cson Eezré cwa coRP

Loan Amountto Bom)wer:$ /c gé/D=Oac>,@@ Loathaturity Date: ‘.§>&P 10 2015 "“

Panieipant'slnvestment:$ / y 000 00 Paxiici tPereentage: 00 %
Pan

Scl er interest Rate: :_}”.’/9 % (il` fixed rate)
____ cheek here if variable rate and complete
variable rate addendum

Monthly bean I’ayment: 3 "7'§ 062 @c? from Tcrm ol` l.oan in months: 3 6

Bom)wcr Amortization pe `od ii` different than 'l`erm
lntercst Only: \/ch __,____(No) (check one) _In?‘%&¢? pye /¢,/
if interest only: Minimum Medallion Valuc /

3
Monthly Payment due COTMF Othcr Tem\s:

s ‘!/86’.00

 

 

 

 

 

Loan lntercst Rate:?»:?§` %

 

 

 

 

 

 

 

Panicipant hereby acquires the Paxticipetion Pereentage referenced above in the Loan to
the Bom)wer, pursuant to the Assignment and Transl`cr executed together herewith, all
according to the economic lemts reflected abovc. 'Hte tesz of the Partieipetion
Agreement are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the l’articipation Agreement. ln the
event oi` any conflict between the terms of this Schedule and the Master Joint
Paxticipation Agrecment, then the Master Joint Participation Agxeement shall govem. if
the Amonization period exceeds the Tcxm of the boan, then the

bean is due and payable on the Loan Maturity Dale.

TRI GLOBAL FINANC!AL CAPITAL ONE 'I`AXI MEDALL!GN FINANCE
SERV!CES NC.

  

 

 

 

 

 

By: By:

Name: `l) Neme
Title: V_ P, Title:
Date 6 '~ 31 "6~ 110 l 9\ Daf¢'

 

 

 

“.. _“.._ ... _P§§é_#z ._

 

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 63 of 175 Page|D #:697

F¢Xli. "2"

ASSiGNME.NT & TRAQ§§FER

FOR VA LUE RECEIVED, the undersigned hereby irrevocably and unconditionally sells, _
assigns and transfers to Capital Onc Taxi Mcdaliion Finanec, a trade name for All Points Capital
Oorp.. its successor and assigns (collcctively “CO'i`MF"). all ofthe undersigned's right, title and
interest in, to and under (but none ofthe undersigncd‘s obligations under) the bean set forth on
Exh. "l “ hereto between the undersigned lender. and borrower ("Borrower" or
"Obllgor"‘) together with all the sums payable thereunder and all ol`out‘ right, title and interest in
and to the Collateral described therein (the "Collateral"), all guaranties or surety agreements and
all insurance and collateral ofany kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
samc. Capitalized terms used herein shall have the meaning given tc them in that certain Mastcr
Joint Particlpation Agrcctnent between COTMF and the undersigned dated , 2010.

.` ~\~»z~.‘

We rcpresent, warrant and agree as to the Loan that: A. We have (and COTMF will have)
good title thereto and good title to (ora valid. perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
oi`a bona fide commercial loan to Obligor in the ordinary course ofObligor’s business; Cr lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not
contained in the Loan have been made or given; B. lt creates a first priority security interest in
the Collateral in our favor; l-`. lt and the Collateral arc and will be free of any other liens and
encumbrances and are and will be free oi` any elaims, defenses oil`sets and counterclaims real or
elainted; G. All information furnished to COTMF and all statements made and unpaid balances
shown in it are and will be true and correct. and the signature thereon, on any assignth and on
any loan or guaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and capacity; H. lt is and will he enforceable against all parties thereto in
accordance with its tenns; l. We have eomplicd, and it complics. with all applicable federal,
state and municipal laws. rules or regulations having the force ot` law regarding leases, security
agreements, loans, subleases and installment paper (including, without limitation, the
requirements oi‘ the cheral Equal Credit Oppcrtunity Act, Regulation "B" thereunder and any
applicable usury laws); .l, hand all applicable financing statements have been properly and
timely filed and recordcd; K. ‘l`hc Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the terms ofthe Loan and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; l,. Wc have not received any
payments under the Loan unless indicated on l§;g, “1". We subordinate to COTMF all liens
and/cr encumbrances (statutcry and/or otherwisc) which we may now have or may hereafter
acquire and/or assert against the Collaterai. COTMF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the l,oan and all checks,
drafts and other remittances relating to the Loan. Wc give express permission to COTMF to
release by operation or law or otherwise and/or to compromise or adjust any or all rights
against, and grant extensions of time ot` payment to, Obligor orany guarantor, surety or other
person obligated on the Loan. and to substitute Borrowcr‘s and/or other obligors, without notice
to us and without affecting our obligations hcreunder. COTMF may, at any timc, without prior

Pagc #3

 

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 64 of 175 Page|D #:698

notice to us, appropriate and apply to the payment ofany of our obligations to CO'I`MI", any and
all balances sums, property, credits, accounts, reserved collections checks or other instruments
belonging or payable to us and in COTlvtF's possession. and for such purposes, endorse our name
on any such instrument for payment. We hereby waive notice of acceptance lrcreof. presentment
for payment, dcnrand. notice of protest and dishonor, notice of default or nonpayment and
notices ofcvcry kind and nature with respect to the Loan and/or related instruments and
guarantees ln thc event ofany default under the Loan or any other lease. sublease promissory
note or security agreement ar any time assigned by us to COTMF, we hereby waive and
relinquish unto_COTMl-` any interest that we may have in the Collateral and any monies that
COTMF may be holding for our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle COTMF, in addition to any rights lt has under the
Master Joint Participation Agrocment, to demand ofthe undersigned payment ofthe remaining

balance due under the Loan.

» Wc indemnify and hold COTMF harmless against any claim, suit, action, proceeding
judgment. loss, liability or expense (including. without limitation, attomeys‘ fees and costs)
arising out ofor based upon: (a) our breach ot` any agrccntent. representation or warranty
contained heroin in the Masterlolnt Partieipation Agnccmcnt or in thc beam (b) any taxes,
assessments or penalties imposed on any ofthe Collateral or on any payment received by us
under the Loan; (c) any loss, damage or injury to property, pcrsons. services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession. control, operation, maintenance or repair ofany of the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosurec, the giving ofnotices. the obtaining ofany necessary permits. approvals. iiccnses,
certificates and the like, and/or the making ofany required filings and/or recordings in each case
in connection with the Collateral and/or the transaction cvidcnecd by the boarr. This Assignment
and 'i`ransfer shall be governed by tire laws ofthe State of New Yorl<. without regard to
principles ofconilicts of law or choice oflaw. We hereby irrevocably (i) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New ‘r’ork, in any
action or proceeding arising out ofor relating to this Assignment; (ii) agree that service of
process in any such action or proceeding may bc given to us by mall to our address shown
below; and (iii) WAl\/E 'i`RiAL BY JURY and the right to interpose any dcfense, offset or
counterclaim ofany kind in any such action or proceeding

lN Wl'i`NBSS WH EREOF, we have caused this Assignmcnt and 'lransfer to be executed

  

 

this 313 day of gtt_l_cu§T QQ ga _
Tltl GLOBAL FlNANCIAL SERV!CES, INC.
(Assignor
By:
'i`itlc. ‘
Addrcss: stat va er*é\_r_gm$€p ;r;;. LD&O)
Date: § 'A%~$§O t&
dowle

Page #4

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 65 of 175 Page|D #:699

EXH'. "l"

PART! ClPA'l`lON SCHEDULE OF 'I`ERMS TO MASTER JOlN'l`
PARTlCIPATlON AGREEMENT ("PARTICIPATI()N AGREEMENT") DATEI)
AUGUST 2, 2010 BETWEEN TRI GLOBAL FINANCIAL SERVICES, lNC.
("Scllcr") AND CAPI‘TAL ONE TAXl' MEDALLION FINANCE

 

Name of Loan Borrower: Name of Guarantor(s):

775/l ca5 WBP MAYA ed e.o w
l.,oan Amount to Borrower: $M Loan Matunty Date: `S%g?"ghl_é@_/_gzo/:
Paiticipant's Investment: 33 42£69&$ g Partieipant i’ercentage: mo %

Loan lntercst Rate: 315 % ' Se ler interest Rate: 3.‘( % (it` fixed ratc)
~__ check here if variable rate and complete
variable rate addendum

 

"i

 

 

 

Monthly Loan Payment: $ 3 ¥Q.@ from Term of Loan in xnonths: 5 6

 

 

 

Borrower Amortization period it`differcnt than 'I`erm
interest Only: \/ Yes (No) (check one) l m‘{'€/ZW' O\'\/W

ifinterest on\y: Min`\mum Medaiiion Vaiue

$

Monthly Payment due COTMF Othcr Terms:

5 5 ‘/?@. 05

 

 

 

 

 

 

Paiticipant hereby acquires the Participation Percentage referenced above in the Loan to
the Borrower, pursuant to the Assignment and '|`ransfer executed together herewith, ali
according to the economic terms reiiected above The terms of the Participation
Agreement are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the Participation Agreement. In the
event of any conflict between the terms of this Schedule and the Master Joint

  

CAPITAL ON Xl MEDALL!ON FlNA‘NCE

§\__,

   

\CEt

 

 

 

 

By: 0 By: ,-. / /\
Nan% 30 MA¥~\ S/Y\§I&O Namc: /’ >//%.frf V///`pr,<’/.
Title: PKI:§ J: b am 1" Title: /¢d//

 

 

Date: 3 " G " \ L Date: Xj~'/‘;¢.

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 66 of 175 Page|D #:700

EXH. "2"
ASSIGNMENT & TRANSFER

l~`OR VALUE RECEIVED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital One Taxi Mcdallion l"`inance, a trade name for All Points Capital
Corp., its successor and assigns (collectively "COTM F"), all of the undersigned's right, title and
interest in, to and under (but none ofthe undersigned's obligations under) the Loan set forth on
lile "l " hereto between the undersigned lender, and borrower ("Borrower" or
"()bligor") together with all the sums payable thereunderand all ofour right, title and interest in
and to the Collateral described therein (the "Collateral"), all guaranties or surety agreements, and
all insurance and collateral ofany kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
same. Capitalized terrns,used herein shall have the meaning given to them in that certain Master
joint l’articipation Agrccment between COTMF and the undersigned dated __, 2010.

We represent', warrant and agree as to the Loan that: A. We have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the sarne; B. lt is a valid obligation arising out
ofa bona fide commercial loan to Obligor in the ordinary course ot`Obligor‘s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not
contained in the Loan have been made or given; E,. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral are and will be free ofany other liens and
encumbrances and are and will be free of any claims, dei`enses, offsets and counterclaims real or
clairned; G. All information furnished to CO'l`MF and all statements made and unpaid balances
shown in it are and will be true and correct, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and capacity; l~l. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. We have complied, and it cotnplies, with all applicable t`ederal,
state and municipal laws, rules or regulations, having the force oflaw regarding leases, security
agreements, loans, subleases and installment paper (including, without limitation, the
requirements ofthe Federal Equal Credit Oppoitunity Act, Regulation "B" thereunder and any
applicable usury laws); .l. lt and all applicable financing statements have been properly and
timely filed and recorded', K. 'l`he Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the terms ofthe l..oan and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; l,. We have not received any
payments under the l,oan unless indicated on Ex. “l". We subordinate to CO'l`MF all liens
and/or encumbrances (statutory and/or otherwise) which wc may now have or may hereafter
acquire and/or assert against the Collateral. CO‘i`l\/ll" may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the l,oan and all checks,
drafts and other remittances relating to the Loan. We give express permission to COTMF to
rclease, by operation or law or otherwise, and/or to compromise or adjust any or all rights
against, and grant extensions oftime of payment to, Obligor or any guarantor, surety or other
person obligated on the l,oan, and to substitute Borrower’s and/or other obligors, without notice
to us and without affecting our obligations hercundcr. C()'l'l\/ll? may, at any timc, without prior

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 67 of 175 Page|D #:701

notice‘to us, appropriate and apply to the payment of any of our obligations to CO'l`Ml", any and
all balances, sums, property, credits, accounts, reserves, collections, checks or other instruments
belonging or payable to us and in CGTMF‘s possession, and for such purposes, endorse our name
on any such instrument for payment We hereby waive notice of acceptance lrereof, presentment
for payrnent, demand , notice of protest and dishonor, notice of default or non-payment and
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees ln the event of any default under the Loan or any other lease, sublease, promissory
note or security agreement at any time assigned by us to COTMF, we hereby waive and
relinquish unto CO']`MF any interest that we may have in the Collateral and any monies that
CO'l`l\/ll~` may be holding for our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle CO'l`l\/ll“`, in addition to any rights it has under the
Master Joint Participation Agreement, to demand ofthe undersigned payment ofthe remaining
balance due under the Loan.

We indemnify and hold CO’TMF harmless against any claim, suit, action, proceeding,
_iudgment, loss, liabilityor expense (including, without lirnitation, attorneys’ fees and costs)
arising out of or based upon: (a) our breach of any agreement, representation or warranty
contained herein in the Masterjoint Participation Agreernent or in the Loan; (b) any taxes,
assessments or penalties imposed on any ofthe Collateral or on any payment received by us
under the Loan; (c) any loss, damage or injury to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair of any of the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving ofnotices, the obtaining ofany necessary permits, approvals, licenses,
certificates and the like, and/or the making of any required filings and/or rccordings, in each case
in connection with the Collateral and/or the transaction evidenced by the l,oan. This Assignment
and Transt`er shall be governed by the laws of the State of New Yorl<, without regard to
principles of conflicts of law or choice of law. We hereby irrevocably (i) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New York, in any
action or proceeding arising out ofor relating to this Assignment; (ii) agree that service of
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAlVE 'l`RlAL BY JURY and the right to interpose any defense, offseth
counterclaim ofany kind in any such action or proceeding

    
 

lN WI"l`Nl_-`,SS WHERE,OF, we have caused this Assignment and 'l`r

this 6 dayof'WW/Z

 

 

Title: FR%Z/>E/t/ 7 '
Date: 3 "6 "' /Z»» %.' »'Z

410993\' l

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 68 of 175 Page|D #:702

Variable Rate Addendum

This Addendum to that Participation Schedule of Tcrms for COTMF Loan
# dated 2010 (the "Schedule") to the Master Joint
Participation Agreement ("Participat'i on Agreement") dated August 2, 2010 between Tri
Global l?inancial Services, Inc. ("Seller") and Capital One Taxi Medallion Finance
("COTMF") is made a part of the Schedule and incorporates by reference all the
provisions thereoi".

Whereas, the Seller has selected a variable rate of interest as the Seller lntercst
Rate as detailed below.

Whereas, the Seller has requested the ability to convert the Seller lntercst Rate to
a fixed rate during the term of the Loan,

Now 'l`heret`ore, it is agreed as follows:

l. Seller lntercst Rate. The Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable l.lBOR lntercst Period, equal to three
hundred fifty (350) basis points above LlBOR (as such term is defined herein). The
initial LIBOR interest Pericd shall commence on the date hereof and end on the 30"‘ day
of the next full calendar month after the date hereof.

l?or purposes hereof, "LlBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars for a period of the Designated Maturity which appears on the
Reuters Screen I..IBOROI Page as of l 1:00 a.m., London timc, on the day that is two
London Banking Days preceding that Reset Date. lf such rate does not appear on the
Reuters Screen LlBOROl Page, the rate i"or that Reset Date will be determined as ii.` the
parties had speciiic "USD-l.,lBOR~Reference Banks" as the applicable Floating Rate
Option.

"USD-LlBOR~Reference Banks" means that the rate i'.`or a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered by the
Reference Banks at approximately l 1100 a.m. l',ondon time, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the London inter-bank
market for a period oi" the designated maturity commencing on that Reset Date and in a
representative amount. COTMF will request the principal London office of each of the
Ret`erence Banks to provide a quotation of its rate, if at least two such quotations are
provided, the rate i"or that Reset Date will be the arithmetic mean ofthe quotations lti`
fewer than two quotations are provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
CO'I`MF, at approximately l l 100 a.m., New York City time, on that Reset Date for loans
in U.S. Dollars to leading European banks for a period of the designated maturity
commencing on that Reset Date and in a representative amount

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 69 of 175 Page|D #:703

The Seller lntercst Rate for this Note shall he reset every one (l) month during the
tenn hereof at the expiration of each respective LI.BOR. interest Period. A new applicable
Seller lntercst Rate shall be established every one (l) month during the term hereof at the
end of the preceding LlBOR interest Period (the "Reset Date"). On each Reset Date, a
new applicable Seller interest Rate shall be established using the one (l) month LlBOR
rate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller lntercst Rate at the end of each incremental LIBOR interest Period
during the tenn hereof shall effect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.
The initial applicable Seller lntercst Rate will be calculated as Threc and one»half (3.5%)
percent above the LlBOR rate in effect two (2) business days prior to the date hereof.

lntercst shall be payable on the dates and pursuant to the terms otherwise set forth
in the Participation Agreement.

2. Fixed Rate Conversion. At any time after the six (6) month anniversary
of the date of COTMF's payment to Seller for the Participant Investment, Seller shall
have the right to convert the Seller lntercst Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to COTMF at least three (3) Business Days prior to the
proposed effective date cfconversion. Such notice shall specify the effective date of:`
such conversion (the "Effectivc Date"). From and after the Ef"fective Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one-half (3.5%) percent
above the two (2) year LIBOR swap rate, Seller shall not have the light to convert the
loan back to a floating rate and the Loan Maturity Date shall not change

3. Entire Understariding. Any change in the Seller interest Rate shall not
effect the principal component of the repayment of Participant's investment E)<cept as
set foxth in this Addendum, the terms and conditions of the Schedule and the
Participation Agreement shall remain in full force and effect and may not be modified

except as provided therein.`

4. Pi e-Payment Fee. COTMF's iight to collect the Pne-Payment Fec (as
defined in the Paiticipation Agieement is hereby waived provided that Seller does not
exercise its option to convert " e1est Rate from a floating iate to a fixed rate

  
  
 

' CES, CAl’lTAL ON .ArXI MEI)ALL!ON

FI_NANCE

 

 

 

 

 

 

By: ` / By: y

Namc: \' DM 79'¥\3 S‘A~W,Zt\l 0 Name;/ _§.;/y¢)¢,;£ /4:"//, (’ _
Title: P Rf: z rl> E~AJ'W Title: v /4,//

Date: 8 -» 6 ,.» lui/f Date: ;,?'/ //

 

 

l739‘)(ivl

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 70 of 175 Page|D #:704

Amcndmcnt No. 1 made this day of November, 2010
to that certain Master Joint Participation Agreement dated
August 2, 2010 by and between 'l`ri Global Financial
Scrviccs, Inc. ("Seller" or "'I`ri Global") and Capital Onc Taxi
Medallion Financc (a trade name of All Points Capital Corp.)
("COTM,F" or "Part'ich)_ant") hereaftcr, the "Mastcr JPA".
WHEREAS, Seller and Participant are partners to the Master JPA and are
desirous of amending the same.
NOW, THEREFORE, in consideration of the mutual promises contained herein, it
is agreed as follows:
l. Participation Schedule. Exh. "l" to the Master .lPA shall be replaced by
the Participation Schedule and Variable Rate Addendum annexed hereto as Exh. “l ".
2. l>articipation Percentage. The word "Borrower" on line 3, par. l(i) of the
Master JPA is changed to "Seller".
3. ACH Payrnents: The word "debt" on line 2, second full paragraph on page
5 of the Master Jl’A is changed to "debit".
4. Full l"orce and Efft`ect. Except as specifically modified by the terms of this
Amendment No. l, the Master JPA remains in full force and effect and neither it nor this
Amendment No. l may be amended or modified except in a writing executed by both 'l`ri

Global l"`inancial Services, lnc. and C ` ne 'l"axi M`edallion Finance. Capitalized

   
  

`n the Master .lPA.

   
  
 

CAPITAL O 'AXl MEDALLION

me FrNANcE l /
By‘ %/'

 

 

i J° ' /`// ¢ 4 4 / 1 /1
Name: R&LM»A l\) §A’PM\/¢’ Name: ‘/ ' §.¢ /M/ ]L¢r€ / /,`/rr f =»
1~.'11@; rees zl> E/\/ V Title: /¢ /

 

d
Date: 3 -' 6 ’ /"2' Date: ' QV'/~//

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 71 of 175 Page|D #:705

EXH. "l"

PART[CIPATION SCHEDULE OF TERMS TO MAS'I`ER JOINT
PARTICIPATION AGREEMENT ("PARTICIPATION AGREEMENT") DATED
AUGUS'I` 2, 2010 BETWEEN TRI GLOBAL FINANCIAL SERVICES, INC.
("Seller") AND CAI’ITAL ONE TAXI MEDALLION FINANCE l

 

Name of Loan Borrower: Name of Guarantor(s):

:rur\\& care MRP ' t smoot QARBER
Loan Amount to Borrower:$ /‘/‘r'@ W¢J 90 Loan Maturity Date: Z_‘IL{QQQT" /Oz 1015”

Participant‘s lnvestment: $ //?é/FW;V_ 90 l’articipant Pencentage: /.¢0%

Seller lntercst Rate:.§.f[f % (if fixed rate)
lclieck here if variable rate and complete

variable rate addendum

 

 

 

 

Loan interest Rate: 53€%

 

Monthly Loan _l’ayment: $ ‘7'§0£9, 047 from Term of Loan in months: ?> é
Borrower Amortization period if different than 'l`erm

lntercst Only: `/ Yes (No) (check one) IW+M 0 vel\/
ifinterestonly: Minimuni Medallion Value l

$ 1
Monthly Payment due CO'I`MF Othcr Temts:

3 a/ae.po

 

 

 

 

 

 

 

 

 

Participant hereby acquires the Participation Percentage referenced above in the Loan to
the Borrower, pursuant to the Assignment and Transfer executed together herewith, all
according to the economic terms reflected above. The terms of the Participation
Agreement are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the Participation Agreement. ln the
event of any conflict between the terms of this Schedule and the Master .loint
Participation Agreement, then the Master Joint Participation Agreement shall govern. lf
the Amortization period exceeds the Term of the Loan, then the

Loan is due`and payable on the Loan Maturity Date.

TRI GLOBAL FINANCIAL CAl’lTAL ONE TAXl MEDALL!ON FINANCE

SERVICP lNC.
By: fiko w By:

Narne: WI E{,{,A 33 72'1` /\/ Name:
Title: 1/./’, Title:
Date: ? 3 0 / Z- Date:

 

 

 

 

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 72 of 175 Page|D #:706

EXH. “2"

ASSIGNMENT & TRANSFER

 

FOR VALUE RECElVED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital Onc Taxi Mcdallion Finance, a trade name for All Points Capital
Corp., its successor and assigns (collectively "COTMF"), all of the undersigned‘s right, title and
interest in, to and under (but none of the undersigned‘s obligations under) the Loan set forth on
Exh. "l " hereto between the undersigned lender, and borrower ("Borrower" or
"Obligor") together with all the sums payable thereunder and all ofour right, title and interest in
and to the Collateral described therein (the "Collateral"), all guaranties or surety agreements, and
all insurance and collateral of any kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
same. Capitalized terms used herein shall have the meaning given to them in that certain Master
Joint l’articipation Agrecmcnt between COTMF and the undersigned dated , 2010.

We represent, warrant and agree as to the Loan that: A. Wc have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
cfa bona fide commercial loan to Obligor in the ordinary course ofObligor‘s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not
contained in the Loan have been made or given; E. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral are and will bc free ofany other liens and
encumbrances and are and will be free of any claims, defenscs, offsets and counterclaims real'or
claimed ; G. All information furnished to CO'l`MF and all statements made and unpaid balances
shown in it are and will be true and correct, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it ana the genuine signatures ofthe persons having
due authority and capacity; H. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. We have complied, and it complics, with all applicable federal,
state and municipal laws, rules or regulations having the force of law regarding leases, security
agreements, loans, subleases and installment paper (including, without limitation, the .
requirements of the Federal Equal Credit Oppominity Act, Regulation "B" thereunder and any
applicable usury laws); .l. lt and all applicable financing statements have been properly and
timely filed and recorded; K. The Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with thc terms ofthe Loan and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; L. We have not received any
payments under the Loan unless indicated on Ex. "l". We subordinate to COTMF all liens
and/or encumbrances (statutory and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collateral. COTMI~` may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the Loan and all checks,
drafts and other remittances relating to the Loan. We give express permission to COTMF to
release, by operation or law or otherwisc, and/or to compromise or adjust any or all rights
against. and grant extensions of time of payment to, Obligor or any guarantor, surety or other
person obligated on the L,oan, and to substitute Borrower's and/or other obligors, without notice
to us and without affecting our obligations hercunder. C()TMF may, at any time, without prior

 

 

Case: 1:19-Cv-01806 Document #: 1-4,Filed: 03/14/19 Page 73 of 175 Page|D #:707

notice to us, appropriate and apply to the payment of any ot` our obligations to COTMF, any and
all balances, sums, property, eredits, accounts, reserves, collections, checks or other instruments
belonging or payable to us and in COTMF's possession, and t`or such purposes, endorse our name
on any such instrument t`or payment. We hereby waive notice of acceptance lrereof, presentment
for payment, demand, notice ol" protest and d ishonor, notice oi`det`ault or non~payment and
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees in the event ot` any default under the Loan or any other lease, subleasc, promissory
note or security agreement at any time assigned by us to COTMF, we hereby waive and
relinquish unto COTMF any interest that we may have in the Collateral and any monies that
CO'I`MF may be holding for our account. Any breach by the undersigned ot`the aforesaid
representations or warranties shall entitle COTMF, in addition to any rights it has under the
Master Joint Participation Agreement, to demand ot` the undersigned payment ofthe remaining

balance due under the Loan.

We indemnify and hold COTMF harmless against any claim, suit, action, proceeding,
judgment, loss, liability or expense (including, without limitation, attorneys' fees and costs)
arising out ofor based upon: (a) our breach of any agreement, representation or warranty
contained herein in the Master Joint Participation Agreement or in the Loan; (b) any taxes,
assessments or penalties imposed on any of the Collateral or on any payment received by us
under the Loan; (c) any loss, damage or injury to property, persons. services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair oi" any ot`the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving ot` notices, the obtaining ol` any necessary pcrmits. approvals, licenses,
certificates and the like, and/or the making oi" any required filings and/or recordings, in each case
in connection with the Collateral and/or the transaction evidenced by the Loan. This'Assignment
and 'i`ransf`er shall be governed by the laws ot`tlre State ochw York, without regard to
principles ot` conflicts of law or choice ot` law. We hereby irrevocably (i) consent to the
jurisdiction and venue ot` the state and federal courts sitting in Nassau County, New Yorl<, in any

action or proceeding arising out of or relating to this Assignrnent; (ii) agree that service of
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAlVE TRIAL BY JURY and the right to interpose any defense, ot`l"set or
counterclaim of any kind in any such action or proceeding

l N WITNESS WHEREOF, we have caused this Assignment and Transt`er to be executed
this ?>o day of ll`ur.y , er_.
TRI GLOBAL FINANCIAL SERVICES, INC.
(Ass' )

 
  

 

    

T‘t i’
Alddress:Z-btl`¢’- ":. \'\}A&‘\zt A~\/E CHICAGO
Date: =F~. so. rz IL` gOA/,é

40993v l

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 74 of 175 Page|D #:708

Variable Rate Addendum

` This Addendum to that l’atticipation Schedule of'l`erms for COTMF Loan
# dated 2010 (the “Schedule“) to the Master Joint
Participation Agneement (“Participation Agreement") dated August 2, 2010 between Tri
Global Financial Services, lnc ("Selle1") and Capital One Taxi Medallion Finance
("COTMF") is made a part of the Schedule and incorporates by reference all the

provisions thereof

Whereas, the Seller has selected a variable rate of interest as the Seller lntercst
Rate as detailed below.

Whereas, the Seller has requested the ability to conveit the Seller interest Rate to
a fixed rate during the term of the l_',oan,

Now Therefore, it is agreed as follows:

l. Seller lntercst Rate. The Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable LIBOR lntercst Period equal to three
hundred fifty (350) basis points above LlBOR (as such term is defined hetein). The
initial LIBOR lntercst Period shall commence on the date hereof and end on the 30"‘ day

of the next full calendar month after the date hereof

For purposes hereof, "Ll`BOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars for a period of the Designated Maturity which appears on the
Reuters Screen LIBOROI Page as of l l:00 a.m., London time, on the day that is two
London Banking Days preceding that Reset Date. lf such rate does not appear on the
Reuters Screen LlBOROl Page, the rate for that Reset Date will be determined as if the
parties had specific "USD»LIBOR-Reference Banl<s" as the applicable Floating Rate

Option.

"USD-LlBOR-Reference Banks" means that the rate for a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered by the
Refeience Banl<s at approximately ll:00 a.m. London time, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the London in.terbank
market for a period of the designated maturity commencing on that Reset Date and in a
representative amount. CO'I`MF will request the principal London office of each of the
Reference Banl<s to provide a quotation of its rate. Il" at least two such quotations are
provided, the rate for that Reset Date will be the arithmetic mean oi` the quotations if
fewer than two quotations are provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
COTMF, at approximately I l:00 a.m., New York City time, on that Reset Date for loans
in U.S. Dollais to leading European banks for a period of the designated maturity
commencing on that Reset Date and in a representative amount

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 75 of 175 Page|D #:709

The Seller interest Rate for this Note shall be reset every one (l) month during the
temi hereof at the expiration of each respective I lBOR interest Pen`od. A new applicable
Seller lntercst Rate shall be established every one (l) month during the term hereof at the
end of the preceding LIBOR lntercst Period (the "Reset Date“). 011 each Reset Date, a
new applicable Seller lntercst Rate shall be established using the one (l) month LlBOR
rate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller lntercst Rate at the end of each incremental LIBCR lntercst Period
during the term hereof shall efi"ect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.

The initial applicable Seller lntercst Rate will be calculated as Three and one-half (3.$%)
percent above the LIBOR rate in ef`f`ect two (2) business days prior to the date hereof`.

lntercst shall be payable on the dates and pursuant 10 the terms otherwise set forth
in the Participation Agreement.

2. Fixed Rate Convcrsion. At any time after the six (6) month anniversary
of" the date of COTMI~"s' payment to Seller f`or the Participant Investment, Seller shall
have the right to conveit the Seller lntercst Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to CO'l`Ml"` at least three (3) Business Days prior to the
proposed effective date ofconversion. Such notice shall specify the effective date of
such conversion (the "Ef`fective Date"). l"rom and alter the Efi”ective Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one-half (3.5%) percent
above the two (2) year LIBOR swap rate, Seller shall not have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change.

. 3. Entire Understanding. Any change in the Seller lntercst Rate shall not
effect the principal component ol" the repayment of Pazticipant’s investment Except as

set forth in this Addendum, the terms and conditions of the Schedule and the
participation Agreement shall temain in full force and ef`f'ect and may not be modified

except as provided therein.`
4. I’re-l’ayment Fee. COTMF's right to collect the Pre-Payment Fee (as

defined in the Participation Agreement) is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate from a floating rate to a fixed rate.

TRI CLOBAL FINANCIAL SERVICES, CAl’lTAL ONE TAXI MEDALL!ON

 

 

 

 

 

 

lNC. FINANCE
By:%k,t/\QQ~ w By:
NaniUA‘NI-EL.L.;% l 775/1/ Name:
Title: \/ P Title:
Date: ?- . 3 0 . l'Z. Date:

 

 

l 739‘)6vl

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 76 of 175 Page|D #:710

Amendment No. l made this ______ day of November, 2010

to that certain Master Joint Participation Agreement dated
August 2, 2010 by and between Tri Global Financial

Services, Inc. ("Seller" or "Tri Global") and Capital One Taxi
Medallion Finan'ee (a trade name ofAIl Points Capita! Corp.)
QCOTMF" or "Participant") hereafter, the "Master JPA".

WHEREAS, Seller and Participant are partners to the Master JPA and are

desirous of amending the same.

NOW, THEREI"ORE, in consideration of the mutual promises contained herein, it

is agreed as follows:

l. Pattieip_ation Schedule. Exh. "l " to the Master JPA shall be replaced by
the Participation Schedule and Variable Rate Addendum annexed hereto as Exlt. “1“.

2. Paxticipation Percentage. The word "Borrower" on line 3, par. l(i) ol" the
Master JPA is changed to "Seller".

3. ACH'Payments: The word "debt" on line 2, second full paragraph on page
5 of the Master JPA is changed to "debit".

4. Full l?oree and Eifect. Except as specifically modified by the terms of this
Amendment No. l, the Master JPA remains in full force and effect and neither it nor this
Amendment No. l may be amended or modified except in a writing executed by both 'l`ri
Global Financial Serviccs, lnc. and C_apital Onc Taxi Medallion Finance. Capitalized
temts shall have the meaning give to them in the Master .lPA.

TRl GLOBAL FlNANClAL SERVICES, CAPITAL ONE TAXI MEDALLION

 

 

 

 

I‘NC. FINANCE
By: § lt st /\E&\ _/@i;/- By:
Name:i M":f'£bl/{ IT'.IA/ Name:
Title: t/P Title:

 

 

 

Date: -? \ 39- /2_. Date:

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 77 of 175 Page|D #:711

EXH‘ ill H

PARTICIPATION SCHEI)ULE OF TERMS TO MASTER JOINT
PARTICIPAT{ON AGREEMENT ("PARTICIPATION AGREEMENT") DATED
AUGUST 2, 2010 BETVVEEN TRI GLOBAL FINANCIAL SERVICES, INC.
("Scller“) AND CAPITAL ONE TAXI MEDALLION FINANCE

 

Name of Loan Borrower:

L“C¢"»>’ ‘F~`DL(R M'B CD'RP

Name of Guax~antor(s):

§YMON (.;ARBER

 

Loan Atnount to Borrower: $ QQQ M= 06 Loan Maturity Date: zQL{¢Q‘,-»T' /O, lols'

 

Participant‘slnvestrnent:$ 260 w Qj > Participant Percentage: /.90%

 

Loan interest Rate: 5.1§ %

Seller lntercst Rate:.§.f[ 2 % (if fixed rate)
check here if variable late and complete
variable rate addendum

 

ifinterest only: Minimum Medallion Value

$

Monthly Loan I’ayment: $ BLQ 967 from Term of Loan in months: ?> 6
Borrower Amortization period if different than Term

lntercstOnly: ‘/ Yes (No)(check one) g Iv\.‘i`£/"LM Ovt\>/

 

l Monthly Payment due CO'l`MF

3 &/¥?l. 510

 

Othcr Tenms:

 

 

 

 

 

Pax“ticipant hereby acquires the Pan'icipation Percentage referenced above in the Loan to
the Borrower, pursuant to the Assignmcnt and 'l`ransfer executed together herewith, all
according to the economic terms reflected above. The terms of the Participation
Agreement are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the Participation Agreement. ln the
event of any conflict between the terms of this Schedule and the Master .loint
Participation Agreement, then the Master Joint Participation Agreement shall govern. l'f
the Amoitization period exceeds the Term of the Loan, then the

Loan is due and payable on the Loan Maturity Date.

TRI GLOBAL FINANCIAL

SE]%S, l`NC. `
By: A/\Q,Q,°/\ M-/
Nanie;.,§’$'+t~l I ELM 17-?7?1`/\/

Title: \/J>.
Date: ? 30 /L

CAPlTAL ONE 'I`AXI MEDALL.{()N FlNANCE

By:
Name:`
Title:
Date:

 

 

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 78 of 175 Page|D #:712

EXH. "2"
ASSIGNMENT & TRANSFER

FOR VA LUE RECEIVED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital Onc Taxi Medallion Finance, a trade name for All Points Capital
Corp.‘ its successor and assigns (collectively “COTMF"), all of the undersigned‘s right, title and
interest in, to and under (but none of the undersigned‘s obligations under) the Loan set forth on
Exh. "l " hereto between the undersigned lender, and borrower ("Borrower“ or
"Obligor") together with all the sums payable thereunder and all ofour right, title and interest in
and to the Collateral described therein (the “Collateral"), all guaranties or surety agreements, and
all insulance and collateral ofany kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
same. Capitalized terms used herein shall have the meaning given to them in that certain Master
Joint Paxticipation Agrecment between COTMF and the undersigned dated 20l0.

 

We represent warrant and agree as‘to the Loan that: A. We have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
ofa bona tide commercial loan to Obligor in the ordinary course ofObligor‘s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such l_,oan; D. No representations warranties or inducements not
contained in the Loan have been made or given; E. lt creates a fust priority security interest in
the Collateral in our favor; F. lt and the Collateral are and will be free ofany other liens and
encumbrances and are and will be free of any claims, defenses, offsets and counterclaims real'or
~claimed; G. All information furnished to COTMF and all statements made and unpaid balances
shown in it are and will be true and correct, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures of the persons having
due authority and capacity; l~l. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. We have complied, and it complies, with all applicable federal,
state and municipal laws, rules or regulations, having the force of law regarding leases, security
agreements loans, subleases and installment paper (including, without limitation, the
requirements ofthe Federal Equal Credit Opportunity Act, Regulation "B" thereunder and any
applicable usury laws); J. lt and all applicable financing statements have been properly and
timely filed and recorded; K. The Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the terms ofthe bean and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; L. We have not received any
payments under the Loan unless indicated on Ex. "l ". We subordinate to COTMF all liens
and/or encumbrances (statutory and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collateral. COTMF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the Loan and all checks,
drafts and other remittances relating to the Loan. We give express permission to CO'l`MF to
release, by operation or law or otherwise, and/or to compromise or adjust any or all rights
against, and grant extensions of time of payment to, Gbligor or any guarantor, surety or other
person obligated on the Loan, and to substitute Bcrrower's and/or other obligois, without notice
to us and without affecting our obligations hereunder. CO'l`MF may, at any time, without prior

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 79 of 175 Page|D #:713

notice to us, appropriate and apply to the payment of any of our obligations to COTMF, any and
all balances, sums, property, credits, accounts, reserves, collections, checks or other instruments
belonging or payable to us and in COTMF's possession, and for such purposes. endorse our name
on any such instrument for payment We hereby waive notice of acceptance hereof, presentment
for payment, demand, notice of protest and dishonor, notice of default cr non-payment and
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees ln the event of any default under the Loan or any other lease, sublease, promissory
note or security agreement at any time assigned by us to COTMF, we hereby waive and
relinquish unto COTMF any interest that we may have in the Collateral and any monies that
COTMF may be holding for our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle COTMF, in addition to any rights it has under the
Master Joint Participation Agreement, to demand of the undersigned payment ofthe remaining ‘

balance due under the Loan.

We indemnify and hold CO'l`MF harmless against any claim, suit, action, proceeding,
judgment, loss, liability or expense (including, without limitation, attorneys' fees and costs)
arising out of or based upon: (a) our breach of any agreement, representation or warranty
contained herein in the Master Joint Participation Agreeinent or in the Loan; (b) any taxes,
assessments or penalties imposed on any of the Collateral or on any payment received by us
under the Loan; (c) any loss, damage or injury to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operatioii, maintenance or repair of any of the Collateial; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving of notices, the obtaining of any necessary pcrmits, approvals, licenses,
certificates and the like, and/or the making of any required filings and/or recordings, in each case
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment
and 'l`ransfer shall be governed by the laws of the State of New Yorl<, without regard to
principles of conliicts of law or choice of law. We hereby irrevocably (i) consent to the
jurisdiction and venue of the state and federal courts sitting in Nassau County, New York, in any
action or proceeding arising out of or relating to this Assignment; (ii) agree that service of
process in any such action cr proceeding may be given to us by mail to our address shown
below; and (iii) WAIVE TRlAL BY JURY and the right to interpose any defense, offset or
counterclaim ofany kind in any such action or proceeding

lN Wl'l`NESS WHEREOF, we have caused this Assignment and Transfer to be executed
this 30 day of 3`14<:{ , zvl 2_.
TRI GLOBAL FINANCIAL SERVlCES, INC.

 

(Assir )

By:

Title. g
Address: Zbl¥- %` \‘\)L\EJ=\Z(A_V£ CLH}MGO
Date: ?. 50. iz IL 506/4

 

40993\'|

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 80 of 175 Page|D #:714

Variablc Rate Addendum

This Addendum to that l’articipation Schedule ofTerms for COTMF Loan
# dated ~ 2010 (the "Schedule“) to the Master Joint
Participation Agreement ("Patticipation Agreement") dated August 2, 20l 0 between Tri
Global Financ_ial Sewices, Inc. ("Seller") and Capital One Taxi Medallion Finance
("CO'I`MF") is made a part of the Schedule and incorporates by reference all the

' provisions thereof

Whereas, the Seller has selected a variable rate of interest as the Seller lntercst
Rate as detailed below,

Whereas, the Seller has requested the ability to convert the Seller interest Rate to
a fixed rate during the term of the Loan,

Now 'I`herefore, it is agreed as foilows:

l. Seller lntercst Ratc. The Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable LIBOR lntercst Period, equal to three
hundred fifty (350) basis points above LIBOR (as such term is defined herein). The
initial LIBOR Interest Period shall commence on the date hereof and end on the 30"‘ day
of the next full calendar month after the date hereof

For purposes hereof, "LIBOR" means, with respect to each Period, the rate t:`or
deposits in U.S. Dollars for a period of the Designated Maturity which appears on the
Reuters Screen LIBOROI Page as of l l:00 a.m., London time, on the day that is two
London Banking Days preceding that Reset Date. if such rate does not appear on the
Reuters Screen LIBOROI Page, the rate for that Reset Date will be determined as if the
parties had specific "USD-LlBOR-Reference Banks“ as the applicable Floating Rate

Option.

"USD-LIBOR-Reference Banks" means that the rate for a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered by the
Refehence Banks at approximately 11:00 a.m. London time, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the London interbank
market for a period of the designated maturity commencing on that Reset Date and in a
representative amount. COTMF will request the principal Londou office of each of the
Reference Banks to provide a quotation of its rate, If at least two such quotations are
provided, the rate for that Reset Date Will be the arithmetic mean of the quotations if
fewer than two quotations are provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
CO'l`MF, at approximately i 1200 a.m., New York City time, on that Reset Date for loans
in U.S. Dollars to leading European banks for a period of the designated maturity
commencing on that Reset Date and in a representative amount.

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 81 of 175 Page|D #:715

The Seller lntercst Rate for this Note shall be reset every one (l) month during the
temi hereof at the expiration of each respective LlBOR interest Peri`od. A new applicable
Seller lntercst Rate shall be established every one (l) month during the term hereof at the
end of the preceding LIBOR lntercst Period (the "Rcset Date“). On each Reset Date, a
new applicable Seller lntercst Rate shall be established using the one (l) month LlBOR
rate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller lntercst Rate at the end of each incremental LIBOR lntercst Period
during the term hereof shall effect a simultaneous and corresponding change in the
interest rate hereunderon each respective Reset Date without notice to the Borrower:

The initial applicable Seller interest Rate will bc calculated as 'I'hree and one-half (3.$%)
percent above the LIBOR rate in effect two (2) business days prior to the date hereof

lntercst shall be payable on the dates and pursuant to the terms otherwise set forth
in the Pai'ticipation Agreement.

2. Fi'xed Rate Convcrsion. At any time after the six (6) month anniversary
of the date of COTMF's payment to Seller for the Participant lnvestnient, Seller shall
have the right to convert the Seller lntercst Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to CO'l`MF at least three (3) Business Days prior to the
proposed effective date ofconversion. Such notice shall specify the effective date of
such conversion (the "Effectivc Date"). From and after the Effective Date, Seller Inteiest
Rate shall accrue and be payable at a fixed rate equal to three and one-half (3.5%) percent
above the two (2) year LlBOR swap rate. Seller shall not have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change

3. Entire Undcrstanding. Any change in the Seller lntercst Rate shall not
effect the principal component of the repayment of Participant's investment Except as
set forth in this Addendum, the terms and conditions of the Schedule and the
Participation Agreement shall remain in full force and effect and may not be modified

except as provided therein.‘

4. Pre-Paymcnt Fee. COTMF's right to collect the Pre-Payment Fee (as
defined in the Participation Agreement) is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate from a floating rate to a fixed rate,

Tiu GLoBAL FiNANciAL snavicns, cAi>iTAL one TAxi MEI)ALLioN
iNc. q FrNANcE

  

 

 

 

 

 

 

 

By: _ q By:
Name: I'F:LL/{» ,I TIA/ Name:
Title: V P Title:
Date: ?- . ?> O. l‘2_ Date:

 

 

l739‘)()vl

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 82 of 175 Page|D #:716

Amcndmcnt No. 1 made this m day of Novembcr, 2010

to that certain Master Joint Participation Agrecment dated
August 2, 2010 by and between Tri Global Financial

Services, Inc. ("Seller“ or "Tri Global") and Capital One Taxi
Medallion Finance (a trade name of All Points Capital Corp.)
("COTM.F.“ or “Participant") hcrcafter, the “Master JPA".

WHEREAS, Seller and Patticipant are partners to the Master JPA and are
desirous of amending the same.

NOW, THEREFORE, in consideration of the mutual promises contained herein, it
is agreed as follows:

l. Patticipation Schedule. Exh. "l" to the Master JPA shall be replaced by
the Paxticipation Schedule and Variable Rate Addendum annexed hereto as Exh. " l ".

2. l’axticipation Percentage. The word "Borrower" on line 3, par. l(i) of the
Master JPA is changed to "Seller".

3. ACH Payments: The word "debt" on line 2, second full paragraph on page
5 of the Master .ll’A is changed to "debit". y

4. Full Force and Effect. Except as specifically modified by the terms of this
Amendment No. l, the Master JPA remains in full force and effect and neither it nor this
Amendment No. l may be amended or modified except in a writing executed by both Tri
Global Financial Services, lnc. and Capital Onc Taxi Medallion Finance. Capitalized
terms shall have the meaning give to them in the Master .lPA.

TRI GLOBAL FINANCIAL SERVICES, CAl’lTAL ONE TAXI MEDALL!ON

 

 

 

 

I`NC. FINANCE
By: §2; intiwiij QN/~= By:
Name: \aa`¢'s`§q:gem ITz:/\/ Nam@:
Title: VP Title:

 

 

 

Date: »?' ` ?O. /2_. Date:

Case: 1:19-Cv-01806 Docum§nt #: 1-4 Filed: 03/14/19 Page 83 of 175 Page|D #:717

l§XI.~l`. "1"

PARTICIPATION SCHEDULE OF TERMS TO M'ASTER JOINT
PAl{TICIl’A'I`ION AGREEMENT ("PART!C]PA'I`I ON AGREEM ENT“) DATED
AUGUS'I`»Z, 2010 BETWEEN TRI CLOBAL FINANCIAL SERVICES, INC. l
("Seller") AND CAP[TAL ONE 'l`AXl' MEDAI_,LION FINANCE

 

Name of Loan Borrower:

L'¢/@.K,V j,i/ C//Zé'/?é'y _Z/l/&

Name of Guarantor(s): t//?L 5/\/714/)4 aLJBOK
egIea-Q_,c EezT~£ date l601sz

 

hoan,Amount to Borrower: $* /z/»¢;Df 692 90

LoanMatur`ity Date: S&'i’ lo_l_~g££§

 

 

Paiticipant-'slnvestment:$“_'/J 290,9%.¢=9

Participan_t Per`centage: 100 %

 

Loan interest Rate::'>’.?£` %

Syer. interest R`ate: ’:_3_¢'!9 % (if fixed vrat'e')
__g_“ check here if variable rate and complete
variable rate addendum

 

 

Borrower

ifinterest only: Minimum M‘cdal'lion Value

3>

Monthly Loan Payment: $ 5,? § 63 Wfrom

interest Only: t/Ves (No) (cltccl< one)

Term of Loan in montlis:__§~éw
Amorti'/.ation _eri_'od ifdif;fercnt than Term
Jn 7°" Ow(»t,/
/

 

Monthly Payment due CO"I`MF
s 5k1 ‘i O1 0 0

 

 

Other 'l`erms:

 

 

 

 

 

Participant hereby acquires the l’axticipation Percentagc referenced above in the Loan to
the Borrower, pursuant to the Assignmcnt andl ’l’i~aiisfei' executed together .herewith, all

according to the economic terms reflected abo`ve.

The terms of the Part'icipation

Agreement are incorporated ‘into' this Schedule by reference Capit‘alized- terms on this
Schedule shall have the meaning given to them in the Partieipation Agreement.. ln the
event of any conflict between the terms of this Schedule and the Master joint
l’articipation Agreement, then t_he»l\/laster .loint'l’,articipation Agreement shall govern lf
the Amottiza'tion period exceeds the 'l`erm of the Loan, then'the

`~I.,oan is due and payable on the Loan Maturity Date. _

'I`RI GLOBAL FINANCIAL

SERVI.CES, t‘NC.
By: ga tut\%. w

Namei Wlée»t,,¢\ ';i;'r:t: )~l
'l"itle: V_ P,
l`)ate; %'>"gh %`Q\Ol 9\

,Name:

CAPl'l`AL ONE 'I`AXI Ml!`.DAl/Ll.()N FINANCE

By:

 

 

Title:
Date:

 

 

Case: 1:19-cv-01806©ocumenn#:T-`AT“ii_de : 03/14/I9 Page 84 of 175 Page|D #:718

nxn'. "2"
ASSIGNMENT & TRANSFER

l<`OR VALUE RIECEIVED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capit'al Onc Taxi Mctia|lion Finance, a trade name for All Points Capital
Corp., its successor and assigns (ccllectively "CO'l`l\/tF"), all ol" the undersigned‘s right, title and
interest in, to and under (but none ofthe undersigned‘s obligations under) the Loan set forth on
i`:`xh. "l" hereto between the undersigned lender, and M borrower ("Borrower" or
“Obligor") together with all the sums payable thereunder and all ot`our right, title and interest in
and to the Col lateral described therein (the "Collatcral“), all guaranties or surety agreements, and
all insurance and collateral oi"any kind cr nature which we have pertaining thereto, and all rights,
remedies and powers relating theret'o, with good right in COTMI~` to collect and discharge the '
snme. Capitali'z.ed terms used herein shall have the meaning given to them in that certain Master
Joint Participation Agreement between C.O'l"MF and the undersigned dated __ ~~~~~

' We represent` warrant and agree as to the l.oan that: A. Wc have (and C()TMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the saine; B. lt is a valid obligation arising out
ol" a bona tide commercial loan to Obligor in the ordinary course cl"Obligor‘s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not
contained in the Loan have been made orgiven; lE. lt creates a first priority security interest in

` the Collateral in our favor; F. lt and the Collateral are and will be free ot`any other liens and
encumbrances and are and will be i"ree ofany claims, del"enses, offsets and counterclaims real or
claimed; G. All information furnished to CO'l`MF and all statements made and unpaid balances
shown in it are and will be true and correct, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures of the persons having
due authority and capacity; l‘l. lt is and will be en l"orccable against all parties thereto in
accordance with its terms; l. We have complied, and it complies, with all applicable t`ederal,
state and municipal laws rules or regulations having the l`orce ot` law regarding leases, security
agreements loans, subleases and installment paper (including, Wit'hout limitation, the
requirements oi"thc Federal Bqual Credit Opportunity Act, chulation "B" thereunder and any
applicable usury laws); .l. lt and all applicable financing statements have been properly and
timely tiled and recorded; l<. 'l`he Collateral is and has been unconditionally accepted by Obligor
and is and will he insured in accordance with the terms ot` the l.,oan and we have tultilled and
will t"uli"ill our obligations to Obligor with respect theret<); lJ. We have not received any
payments under the l,oan unless indicated on lf€x,. “l_f. We subordinate to CO'l`l\/l[" all liens
and/or encumbrances (statutory and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collateral. CO'l"l\/lli may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the l..oan and all checks,
drafts and other remittances relating to the l.,oan. We give express permission to C()'l`MF to
release, by operation cr law or otherwise, and/or to compromise or adjust any or all rights
against, and grant extensions oft'ime <)Fi>a)'xtteitt to, Obligor or any guarantor, surety brother
person obligatedon the l.,oan, and to substitute Borrcwer's and/or other obiigors, without notice
to us and without ail`ect:ing our obligations hcreunder. C()'l"l\/ll"` may, at any titnc, without prior

 

Case: 1:19-Cv-01806 Document #:‘1-4 Fil‘e'd: 03/14/19 Page 85 of 175 Page|D #:719

notice to us, appropriate and apply to the payment ol`any of our obligations to CO'I`Ml"`, any and
all balances, suins, property, credits, accounts, reserves, collections, checks brother instruments
belonging or payable to us and in CO'i`MF‘s possessien, and l’c)r such purposes, endorse our name
on any such instrument for payment. We hereby waive notice of acceptance hcreol", presentment
tor payment, demand, notice of protest and dishonor, notice of default or non-payment~and
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees ln the event ofany default under the l,oan or any other lease, sublease, promissory
note or security agreement at any time assigned by us to CO'l`MF, we hereby waive and
relinquish unto COTMF any interest that we may have in the Collateral and any monies that
COTMF may be holding t`or our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle CO"l`Ml~`, in addition to any rights it has under-thc
Master Joint Participation Agiecment, to demand ot`thc undersigned payment ofthe remaining

balance due under the Loan.

We indemnily»and hold COTMF harmless against any claim, suit, action, proceeding,
_iudgmcnt, loss. liability or expense (including, without limitation, attorneys fees and-costs)
arising out of or based upon: (a) our breach oij`any ngreement, representation or warranty
contained herein in the Master Joint Participa_tion Agrcement or in the Loan; (b) any taxes,
assessments or penalties imposed on any ol’ the Collateral oren any payment received by us
under the _Loan; (c) any loss, damage or injury t'o_propeny, pcrsons, services or equipment
resulting from or in connection with the delivery, installation, 'ownership, leasing, use,
possession, control, operation, maintenance or repair ot`any ofthe Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relatingto
disclosures1 the giving ot` notices, the obtaining of any necessary permits, approvals-, licenses,
certificates and the likc, and/or the making ofany required filings and/or recordings, in each case
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment'
and fi`ransl"er Shall be governed by the laws of the State ot`New York, without regard to
principles ot`cont"licts oflaw or choice ollaw. We hereby irrevocably (i) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New York, in any
action or proceeding arising out of or relating to this /\ssig'nment; (ii) agree that service ol"
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAl\/E ”l"RlAL BY JURY and thc,right to interpose any defense', ofTset or
counterclaim of any kind in any such action.or proceeding

lN WI'l`NESS. WHEREOF, we have caused this Assignment and Tra'nsl"er to be executed
this _;'¢_L% day of fft/c¢l:;T ‘, QLQ;I¢&

TRI GLOBAL Fl`NANCTAL S‘ER’VI,CES, INC.
(Assignot') .

 
 
 
 
  

»-` ‘

  

 

nn~ P 1 éoé@
Address: lé»tq» ¢_.. \)JA%A%\-t A\JB (LHIL‘J*QD 'I"

Date: ZS’ "S` %"XD \9`

40‘)‘)3\'l

Case: 1:19-Cv-01806 Document #:’1-4Filedi`03/l4/19 Page 86 of 175 Page|D #:720

Variable Rate Addendum

'l`his Addendum to that Participation Schedule of 'l`enns for COTMF Loan
# dated 2010 (the "Schedule“) to the Master .loint
I’articipation Agreement (“Participation Agreement"‘) dated Angnst 2, 2010 between 'l`ri
Glol)al llinancial Sewices, l.ne. ("Seller“) and Capital (`)ne Taxi Medallion Finance
(“CO'l`MlF"") is made a part ot` the Schedule and incorporates by reference all the
provisions thereof

Whereas, the Seller has selected a variable rate ot` interest as the Seller lntercst
Rate as detailed below.

Whereas, the Seller has requested the ability to convert the Seller interest Rate to
a fixed rate during the term ofthe Loan,

New -'l`herefore, it is agreed as i"ollows:

l. Seller lntercst Ratc. The Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable LIB()R interest l>eriod, equal to three
hundred fifty (350) basis points above LIBOR (as such term is defined herein). The
initial LIBOR lntercst l’eriod shall commence on the date hereof and end on the 30"‘ day

oi" the next full calendar month after the date hereof.

 

lior purposes hereot`, "LI'BOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars for a period ol" the Desip,nated Maturity which appears on the
lleuteis Serecn LIBOROl Page as of l l:00 a.m., I,ondon tirne_. on the day that is two
l;oiidon Banking Days preceding that Reset Date. lt such rate does not appear on the
Reuters Screen l.,,lBOROl Page, the rate for that Reset Date will be determined as»if the
parties had specific "USD-LlBOR-Reference Banl<s“ as the applicable Float.in.;; Rate

Option.

"USD-LlBOR~Reference Banl<s“ means that the rate for a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered by the
Rei"erence Banks at approximately ll:OO a.m. I`,ondon time, on the day that is two
l'.,ondon Banking Days preceding the Reset Date to prime banks in the l,ondon interbank
market for a period ot’ the designated maturity connnencing on that Reset Date and in a
representative amount COTMF will request the principal London office ot" each of the
R.et"erenec Banl<s to provide a quotation of` its rate, lf at least two such quotations are
provided, the rate i:`or that Reset Date will be the arithmetic mean of the quotations lt"
fewer than two quotations are provided as ).'equested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
CO'l`Ml", at approximately l l:00 a.ni., New \’ork City time, on that Reset Date for loans
in U.S. Dollars to leading liuropean banks for a period oli` the designated maturity
commencing on that Reset Date and in a representative amount

Case: 1:19-Cv-01806 Document"#FId”FHedfOBTIzt/l$? Page 87 of 175 Page|D #:721

The Seller interest Rate for this Note shall be reset every one (l) monthduring the
term hereof at the expiration of each respective LiBOR interest Period. A new applicable
Seller interest Rate shall be established every one (l) month during the term hereof at the
end of the preceding LIBOR interest Period (the “Reset Date"). On each Reset Date, a
new applicable Seller interest Rate shall be established using the one ( l) month LlBOR
rate in effect two (2) business days prior to each respective Reset Datc. lEach change in
the'applicable Seller lntercst Rate at the end ot`;each incremental Ll`BOR interest l’eriod
during the term hereof shall effect a simultaneous and corresponding change in the

. interest rate hereunder on each respective Reset Date without notice to the Borrower.
The initial applicable Seller lntercst Rate will be calculated as 'i`hree and one-half (3.5%)
percent above the LiBOR rate in effect two (2) business days prior to the date hereof.

interest shall be payable on the dates and pursuant to the terms otherwise sct.fortii
in the Participation Agreemcnt.

z 2. Fixed Rate Convcrsion. At' any time after the six (6) month anniversary
of the date of COTM['"s payment to Seller for the Participant investment~, Sellerishali
have the right to convert theSelier interest Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to COTMF at least three (3)`Business Days prior to the
proposed effective date_of conversion.- Such notice shall specify theiei;`fective date of
such conversion (the "Eft`cctive Datc")'. lf`rom and afier the Eft"ective .Date, Seller interest
Rate shall accrue and be payable.at a fixed rate equal to three and one-half (3.5%) percent
above the two (2) year LIBOR swap rate, .Seiler shall not have the right to convert the
loan back_ to a"floating rate.and the Loan.iviaturity Date shall not change

31 Entirc Undcrstanding. Any change in the Seller interest Rate shall not
effect the principal component-of therepayment of Paiticipant's investment .Except as
set forth in this Addendum, the terms and conditions of the Schedule and the
Participation Agreement shall remain in full force and effect and may not be modified

except as provided ther~,ein.l
4. i’re¢l’aymcnt Fee. COTMF's,~right to collect the Pre*PaymentFee (as

defined in the Participation Agreemcnt) is hereby waived provided that Seller does not
exercise its option to convert the Seller interest Rate from a floating rate to a fixed rate,

TRI GLOBAL FINANCiAL SERVICES, CAPITAL ONE TAXI MEDALLiON

 

 

 

 

 

 

 

INC. 4 FINANCE
/§ nw it " '

By: " \ y 4 ' \./ By:

Name: K35";'4"~::)/.'.\::5 L~¢»A- :L'TJ;t\l Name:

Title: v th g 'l`itlc:

Date: %’ " Q\ g " gt 0 \ Q` Date:

 

i'}.'l‘)‘)()\'|

Case: 1:19-cV-0180W00ument #F‘l_-zt"l=iled:_OS/M/lQ Page 88 of 175 Page|D #:722

Ainendment No. 1 made this _______ day of-Noveinber, 2010

to that certain M`astei'Joint l’artieipation Agreeincnt dated
August 2, 2010 by and between Ti~i Glolial Finaiicial

Serviccs, Inc. ("Seller" or "Tri Glol)al"-) and Cnpital Onc Taxi
Mcdallion .Fiiiance (a trade name of All .Points vCapital Corp.)
("COTM.F“ or "Part'icipant~"_) licreiiftcr, the “Mast‘cr J»PA".

WHEREAS,'S'eller and Paitieipant are partners to the Master .ll’A and are

desirous of amending the same.

NOW, l"l_ilEREFORE, in consideration of the mutual promises contained lierein, it

is agreed as follows:

l.. l’articip_a_tion Schedule. Exh. "l" to the Master .lPA shall be replaced by

 

the Participation Schedule and Variable Rate Addendum annexed hereto as lixli. " l ".

2. l’aiticipation Pcreentage. 'l` he word "Borrower" on line 3, pai‘. l(i) ofthe
Master JPA is changed to "Seller".

'3. ACH l’ay_i_i;e_i_ii§: The word "debt" on line 2, second full paragraph on page
,5' of the Master J'PA is changed to "debit".

4. l?ull licrce_g,i_i_df;fl:egt E'xcept as specifically modified by the terms of this
Amendmeiit No. l, the Master JPA iemains"in full forceand effect and neither it nor this
AmendnientNo. i may be amended or modified except in a writingl executed by both 'l`ri
Giobal li`inancial Serviccs, lnc. and Capital One Taxi M'edallion l`i`inance. Capitalized

terms shall have the meaning give-to them in the Master .lPA.

CAi’lTAL ONE TAX! MEDALLlON

'riu Gi.,'OBAL FiNAN.ci/u, snitvici§s,
l FiNANCE

 

 

 

 

 

 

 

l`NC.

13 y ~ By:
,N`aine': Nanie: ,
Title: V i° Title: 7
Date: % - ¢9\(3 '° 510 l ;L Date:

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 89 of 175 Page|D #:723

EXH. "l"

PARTICIPA'I`!ON SCHEDULE OF TERMS TO MASTER JOINT
PAR'I`[CIPAT!ON AGREEMENT ("PART[CII’ATION AGREEMENT“) l)ATEl)
AUCUST 2, 2010 BETWEEN TRl CLOBAL FINANCIAL SERV[CES, lNC.
("Scllcr") AND CAI’ITAL ONE TAXl` MEDALLION FlNANCE

 

Name of Loan Bon‘owex': Name of Guarantor(s): ENJNA GAR¥>CK iva/94
MA@,EMTA~ 'ZOME MY> CO'RP cy}c,¢}éo gL_z;r/,= MB w,qp
Loan Amount to Borrower: $ QQO Q»OO . 90 Loan Maturity Date: SEP lo 2_01‘5

Participant's lnvcstment: $ §§ Q, FQ'O.Q_Q l’articipant l’eicentage: 100 %

l.,oan lnterest Rate:§.?§% Seller lntercst Rate:.’>»‘_'§ % (iF fixed rate)
__\_/__ check here if variable rate and complete
variable rate addendum

 

 

 

 

 

 

Monthly Loan l’ayment: S__.;Q_Q__QQ__ from Term of Loan in months:___§_é

Borrower Amortization period ifdilTercnt than 'l`enn
lntercst Only: \/ ch (No) (checl< one) IJ\JTEP\E"’?T' 9/\/¢~"/

il’interest only: Minimum Medallion Value

$ .

Monthly l’ayment due COTMF Othcr 'l`errns:

 

 

 

3 G?`JFQ?\.OO

 

 

 

Paiticipant hereby acquires the l’an'icipat‘ion Percentag,e referenced above in the Loan to
the Borrower, putsuant to the Assignmcnt and 'l`ransfer executed together herewith, all
according to the economic terms reflected above The terms ol" the l’articipation
Agrcement are incorporated into this Schedule by reference Capitalizcd terms on this
Schedule shall have the meaning given to them in the l’articipation Agi'eement. ln the
event of any conflict between the terms of this Schedule and the Master .loint
Paiticipation Agiecment, then the Master Joint Panici patton Agreement shall govern l.f
the Amonization period exceeds the Term ol.` the Loan, then the

Loan is due and payable on the Loan Matux'ity Date.

  

 

   

TRI CLOBAL FINANCIAL CAl’l'l`AL ONE TAXl MEDALL!ON l"lNANCE
SERVl

By: By:

Name: :r_& L»LA :t~TIr\) Name

 

 

 

Title: \/P 'l`itlc:
Date: -8 ~ 50- ll Date:

 

 

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 90 of 175 Page|D #:724

EXH. "2"
ASSIGNMENT & TRANSFER

FOR VALUE RECE|VED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital Onc Taxi Mcda|lion Finance, a trade name for All Points Capital
Corp., its successor and assigns (collectivc|y "COTMF"), all ofthe undersigncd’s right, title and
interest in. to and under (but none of the undersigned‘s obligations under) the Loan set forth on
Exh. "l" hereto between the undersigned lendcr, and borrower ("l,iorrowcr" or
"Obligor") together with all the sums payable thereunder and all ofour right, title and interest in
and to the Collateral described therein (the "Collateral"), all guaranties or surety agreements and
all insurance and collateral ofany kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating t'hereto, with good right in COTMF to collect and discharge the
same Capitalized terms used herein shall have the meaning given to them in that certain Master
Joint l’articlpation Agrecrrrcnt between COTMF and the undersigned dated 2010.

 

Wc represcnt, warrant and agree as to the Loan that: A. We have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
ofa bona tide commercial loan to Obligor in thc ordinary course ofObligor‘s business; C. lt
contains or descrich the entire agreement and all instruments and other documents made or
given in connection with such l,oan; D. No representations warranties or inducements not
contained in the Loan have been made or givcn; E. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral arc and will bc free ofany other liens and
encumbrances and are and will be free ofany claims, del`enses, offsets and counterclaims real or
clairned; G. All information furnished to CO'l`MF and all statements made and unpaid balances
shown in it are and will be true and correct, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and capacity; l-l. lt is and will be enl"orceable against all parties thereto in
accordance with its terms; l. We have complicd, and it complics, with all applicable fcdcral,
state and municipal laws, rules or regulations having the force of law regarding leases, security
agreements loans, subleases and installment paper (including, without limitation, the
requirements ofthe chcral qural Credit Opportunity Act, chulation "B" thereunder and any
applicable usury laws); J. ltand all applicable financing statements have been properly and
timely filed and recorded; K. The Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with thc terms ofthe Loan and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; l,,. We have not received any
payments under the l,oan unless indicated on Ex. "l “. Wc subordinate to CO'l`Ml" all liens
and/or encumbrances (stattrtory and/or otherwisc) which we may now have or may hereafter
acquire and/or assert against the Collat'cral. CO'l"MF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the Loan and all checks,
drafts and other remittances relating to the l,oan. We give express permission to CO'l`MF to
release, by operation or law or otherwisc, and/or to compromise or adjust any or all rights
against. and grant extensions oftime of payment t'o, Obligor or any guarantor, surety or other
person obligated on the l,oan, and to substitute l3orrower‘s and/or other obligors, without notice
to us and without affecting our obligations hcrcundcr. C()'l`MF may, at any time, without prior

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 91 of 175 Page|D #:725

notice to us, appropriate and apply to the payment ofany ofour obligations to CO'l`Ml"\ any and
all balances_. sums, property, credits, accounts, reserves, collections, checks or other instruments
belonging or payable to trs and in COTMF`s possession, and for such purposcs, endorse our name
on any such instrument for payment'. Wc hereby waive notice of acceptance hereof, presentment
for payment, demand, notice of protest and dishonor, notice ofdefarrlt or non-payment and
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees ln the event ofany default under the Loan or any other lease, sublease, promissory
note or security agreement at any time assigned by us to CO'l`MF, we hereby waive and
relinquish unto CO'l`Ml" any interest that we may have in the Collateral and any monies that
COTMF may be holding for our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle CO'l`Ml". in addition to any rights it' has underter
Master Joint Participation Agrcernent', to demand ofthe undersigned payment ol`thc remaining

balance due under the Loan.

We indemnify and hold CO'l`Ml~` harmless against any claim, suit, action, proceeding,
judgrnent, loss. liability or expense (including, without lirnitation, attorneys fees and costs)
arising out ofor based upon: (a) our breach ofany agreement, representation or warranty
contained herein in the Master .loint Participation Agrcement or in the l..oan; (b) any taxcs,
assessments or penalties imposed on any ofthe Collateral or on any payment received by us
under the Loan; (c) any loss, damage or injury to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, contr'ol, operation, maintenance or repair of any ofthe Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
diselosures, the giving of notiecs, the obtaining ofany necessary permits, approvals, licenscs,
certificates and the like, and/or the making ofany required filings and/or rccordings, in each ease
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment
and Transfer shall be governed by the laws ofthe State ol"New Yorl<, without regard to
principles ofcontlicts of law or choice of law. We hereby irrevocably (i) consent to thc
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New Yori<, in any
action or proceeding arising out ofor relating to this Assignment; (ii) agree that service of
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAl\/l`~l TRlAb BY JURY and the right to interpose any defense, offset or
counterclaim ofany kind in any such action or proceeding

lN Wl'l`NlZSS WHEREOF, we have caused this Assignrnent and 'l`ranst`er to be executed
rrrrs 50 day or fidel/rsr ,zorz_

TRl GLOBAL FINANCl L. SERV!CES, lNC.
(Assigr '

     
 
   

By:
Title. .

Adarcss: acre e. warsaw At/e cara/160 1a
Date: ’SO~|Z, 6<(>6/‘o

40993\'|

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 92 of 175 Page|D #:726

Variable Rate Addcndum

This Addendum to that l’articipation Schedule of Terms for COTMF Loan
# dated 20l 0 (the "Schedule") to the Master Joint
Panicipation Agreement ("Participation Agrecment") dated August 2, 2010 between 'l`ri
Glol)al Financial Services, lnc. ("Seller") and Capital One Taxi Medallion Finance
("CO'IM F") is made a part of the Schedule and incorporates by reference all the

provisions thereof

Whereas, the Seller has selected a variable tate of interest as the Seller lntercst
Rate as detailed below.

Whercas, the Seller has requested thc ability to convert the Seller lntercst Rate to
a i'ixed rate during the term oi" thc l`_.oan,

Now 'l`hereforc, it is agreed as follows:

l. Seller lntercst Ratc. The Seller interest Rate due hereunder shall bear
interest at an annual rate, for each applicable l.lBOR lntercst l’criod, equal to three
hundred fifty (350) basis points above LlBOR (as such term is defined herein). The »
initial LIBOR lntercst Period shall commence on the date hereof and end on the 30"‘ day

ofthe next full calendar month after the date hereof

l?or purposes hercol", "LIBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars For a period of thc Designatcd Maturity which appears on thc
Reutcrs Scrcen IJlBOROl l’age as of l l:00 a.m., London time, on the day that is two
London Banl<ing Days preceding that Reset Date. lt’ such rate does not appear on the
Reutets Scrcen LIBOROl Pagc, the rate i`or that Reset Date will be determined as if the
parties had specific “USD~l,lBOR-Reference Banks" as the applicable Floating Rate

Option.

"USD~L!BOR-Refcrence Banks" means that the rate for a Reset Date will be
determined on the basis ofthe rates at which deposits in U.S. Dollars are oiTcred by the
Ret`cicnoe Banks at approximately l l:00 a.m. London timc, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the London interbanlt
market fora period oi" the designated maturity commencing on that Reset Date and in a
representative amount CO'l`MF will request the principal London of'iice ot` each of thc
Refeience lBanks to provide a quotation of its rate. if at least two such quotations are
provided, the rate l:`or that Reset Date will be the arithmetic mean of the quotations lt`
fewer than two quotations aic provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
COTMF, at approximately l l :00 a.m., New Yorl< City time, on that Reset Date t`or loans
in U.S. Dollars to leading liuropean banks for a period ofthe designated maturity
commencing on that Reset Date and in n representative amount

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 93 of 175 Page|D #:727

'l`he Seller interest Rate for this Note shall be reset every one (l) month during thc
tenn hereof at the expiration of each respective l`.lBOR. lntercst Period. A new applicable
Seller interest Rate shall be established every one (l) month during the term hereof at the
end of` the preceding LIBOR Interest Period (the "Resct Date"). On each Reset Date, a
new applicable Seller lnterest Rate shall be established using the one (l) month LlBOR
rate in effect two (2) business days prior to each respective Reset Date. lZach change in
the applicable Seller lntercst Rate at the end of each incremental LlBOR lntercst l’eriod
during the term hereof shall eiTect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Bot'rowcr.
The initial applicable Seller lntercst Rate will be calculated as 'I`hiee and one-lialf(3.5%)
percent above the LlBOR rate in effect two (2) business days prior to the date hereof.

lntercst shall be payable on the dates and pursuant to the terms otherwise set forth
in the Participation Agreement.

2. Fixcd Rate Conversion. At any time after the six (6) month anniversary
of the date of COTMF‘s payment to Seller for the Partieipant Investment, Seller shall
have the right to convert the Seller interest Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to COTMF at least three (3) Business Days prior to the

. proposed effective date ofconversion. Such notice shall specify the eiTective date of
such conversion (the “Ei`fective Date"). lirom and after the Effective Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one-half (3.5%) percent
above the two (2) year LIBOR swap rate. Seller shall not have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change

3. Entire Undcrstanding. Any change in the Seller interest Rate shall not
effect the principal component of the repayment of Participant's investment Except as

set forth in this Addendum, the terms and conditions of the Schedule and the
Participation Agreement shall remain in full force and effect and may not be modified

except as provided therein.'
4. Prc-Paymcnt Fce, COTMF's right to collect the Pre-Paymcnt licc (as

defined in the Participation Agreemcnt) is hereby waived provided that Seller does not
exercise its option to convert the Seller interest Rate from a floating rate to a fixed rate,

TRI GLOBAL FINANCIAL SERVlCES, CAPITAL ONE TAX! MEDALLION

 

 

    

 

 

 

 

 

INC. FI.NANCE
By: By:

Namc: (, L-A' Name:
'l`it'le: V. P. 'l`itlc:
Date: g "' BO' lZ, Date:

 

 

l739‘)(ivl

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 94 of 175 Page|D #:728

Amcndlnent No. l made this day ofNovcmber, 2010

to that certain Master.loint Participat‘ion Agrccment dated
August 2, 2010 by and between Tt'i Global Financial

Serviecs, Inc. ("Scller" or "Tri Glol)al") and Capital Onc Taxi
Medallion Financc (a trade name of All Points Capital Corp.)
("COTMF" or "l’artieipant"') lierenftcr, the "Mast'er JPA".

WHEREAS, Seller and Paxticipant are partners to the Master JPA and are
desirous of amending the same.

NOW, 'l`l~lEREliORlS, in consideration of the mutual promises contained herein, it
is agreed as follows:

l. Partieipation Schedule. lixh. " l " to the Master .lPA shall be replaced by
the Participation Schedule and Van'able Rate Addenduni annexed hereto as Exh. "l".

2. l’anicipation Pereentage. The word "Borrower" on line 3, par. l(i) of"the .
Master JPA is changed to "Seller".

3. ACH l’ayments: The word "debt" on line 2, second full paragraph on page
5 of the Master JPA is changed to “debit“.

4. _l-`ull lioree and fifteen Except as specifically modified by the terms of this
Amendment No. l, the Master JPA remains in full force and ef`f"ect and neither it nor this
Amendment No. l may be amended or modified except in a writing executed by both "l`ri
Global Financial Seivices, lnc. and Capital Onc Taxi Medallion l?inance. Capitalized

terms shall have the meaning give to them in the Master .lPA.

'I` I`Rl GLOBAL FINANCIAL SERV!CES CAl’l'I`AL ONE TAXI MEl)ALLlON

 

 

 

 

INC FINANCE
‘U§Vi:t OQL Q]Z;;/~ By=

Naine: EL L-Ar j:T'JlA/ Name;

'l itle: Title:

 

 

 

Date: 50 - l2__, Date:

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 95 of 175 Page|D #:729

EXH`. "l"

PARTlClPA'l`lON SCHEDULE OF 'I`ERMS TO MASTER JO]NT
PAR'I`IC]PAT!ON AGREEMENT (“i’ARTlCll’ATlON AGRF..EMENT") l)AT`El)
AUGUST Z, 2010 BETWEEN TRl CLOBAL FlNANClAL SERVICES, INC.
(“Scllcr") AND CAl’lTAL ONE 'l`AXl` Mlt`,DALL}ON FlNANCE

 

Narne of l.,oan Borrower:

fiftqu 20/\)3 c»¢tB co

Name oquarantor(s): EMSINA GARBCR wang
C//Ic/f@'o fruer we came

 

Loan Amount to Borrower: $ / ¢ ZDO, WD. QO Loan l\/Iaturity Date: SE? IO 2.0 i‘:'>'

 

Participant's lnvestment: $__(/ 2 00 000,00 l’articipant Percentage: 100 %

 

Loan lntercst Rate:§,?§ %

Seller interest Rate:.il.§jj % (if fixed rate)
_;/__ check here if variable rate and complete
variable rate addendum

 

ifinterest only: Minimum Medallion Value

3

Monthly Loan l’ayrnent: $ 5 750. OO from 'l`erm of Loan in rnonths: 59
Borrower Amorti'/,ation period if different than 'l`erm
lntercst Only: J Yes (No) (chccl< one) I/\ITER.E“>T" p/VL-V

 

 

Monthly Payment due COTMF

s 5 ’-tQO. 00

 

Othcr 'l`erms:

 

 

 

 

Participant hereby acquires the l’articipation Percentage referenced above in the Loan to
thc Borrower, pursuant to the Assignment and 'l`ransfer executed together herewith, all
according to the economic terms reflected above The terms of" the l’articipation
Agrecment are incorporated into this Schedule by reference Capitalizcd terms on this
Schedule shall have the meaning given to them in the l’articipation Agreement. ln the
event of any conflict between the terms of this Schedule and the Master .loint
Participation Agrecment, then the Master Joint Participation Agreement shall govern lf"
the Amortizatiou period exceeds the Term ol.`the Loan, then the

lsoan is due and payable on the Loan Mnturity Date.

TRl CLOBAL FlNANClAL
SERVIC "q, lNC.\
B>'f /1 `§lz rvt AQ@~ gil/w
Name: ll 1&¢.,»/‘\ ‘_'I.TI¢O

\l

Title: P
Date: 8 - 50~ lZ.

 

CAl’l'I`AL ONE TAXl Mlt`.l)ALLl()N l"lNANCE

By:
Narnc:
'l`itlc:
Date:

 

 

 

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 96 of 175 Page|D #:730

EXH. "2"
ASS!,GNMENT & TRANSFER

l~`OR VAl.Ul`;' RECElVED, the undersigned hereby irrevocably and unconditionally sclls,
assigns and transfers to Capital Onc Taxi Mcdallion Financc, a trade name for All Points Cupital
Corp., its successor and assigns (collectivcly "CO'I`M F"), all ofthe under'signcd‘s right, title and
interest in, to and under (but none ofthe undersigned‘s obligations under) the L.oan set forth on
fixh. "l" hereto between the undersigned lender. and borrower ("Borrower" or
"Obligor") together with all the sums payable thereunder and all ofour right, title and interest in
and to the Collateral described therein (the "Collatcral"), all guaranties or surety agreements, and
all insurance and collateral ofany kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in CGTMF to collect and discharge the
same. Capitalized terms used herein shall have the meaning given to them in that certain Master
Joint l’atticipation Agrecnrcnt between COTMF and the undersigned dated _____, 20l0.

We represent, warrant and agree as to the Loan that: A. Wc have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
ofa bona fide commercial loan to Obligor in the ordinary course ofObligor's business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not
contained in the Loan have been made or given; li. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral are and will bc free ofany other liens and
encumbrances and are and will be l"ree ofany claims, del`enses, offsets and counterclaims real or
claimed', G. All information furnished to CO'|`Ml-` and all statements made and unpaid balances
shown in it are and will be true and correct, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and capacity; l-l. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. We have complied, and it complies, with all applicable t`cderal,
state and municipal laws, rules or regulations, having the force of law regarding leases, security
agreements, loans, subleases and installment paper (inc|uding, without limitation, the
requirements ofthe cheral Equal Credit ()pportunity Act, Regulation "B" thereunder and any
applicable usury laws); J. lt and all applicable financing statements have been properly and
timely filed and recorded; K. The Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with thc terms ofthe l,oan and we have fulfilled and
will fulfill our obligations to Obligor with respect t‘hereto; l.,. We have not received any
payments under the l,oan unless indicated on I`:`x. "l". We subordinate to CO'l`M|"` all liens
and/or encumbrances (statutory and/or otherwisc) which we may now have or may hereafter
acquire and/or assert against the Collateral CO'|`l\/ll? may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the l,oan and all checlts‘,
drafts and other remittances relating to tlte l_.oan. We give express permission to CO'l`MF to
release, by operation or law or otherwisc, and/or to compromise or adjust any or all rights
against, and grant extensions oft'irne of payment tot Obligor or any guarantor, surety or other
person obligated on the Loan, and to substitute Borrower‘s and/or other obligors, without notice
to us and without affecting our obligations hercundcr. C()'l`Ml`-` may, at any timc, without prior

Case: 1:19-Cv-01806 Document #: 1-4 Filed: 03/14/19 Page 97 of 175 Page|D #:731

notice to us, appropriate and apply to the payment of any ol"our obligations to COTMl~`, any and
all balanecs, sums, property, credits. aceount's, reserves, eollections, checks or other instruments
belonging or payable to us and in COTMF’$ possession, and l"or such purposcs, endorse our name
on any such instrument for payment We hereby waive notice ct acceptance hereof, presentment
l"or payment, demand, notice of protest and dishonor, notice ol`del"ault or non-payment and
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees ln the event ofany default under the Loan or any other lease, sublease, promissory
note or security agreement at any time assigned by us to CO'|`MF, we hereby waive and
relinquish unto CO'l`Ml`~` any interest that we may have in the Collateral and any monies that
CO'l`MF may be holding for our account. Any breach by the undersigned ol`the aforesaid
representations or warranties shall entitle COTM|", in addition to any rights it has under the
Master Joint Participation Agteernent, to demand ol"thc undersigned payment ol`the remaining
balance due under the l.oan.

We indemnify and hold CO"l"MF harmless against any claim, suit, action, proceeding,
judgment, loss` liability or expense (including, without limitation, att'omeys’ l`ees and costs)
arising out of or based upon: (a) our breach oi'" any agreernent, representation or warranty
contained herein in the Master Joint Participation Agreement or in the Loan; (b) any taxes,
assessments or penalties imposed on any ofthe Collateral or on any payment received by us
under the Loan; (c) any loss, damage or injury to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use`
possession, control, operation, maintenance or repair ofany ol" the Collateral; or (d) a failure to
t`u|ly and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving of notices, the obtaining ofany necessary permits, approva|s, licenses,
certificates and the like, and/or the making ofany required filings and/or recordings, in each case
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment
and Transl’er shall be governed by the laws ofthe State ol"New \’ork, without regard to
principles ol"conllicts ol`law or choice ol`law. We hereby irrevocably (i) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County. New York, in any
action or proceeding arising out ofor relating to this Assignment; (ii) agree that service ol`
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAl\/l?, 'l`RlAL, BY JURY and the right to interpose any defense, of`lset'or
counterclaim ol" any kind in any such action or proceeding

lN Wl'l'Nl.~`.SS WHIEREOF, we have caused this Assignmcnt' and 'l`ransl"cr to be executed
mrs 50 day or M@Lts‘i' ,zotz_

  

'l`i

Address:.l(¢i?- 5. \)JAE>A>H ill/5 CJ/IM@O.IL
Dalef ";'>O~ lZ, 606 / b

 

~10993vl

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 98 of 175 Page|D #:732

Variable Rate Addcndum

This Addendum to that Participation Schedule of 'l`erms for COTMF Loan
ii dated 2010 (the “Schcdule") to the Master Joint
l’axticipation Agreement ("Participation Agreement") dated August 2, 2010 between 'l`ri
Glohal Financial Services, lnc. ("Scllcr") and Capital One 'l`axi Medallion Finance_
("CO”I`MF") is made a part of the Schedule and incorporates by reference all the
provisions thereof

Whereas, the Seller has selected a variable rate of interest as the Seller lntercst
Rate as detailed below.

Whereas, the Seller has requested the ability to convert the Seller lntercst Rate to
a fixed rate during the term oi" the Loan,

Now 'l`herci`ore, it is agreed as follows:

l. Seller interest Rate. Thc Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable l.IBOR lntercst Period, equal to three
hundred fifty (350) basis points above l,lBOR (as such term is defined herein). The
initial LIBOR lntercst l’eriod shall commence on the date hereof and end on thc 30“` day
of thc next full calendar month after the date hereof.

For purposes hereof, "LlBOR" means, with respect to each Period, the late for
deposits in U.S. Dollars for a period ot" the Designated Maturity which appears on the
Reuters Screen lslBOROl l’age as of l l:00 a.m., London time, on the day that is two
London Banl<ing Days preceding that Reset Date. lf such rate does not appear on the
Reuters Screen LlBOROl l’age, the rate for that Reset Date will be determined as if the
parties had specific "USD~l.lBOR-Reference Banks" as the applicable Floating Rate

Option.

"USD~LIBOR-Rcferenee Banl<s" means that the rate i"or a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered hy the
Ret"erence Banks at approximately l l:00 a.m. l,ondon time, on the day that is two
London Bani<ing Days preceding the Reset Date to prime banks in the London interhank
market i"or a period of the designated maturity commencing on that Reset Date and in a
representative amount. CO’l`MF will request the principal l_,ondon office of each of the
Rcference Banl<s to provide a quotation of its rate. lt at least two such quotations are
provided, the rate i"or that Reset Date will be the arithmetic mean of the quotations lt"
fewer than two quotations are provided as rcquested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
CO'l`MI", at approximately l l 100 a.m., New York City time, on that Reset Date for loans
in U.S. Dollars to leading liuropean banks i`or a period oi" the designated maturity
commencing on that Reset Date and in a representative amount

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 99 of 175 Page|D #:733

The Seller interest Rate for this Note shall be reset every one ( l) month during the
tenn hereof at the expiration of each respective l.lBOR interest Period. A new applicable
Seller lntercst Rate shall be established every one (l) month during the term hereof at the
end of the preceding LlBOll interest Period (the "Reset l)ate“). On each Reset Date, a
new applicable Seller interest Rate shall be established using the one (l) month l,lBOR
tate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller interest Rate at the end of each incremental LlBOR interest l’eriod
during the term hereof shall effect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.

The initial applicable Seller lntercst Rate will be calculated as Three and one-half(}.$%)
percent above the LIBOR rate in effect two (2) business days prior to the date hereof

lntercst shall be payable on the dates and pursuant to the terms otherwise set f"orth
in the l’atticipation Agreement.

2. Fixed Rate Convcrsion. At any time af`ter the six (6) month anniversary
ofthe date ofCOTMF's payment to Seller f"or the Participant Investment, Seller shall
have the right to convert the Seller lntercst Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to CO'l`Ml" at least three (3) Business Days prior to the
proposed effective date of`conversion. Such notice shall specify the effective date of
such conversion (the "Efi"ective l)ate"). l"rorn and after the Efi"'ective Date, Seller lnterest
Rate shall accrue and be payable at a fixed rate equal to three and one-half(3.5%) percent
above the two (2) year LIBOR swap rate. Seller shall not have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change

3. Entire Undcrstanding. Any change in the Seller lntercst Rate shall not
effect the principal component of the repayment of Participant‘s investment Except as
set forth in this Addendum, the terms and conditions ofthe Schedule and the
l’artieipation /»\greement shall remain in full f"orce and effect and may not he modified

except as provided therein.`

4. Pre~l’ayment Fee. CO'l"l\/l F's right to collect the Pre-l’ayment I~`ee (as
defined in the Participation Agreemcnt) is hereby waived provided that Seller does not
exercise its option to convert the Seller interest Rate l`rom a floating rate to a l"txed rat'e.

'].`R] GLOBAL FINANCIAL SERVICES, CAPITAL ONE TAX} MEI)ALLION

 

 

 

 

 

iNC. l"INANCE
By: By:

Namc: 12 [: t, l/A- Name:
'l`itle: V . P. 'l`itlc:

Date: <<`s' " 5 O - lZ_ Date:

 

 

| 739‘)6\'1

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 100 of 175 Page|D #:734

Amendment No. l made this day of Novcrnber, 2010

to that certain Master Joint l’articipntion Agreement dated
Angust 2, 2010 by and between Tri Global Financial

Serviccs, Inc. ("Scller" or "'l`ri Global") and Capitni Onc Taxi
Medallion Financc (a trade name ofAll Points Capital Corp.)
("COTMF" or "Part'icipant") hcreuftcr, the "Mast'erJPA".

Wl-iEREAS, Seller and Participant are partners to the Master .lPA and are
desirous ot"amending the same.

NOW, 'l"HlZREl"`ORE, in consideration ofthe mutual promises contained herein, it
is agreed as follows:

l. Participation Schedule. Exh. "l" to the Master .lPA shall be replaced by
the Participation Schedule and Variable Rate Addendum annexed hereto as Exh. "l ".

2. l’anicigation Perccntage. The word "Borrower" on line 3, par. l(i) of the
Master JPA is changed to "Seller".

3. ACH Payments: 'l`hc word "debt" on line 2, second full paragraph on page
5 ofthe Master JPA is changed to "debit".

4. l?ull liorce and liffect'. Except as specifically modified by the terms of this
Amendment No. l, the Master .lPA remains in full force and effect and neither it nor this
Amendment No. l may be amended or modified except in a writing executed by both 'l`ri
Globul financial Services, lnc. and Capital Onc Taxi Mcdallion l"inanee. Capitalized

terms shall have the meaning give to them in the Master .lPA.

'I`Rl GLOBAL l(`iNANCIAL SERVICES, CAl’lTAL ONE TAXl MEDALLlON

iNC. w FiNANCE
Byr /@t 1 MQQ. By=

 

Name:\l>)l¥'l\l,`:¥ll EL 1441 IT$/\/ Name:

 

'l`itlc: U_ P, Title:

 

Date: 3 * SO ~ lZ_ Date:

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 101 of 175 Page|D #:735

'i llt>»¢>o¢{os’"
loot-tv 7201

EXH'. "l"

PARTICIPATION SCHEDULE OF TERMS TO MAS'I`ER JOINT
PARTICIPATION AGREEMENT ("PARTICIPATION AGREEMENT") DATED
AUGUST 2, 2010 BETWEEN TRI GLOBAL FINANCIAL SERVICES, INC.
("Seller"} AND CAPITAL ONE 'I`AXI MEDALLION FINANCE

Name of Loan Borrower: Name of Guarantor(s): l//?L éA/VI/V/l 2/_)304<
Ml`eit/X MT afi% eORl’-’ camden a=./,,~zv~£ aaa map
Loan Amount to Borrower: il Vé§¢ W¢Z 00 Loan Maturity Date: §>EF‘ /0 2015

Participant‘sinvestments$ 960 MQ 90 Participant Pcrccntage: 100 °o

 

 

 

 

 

 

 

 

Loan lntercst Rate::?:?{>" % S?er lntercst Rate: 3_)_,’/? % (if fixed rate)

check here if variable rate and complete
variable rate addendum

 

Monthly Loan Payment: $ £)O»DO. 00 from Term of Loan in months: 3 6
Borrower Amortization pc iod if different than 'l`erm

lntercstOnly: t/Yes (No) (check one) ;7-"¢~ KL\/
ifinterest only: Minimum Medallion Value /

 

 

 

 

Monthly Payment due CO'I`MF Othcr 'l`erms:

s &¥9;2.00

 

 

 

 

 

 

 

Patticipai)t hereby acquires the Participation Percentage referenced above in the Loan to
the Borrower, pursuant to the Assignnient and 'l`ransfer executed together herewith, all
according to the economic terms reflected above. The terms of the Part'icipation
Agrecrnent are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the l’articipation Agreement. in the
event of any conflict between the terms of this Schedule and the Master .loint
Particlpation Agreement, then the Master Joint Particlpation Agreement shall govern. lf
the Amoitiaation period exceeds the 'l`erm of the Loan, then the

Loan is due and payable on the Loan Matnrlty Date.

CAPITAL ONE TAXI MEDALLION FINANCE

 

 

 

 

 

 

TRI GLOBAL FINANCIAL

sativrc§;wrn cM `

By: j g @f}"\‘ By:

Natne: Wil`.ét..-t.ra “3;'¥‘3: l~l Name: w_~
Title: V* P, Title:

Date: 3’°3?~%'"9\0 l Q\ Date:

 

Page #2

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 102 of 175 Page|D #:736

EXH. “2"
ASSIGNMEN'I` & TRANSFER

 

FOR VALUE RBCBIVED, the undersigned hereby irrevocably and unconditionally selis,
assigns and transfers to Capital Onc Taxi Medallicn l"inunce, a trade name l`or All Points Cnpital
Corp., its successor and assigns (collcctively "CO'l`i\/ll"`"), all ol`thc undersigned‘s right, title and
interest in, to and under (but none ofthe undersigncd‘s obligations under) the Loan set forth on
E)th. "l" hereto between the undersigned lcrrder, and borrower ("lSorrower“ or
“Ol)ligor“) together with all the sums payable thereunder and all of our right, title and interest in
and to the Collateral described therein (the “Collateral"), all guaranties or surety agreements and
all insurance and collateral of any kind cr nature which we have pertaining thcreto, and all r'ights,
remedies and powers relating thereto, with good right in COTM F to collect and discharge the
same Capitalized terms used herein shall have the meaning given to them in that certain Master
Joint Partieipation Agrecmcnt between COTMF and the undersigned dated , 20t0.

We rcprcsent, wan'ant and agree as to the Loan that: A. Wc have (and COTMF will have)
good title thereto and good title to (ora val id, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the sarne; B. lt is a valid obligation arising out
ot"a bona tide commercial loan to Obligor in the ordinary course ot"Obiigcr‘s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D, No representations warranties or inducements not
contained in the Loan have been made or given; E. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral are and will be tree oi'any other liens and
encumbrances and are and will be i`rec ofany claims, dei`euses, oil`scts and counterclaims real or
claitned; G. All information furnished to CO'l`l\/li" and all statements made and unpaid balances
strewn in it arc and will be true and con'ect. and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to hare the genuine signatures of the persons having
due authority and capacity; li. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. We have cornplicd, and it cotnplies, with all applicable federal,
state and municipal laws, rules or regulations having the Force of law regarding leases, security
agreements loans, subleases and installment paper (inciuding, without limitaticn, the
requirements ofthe Federal Equal Credit Opportunity Act, chulation "B" thereunder and any
applicable usury laws); .l. lt and all applicable financing statements have been properly and
timely l"rlcd and recorded; K. The Collateral is and has been unconditionally accepted by Cbligor'
and is and will be insured in accordance with the terms ofthe Loan and we have thililled and
will t`tllt`rll our obligations to Obligor with respect thereto; L. We have not received any
payments under the Loan unless indicated on in. “l ". We subordinate to CO'l`Mi-` all liens
and/or encumbrances (statutory and/or otherwisc) which we may now have or may hereafter
acquire and/or assert against the Collntcr‘al. COTMF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the Loan and all checks,
drafts and other remittances relating to the Loan. Wc give express permission to CO'i`MF to
release, by operation or law or otherwise and/or to compromise or adjust any or all rights
against and grant extensions cf time et payment to, Obligor or any guarantor, surety or other
person obligated on the l.,oan, and to substitute Borrcwer's and/or other obligor‘s, without notice
to us and without'at`f.ecting our obligations hercundcr. C()’l`MF tnay, at any titne, without prior

Page #3

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 103 of 175 Page|D #:737

 

notice to us, appropriate and apply to the payment ot` an y oi’onr obligations to CO'l`Mi=, any and
all balanccs, sums, property, credits. accounts, reserves, collections, checks or other instruments
belonging or payable to us and in COTMF's possession, and i"or snell purposes endorse our name
on any such instrument t"or payment Wc hereby waive notice oi" acceptance hereol", presentment
for payment', denmnd, notice of protest and dishonor, notice oi`deFault or non~payment and
notices of every l<ind and nature with respect to the Loan and/or related instruments and
guarantees in the event ofany default under the Loan or any other lease. sublease, promissory
note or security agreement at any time assigned by ns to CO'i‘Mli, we hereby waive and
relinquish unto COTMF any interest that we may have in the Collateral and any monies that
COTMI" may be holding {`or our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle CO'i`MF, in addition to any rights it has under the
Master.|oint Pnrticipntion Agieement‘, to demand ofthe undersigned payment of the remaining

balance due under the Loan.

We indemnity and hold COTMF harmless against any claim, suit, action, proceeding
judgment1 loss, liability or expense (inclnding'. without limitation, attorneysl fees and costs)
arising out oi`or based upon: (a) our breach oi" any agrecnicnt, representation or warranty
contained herein in the Master .loi rn Paxticipation Agtecmcnt or in the Lonn; (b) any taxes,
assessments or pcnait'ies imposed on any ofthe Collateral or on any payment received by us
under the Loan; (c) any loss, damage or injury to prcperty, persons services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, eontrol, operat‘ion, maintenance or repair ofany of the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
ci isclosures, the giving ofnotices, the obtaining of any necessary permits, approvals, iicenscs,
certificates and the like, and/or the making ofany required filings and/or recordings in each case
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment
and Transt"er shall bc governed by the laws oi"t‘he State ol"New York, without regard to
principles of conflicts of law or choice ot"law. We hereby irrevocably (i) consent to thc
jurisdiction and venue ofthe state and federal courts sitting in Nassau County. New Yorl<, in any
action or proceeding arising out ofor relating to this Assignment; (ii) agree that service of
process in any such action or proceeding may be given to ns by mail to our address shown
below; and (iii) WAl\/E TRlAL BY JURY and the right to interpose any dcii`ense, ot`l`set' or

counterclaim ofany kind in any such action or proceeding
lN WIT'NESS Wl~lEREOF, we have caused this Asslgnment'and Transfer to be executed
this 513 day ol" %UGN§T , Q,p__l_&

TRI GLOBAL FINANCI`AL SERVICES, INC.
(Assigno'

     

Address: zerq_ <5_ on/Q,Age\ qg@,m_@,,¢<;p .:cc casey
Date: S” ~Zt %'~¢>'to ig

40993\'|

Pagc #4

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 104 of 175 Page|D #:738

EXH. "I"

I’ARTlClPA'l`|ON SCHEDULE OF 'I`ERMS TO MASTER JOINT
PART|CIPATION AGREEMENT ("l’ARTlCll’ATlON AGREEMENT“) l)ATEl)
AUCUST 2, 2010 BETWEEN TR! CLOBAL FINANCXAL SERVLCES, lNC.
("Scl|cr") AND CAPITAL ONE TAXl' MEDALLION FlNANCE

 

 

N' me ofl,oan Bon'ower: Name of Guaran_tor(s): nga0 GW
dow 00 r;t»x<: j:r\te, ¢z.‘W é.//¢ 42 camp
Loan Amount to Borrower: $ 1290 000 90 Loan Maturity Date: ' 761¢16€'/£ /D 2¢>'?

 

Partieipant‘s lnvestment: $ lZOOO»QO, §§ Participant Pereentuge: /oo%

 

Loan lntercst Rete: 3.?5% Seller lntercst Rate: 5. 72 % (ii"fixed rate)
__ cheek here if variable rate and complete
variable rate addendum

 

Monthly Loan I’ayment: $ S:I~Y, 00 from Term of Loan in months: 36
Borrower Amortization period if different than Term

lntcrest Only: \/ ch (No) (check one) ,.I'¢J‘M pa /;/
ifinterestonly: Minimum Medallion Value /

39
Monthly Payment due COTMF Othcr 'l`erms:

s §HQO,QQ

 

 

 

 

 

 

 

Partieipant' hereby acquires the Participation Percentage referenced above in the Loan to
the Borrower, pursuant to the Assignnicnt and 't`ransfer executed together herewith, all
according to the economic terms reflected above The terms of the Participation
Agrecment are incorporated into this Schedule by referencel Capitalized terms on this
Schedule shall have the meaning given to them in the l‘articipat'ion Agreement. ln the
event of any conflict between the terms ot" this Schedule and the Master joint
Part'icipation Agreement', then the Master Joint Participation Agreement shall govern lf
the Ainoitization period exceeds the Term ofthe Loan, then the
l..oan is due and payable on the l;oan Mz\turity Date.

   
    
 

 

 

 

TR] GL,OBAL FINANCIAL CAl’l'l`AL 0 AX[ MEDALL|()N FINANCE
SERVICFS, lNC.

\
By: 1 Al U- J%/\ By:
Name. -LELL/i I`IZIN Nam '. 4 / _ 5 °
Title: \/P Title: ’ ////

 

 

Date: £5/6`¢/97' ,?/, ZO/?_ Date: jX`o'l/`/»!

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 105 of 175 Page|D #:739

lt`.Xl~I. "2"
ASSIGNMENT & 'l`RANSFER

l"OR VA|,UE RlZCElVED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital Onc Taxi Mcdallion Finance, a trade name for All Points Capit'al
Corp., its successor and assigns (collectively "COTMF"), all ofthe undersigned's right, title and
interest in. to and under (but none ofthe undersigned's obligations under) the Loan set forth on
l`:xh. "l" hereto between the undersigned lcnder, and borrower ("Borrower" or
"Obligor") together with all the sums payable thereunder and all ofour right, title and interest in
and to the Collateral described therein (the “Collateral"), all guaranties or surety agreernents, and
all insurance and collateral ofany kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
same. C.apit'alized terms used herein shall have the meaning given to them in that certain Master
Joint l’articipation Agncement between COTMF and the undersigned dated , ZOlO.

We represent, warrant and agree as to the Loan that: A. Wc have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
ofa bona tide commercial loan to Obligor in the ordinary course ol’Obligor‘s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not
contained in the Loan have been made or given; E. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral arc and will bc free ofany other liens and
encumbrances and are and will be free ofany claims, det`enscs, offsets and counterclaims real or
claimed; G. All information furnished to CO‘l`l\/llT and all statements made and unpaid balances
shown in it are and will be true and correct, and the signature thercon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and capacity; H. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. We have eomplied, and it cornplies, with all applicable t`ederal,
state and municipal laws, rules or regulations having the force ot`law regarding leases, security
agreemerits, loans, subleases and installment paper (including, without limitation, the
requirements ofthe cheral Equal Credit Opportunity Act, chulation "B" thereunder and any
applicable usury laws); J. ltand all applicable financing statements have been properly and
timely liled and recorded; K. The Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with thc terms ofthe Loan and we have fulfilled and
will fulfill our obligations to Obligor with respect ther'eto; l... We have not received any
payments under the l_.oan unless indicated on Ex. “l ". Wc subordinate to COTMF all liens
and/or encumbrances (statutory and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collat'er“al. CO'l"MF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the Loan and all checks,
drafts and other remittances relating to the l,oan. We give express permission to COTMF to
release, by operation or law or otherwisc, and/or to compromise or adjust any or all rights
against, and grant extensions oft‘ime of payment to, Obligor or any guarantor, surety or other
person obligated on the Loan, and to substitute Borrower's and/or other obligors, without notice
to us and without affecting our obligations hereunder. C()'l`Ml" may_. at any timc, without prior

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 106 of 175 Page|D #:740

notice to us, appropriate and apply to the payment of any ofour obligations to CO'l`lvfl", any and
all balances. sums. property, credits, aecounts, reserves, collections, checks or other instruments
belonging or payable to us and in COTMF‘s possession, and f"or such purposcs, endorse our name
on any such instrument for payment Wc hereby waive notice of acceptance hereof‘, presentment
for payment, demand, notice of protest and dishonor, notice of default or non~payrnent and
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees ln the event of any default under the -l.oan or any other lease. sublease, promissory
note or security agreement at any time assigned by us to COTM|", we hereby waive and
relinquish unto CO'l`l\/ll" any interest that we may have in the Collateral and any monies that
CO'I`MF may be holding for our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle CO'l`MF, in addition to any rights it has under the
Master Joint Participation Agreement', to demand of" the undersigned payment ofthe remaining
balance due under the Loan.

We indemnify and hold CO"f`Ml~` harmless against any claim, suit, action, proceeding,
judgment, loss. liability or expense (including, without fimitation, attorneys fees and costs)
arising out of or based upon: (a) our breach ofany agreement, representation or warranty
contained herein in the Master Joint Participation Agreement or in the l,oan; (b) any taxes,
assessments or penalties imposed on any ofthe Collateral or on any payment received by us
under the Loan; (c) any |oss, damage or injury to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair ofany ol"t‘he Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
diselosures, the giving of"not‘iecs, the obtaining of any necessary permits. approvals, licenses,
certificates and the like, and/or the making ofany required filings and/or rccordings, in each case
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment
and 'l`ransfer shall be governed by the laws ofthe State ol"New York, without regard to
principles of conflicts of law or choice of law. We hereby irrevocably (i) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New York, in any
action or proceeding arising out ofor relating to this Assignmentj. (ii) agree that service of
process in any such action or proceeding may be given to trs by mail to our address shown
below; and (iii) WAl\/l?, 'l`l{lAl_, BY JURY and the right to interpose any defense, offset or
counterclaim of any kind in any streit action or proceeding

lN Wl'l`Nl.~`.SS Wl~llZRiEOF, we have caused this Assignment and 'l`ransfer to be executed

this_,ll day of’_,é?¢¢L,ZQ/¢§ .

TRI GLOBAL FI`NANC]AL SERV]CES, lNC.
(Assi 1 r')

  
    

 

By:
'l"r ` P. .
Alddr‘ess: § 137_- é, W'»\»égt;¢é 195 ad ¢A§O 1

Date: g 3/ /3 AD$/é

d(l993vl

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 107 of 175 Page|D #:741

Variable Rate Addendum

This Addendum to that I’aiticipation Schedule of 'l`ernis for CO'l`l\/ll7 I,oan
# dated 2010 (the "Schedule") to the Master Joint
Participation Agrcement ("Participation Agreement“) dated August 2, 2010 between 'l`ri
Global Financial Scrvices, lne. ("Seller") and Capital One Taxi l\/ledallion Finance
("COTMF") is made a part of the Schedule and incorporates by reference all the
provisions thereof

Whercas, the Seller has selected a variable rate of interest as the Seller interest
Rate as detailed'below.

Whereas, the Seller has requested the ability to convert the Seller interest Rate to
a fixed rate during the term of the Loan,

New 'l`liereforc, it is agreed as follows;

l. Seller lntercst Ratc. The Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable l.IBOR Interestl Period, equal to three
hundred fifty (350) basis points above LlBOR (as such term is defined herein). The
initial LIBOR interest l’eriod shall commence on the date hereof and end on the 30‘h day
of the next full calendar month after the date hereol".

lior purposes hercol", "LlBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars for a period oi"the Desig,nated Maturity which appears on the
Reutexs Scrccn l.IBOROl Page as of l l:00 a.rn., London time, on the day that is two
London Banking Days preceding that Reset Date. lf such rate does not appear on the
Reuters Scrcen LlBOROl Pagc, the rate for that Reset Date'will be determined as if the
parties had specific "USD~l.lBOR-Ref:`erence Banl<s" as the applicable Floating Rate

Option.

"USD-LIBOR~Rcference Banl<s" means that the tate for a Reset Date will be
determined on the basis ol" the rates at which deposits in U.S. Dollars are offered by the
Refercnce Banl<s at approximately l l:00 a.m. l..ondon time, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the l,ondon interbank
market l’or a period ol"t'hc designated maturity commencing on that Reset Date and in a
representative amount'. CO']`MF will request the principal London office of each of the
Rel"erence Banks to provide a quotation of its rate. If at least two such quotations are
provided, the rate l"or that Reset Date will he the arithmetic mean of the quotations ll"
fewer than two quotations are provided as requested, the rate i:`or that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
CO’l`MF, at approximately l l 100 a.m., New Yorl< City time, on that Reset Date for loans
in U.S. Dollars to leading lSuropean banks l`or a period ofthe designated maturity
commencing on that Reset Date and in a representative amount

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 108 of 175 Page|D #:742

The Seller interest Rate for this Note shall be reset every one (l) month during the
term hereof at the expiration of each respective LlBOR lntercst Period. A new applicable
Seller interest Rate shall be established every one ( l) month during the term hereof at the
end of the preceding lslBOR interest l’eriod (the "Reset Date“). On each Reset Datc, a
new applicable Seller lntercst Rate shall be established using the one (l) month LlBOR
rate in effect two (2) business days prior to each respective Reset Date. lEach change in
the applicable Seller interest Rate at the end of each incremental LIBOR interest l’eriod
during the term hereof shall effect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.

The initial applicable Seller interest Rate will be calculated as Three and one~half (3.5%)
percent above the LlBOR rate in effect two (2) business days prior to the date hereof

lntercst shall be payable on the dates and pursuant to the terms otherwise set forth
in the l’articipation Agreement.

2. Fixed Rate Convcrsion. At any time after the six (6) month anniversary
of the date of COTMF‘s payment to Seller for the Paitieipant Investment, Seller shall
have the right to convert the Seller lntercst Rate from a floating rate to a fixed rate, by <
delivery a notice of conversion to COTMF at least three (3) Business Days prior to the
proposed effective date of conversion. Such notice shall specify the effective date of
such conversion (the "E,ffective Date"). From and alter the Et`fective Date, Seller interest
Rate shall accrue and be payable at a fixed rate equal to three and one-half (3.5%) percent
above the two .(2) year LIBOR swap rate. Seller shall not have the right to convert the
loan back to a iioating rate and the Loan Maturity Date shall not change

3. Entirc Understanding. /-\ny change in the Seller lntercst Rate shall not
effect the principal component of the repayment of Paiticipant's investment Except as
set forth in this Addendum, the terms and conditions of the Schedule and the
l’articipation Agreement shall remain in full force and effect and may not be modified

except as provided therein.'

4. l’re-Pnyment‘ Fee. COTMF's right to collect the Pie-Paymcnt liee (as
defined in the Participation Agreement) is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate from a floating rate to a fixed rate,

'l,`Rl CLOBAL FINANCIAL SERV|CES, CAl’lTAL ONE li:"/'§')ZI MEDALLION

INC. FINANCE

   
  

 

 

      

 

 

 

 

 

By: By: /) / / /\ ,

Name: , A/J.`ELM Na ie: 52///1750/(/,`?//6'¢
'l`itle: )/..F", 'l`itlc: (.//a

Date: /,(\;",2/ /2. Date: Y'K/~//

 

i7399(i\'|

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 109 of 175 Page|D #:743

Amendmcnt No. l made this day of Noveinber, 2010
to that certain Master Joint l’ai'ticipation Agreement dated
August 2, 2010 by and between Tri Global Financial
Scrviccs, Inc. ("Sellcr" or "Ti'i Global") and Capital Onc Taxi
Mcdallion Financc (a trade name of All Points Capital Corp.)
("COTMF" or "P:n'ticipnnt"’) hereafter, thc "Mast'er JPA".
WI-l EREAS, Seller and Participant are partners to the Master JPA and arc
desirous of amending the same.
NOW, THlEREFORlE, in consideration of the mutual promises contained hercin, it
is agreed as follows:
l. Participation Schedule. leh. "l" to the Master .lPA shall be replaced by
the Participation Schedule and Vai'iahle Rate Addendum annexed hereto as i:`,xh. " l ".
2. Paiticipation Percentage. The word "Borrower“ on line 3, par. l(i) of the
Master JPA is changed to "Seller".
3. AQH Payments: 'l`hc word "debt" on line 2, second full paragraph on page
5 ofthe Master Jl’A is changed to "debit".
4. Full liorce and lift"ect_. l`ixcept as specifically modified by the terms of this
Aniendmeiit No. l, the Master .lPA remains in full force and effect and neither it nor this
Ainendment No. l may be amended or modified except in a writing executed by both 'l`ri

Global Financial Services, lnc. and Capital One Taxi Mcdallion l~`inance. Capitalized

terms shall have the meaning give to them in the Master .IPA.

  
 

TR! GLOBAL FlNANClAL SERVlCES, CAPITAL. ON /A"z(i MEDALL!()N

 

 

 

 

 

 

iNC. . FlNANCE

By:%}i ,LA):QQ».» v/Q;:/` By: /. / ,%'77`"
blameme ,2:7,2>1/ ivan ; jz/y/Ff/ ( /f/ fn 50
'i'iiic; i/, ,D, 'riiie~. y/

 

Date: g, ¢>'2./4 /.,Z Date: fo?//_)`

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 110 of 175 Page|D #:7214

EXH. "l"

PARTICIPATION SCHEDULE OF TERMS TO MAS'I`ER JOIN'I`
PAR'I`ICIPATION AGREEMENT ("PARTIC]PATION AGREEMENT") DATED
AUGUST 2, 2010 BETWEEN TRI GLOBAL I?INANCIAL SERVICES, INC.
("Scller“) AND CAI’ITAb ONE ‘I`AXI MEDALLION FINANCE

 

 

 

 

Namc ofLoan Boirowcr: Nanic of Guarantoi(s): 35 va GM@
H ON'€'T`A 7`7°:§<1 'I-I\iC.. 6’4"¢¢242¢ £A/¢. 422 4¢¢,0

Loan Amount to Borrowcr: $ § {QO @G*~O, 010 Loan maturity Date: g¢fg/M' /O¢ z»l.>

Participant's lnvcstmcnt: S 9_ QZO 906ch l’articipant Pcrcentagc: /00%

Loan lntercst Rate: .’>.=75 % Seller lntercst Ratc: 5, 92 % (it` fixed mte)

_____ check here if variable rate and complete
variable rate addendum

Monthly Loan I’ayinent: $ S_OOO. OO from Temi of Loan in inonths.‘ 5 5
Bornowcr Amortization period if different than 'i`emi

interest Only:____l»<_¥es ____(No) (check one) _,I¢¢?‘¢yz¢,§z*“ F¢¢//V

ifintcrect only: Miiiimiiin Mcdallion Value

 

 

Monthly l’aymcnt due COTMF Othcr 'l`cmts:
s ,52?9 S\. 0 0

 

 

 

 

 

 

Paiticipant hereby acquires the Paiticipation Pcreentagc iefcrcneed above in the Loan to
thc Borrowcr, pursuant to the Assip,niiicnt and Transt`er executed together herewith, all
according to the economic terms reflected abovc. The terms of the Participation
Agiecment arc incorporated into this Schedule by rct“ercnce. Capitalizcd tcmis on this
Schedule shall have the meaning given to them in the l’articipation Agrecment. ln the
event of any conflict between the temts of this Schedule and the Master Joint
Participation Agmcmeiit, then the Master Joint Participation Agrcement shall govem. lt`
the Amoitization period exceeds the Term of the Loan, then the

Loan is due and payable on the Loan Maturity Datc.

 

 

 

 

 

 

 

TRI GLOBAL FINANC]AL CAPITAL 0 ' Xl MEDALL[ON FlNANCE
SERVICES INC.

By: ga i )~QQO- /i 1/£/` By: / z<-T ___
Natnc.‘_.`MWELM mar Nait§::” 54/1/4 `/3£€ / 1'€!`.‘¢0

Title: \/P Title: i/

Date: rf¢/é`&/$?` ¢2 /, ?O/.?. Date: Y‘J/’*/J~

 

 

Page #37

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 111 of 175 Page|D #:745

!‘_`,_Xli. "2"
ASSIGNM ENT & TRA NSFER

FOR VA LUE RECEiVED, the undersigned hereby irrevocably and unconditionally sclls,
assigns and transfers to Capital One Taxi Mcdallion Finance, a trade name for All Points Capital
Corp.. its successor and assigns (eollectively "COTMF‘). all ofthe undersigncd's right, title and
interest in, to and under (but none of the undersigncd‘s obligations under) the Loan set forth on
Exh. "l ' hereto between the undersigned lender. and borrower ('Borrowex" or
"Obligor") together with all the sums payable thereunder and all of our right, title and interest in
and to the Collateral described therein (the "Collateral"). ali guaranties or surety agreements, and
all insurance and collateral of` any kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
samc. Capitalized terms used herein shall have the meaning given to them in that certain Master
Joint l’articipation Agrcentcnt between CO'i'MF and the undersigned dated , 20|0.

Wc represcnt. warrant and agree as to the Loan that: A. Wc have (and COTMF will have)
good title thereto and good title to (or a valid. perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
cfa bona fide commercial loan to Obligor in the ordinary course of`Obligor‘s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not
contained in the Loan have been made or givcn; E. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral are and will be free of any other liens and
encumbrances and are and will be free of any claims, def enses, offsets and counterclaims real cr
elaimed; G. All information furnished to COTMF and ali statements made and unpaid balances
shown in it are and will be true and corrcct. and the signature thereon. on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures of the persons having
due authority and capacity; li. lt is and will be enforceable against all parties thereto in
accordance with its temts; l. We have complied, and it cornplies, with all applicable federal,
state and municipal laws, rules or regulations, having the force of` law regarding icascs, security
agreements loans, subleases and installment paper (including, without limitation, the
requirements ofthe Federal Equal Credit Opportunity Aet. Regu|ation "B" thereunder and any
applicable usury laws); J. lt and all applicable financing statements have been properly and
timely filed and recorded; K. The Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the terms ofthe Loan and we have fulfilled and
will fulfill our obligations to Obligor with respect thcreto; l,. Wc have not received any
payments under the bean unless indicated on §'x, "l “, We subordinate to COTMF all liens
and/or encumbrances (statutory and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collateral. COTMF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the Loan and all checks,
drafts and other remittances relating to the boan. Wc give express penn ission to COTMF to
release, by operation or law or otherwise, and/or to compromise or adjust any or all rights
again st. and grant extensions of time of payment to, Obligor or any guarantor, surety or other
person obligated on the l.oan, and to substitute Borrowet’s and/or other obligors, without notice
to us and without affecting our obligations hcrcundcr. CO'i`Mf-` may, at any time, without prior

Page #38

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 112 of 175 Page|D #:746

notice to us, appropriate and apply to the payment of any ot` our obligations to CO'I`Ml*`. any and
all balances, sums, property, credits, aecounts, reserves, collections checks or other instruments
belonging or payable to us and in COTMF'$ possession, and for such purposes, endorse our name
on any such instrument for payment. Wc hereby waive notice ol` acceptance hcreof`, presentment
for payment, demand. notice of`protm and dishonor. notice ol`del`ault or non-payment and
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees ln the event ofany default under the Loan or any other lease, sublease promissory
note or security agreement at any time assigned by us to COTMF, we hereby waive and
relinquish unto COTMF any interest that we may have in the Collateral and any monies that
COTMF may be holding for our account. Any breach by the undersigned of the aforesaid
representations or warranties shall entitle COTMl", in addition to any rights it has under the
Master Joint Participation Agrecmcnt, to demand ol`thc undersigned payment ol`thc remaining
balance due under thc Loan.

We indemnil' y and hold COTMF harmless against any claim, suit, action, proceeding,
judgment, loss, liability or expense (including, without limitation, attomeys' fees and costs)
arising out ofor based upon: (a) our breach of any agreement. representation or warranty
contained heroin in the Mastchoint Participation Agrccmcnt or in the Loan: (b) any taxes,
assessments or penalties imposed on any of the Collateral oren any payment received by us
under the l.oan; (c) any loss, damage or injury to property. persons. services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing. use,
possession, control, operation, maintenance or repair ol` any of the Collateral: or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving ofnotices, the obtaining of any necessary permits, approvals, licenses,
certificates and the like. and/ortho making ol` any required filings and/or recordings, in each case
in connection with the Collateral and/ortho transaction evidenced by the Loan. This Assignment
and 'l`ranst`er shall be governed by the laws of`the State of New Yori<, without regard to
principles of`conflicts ol` law or choice ot` law. Wc hereby irrevocably (i) consent to thc
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New Yorl<, in any
action or proceeding arising out ot`or relating to this Assignment; (ii) agree that service of
process in any such action or proceeding may be given to us by maith our address shown
below; and (iii) WAIVE TR|AL BY JUR‘{ and the right to interpose any dct`ense, offset or
counterclaim of any kind in any such action or proceeding

lN WlTNESS WHEREOF, we have caused this Assignmcnt and Transt'er to be executed

this 3_/ dayoer/&.

TRI GLOBAL FINANCIAL SERVlCES, INC.
(Assi

 
 
       

By:

Titl _ P

Date: 8 2/ /3 606/6

4099]v|

Page #39

Address: _2._¢.15'_- § w»¢ég_a§<)r</& M"“”“f"

2

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 113 of 175 Page|D #:747

Var'iablc Rate Arlrlcndum

This Addendum to that Participation Schedule of Tenns for COTMF Loan
ft dated 2010 (the "Schcdule") to the Master Joint
Participation Agreement ("Participation Agreement") dated August 2, 2010 between 'I`ri
Global Financial Services, lnc. ("Seller") and Capital Onc Taxi Medallion Financc
(*CO'I`MF") is tnade a part of the Schedule and incorporates by reference all the
provisions thereon

thrcas, the Seller has selected a variable rate of interest as the Seller lntercst
Rate as detailed below.

Whereas, the Seller has requested the ability to convert the Seller interest Rate to
a fixed rate during the term ofthe Loan.

Now 'l`herefore, it is agreed as follows:

l. Seller lntercst Ratc. The Seller interest Rate due hereunder shall bear
interest at an annual rate, for each applicable LlBOR interest Period, equal to three
hundred fifty (350) basis points above LIBOR (as such term is defined herein). 'l`he
initial i,iBOR lntercst I’cn'od shall commence on the date hereof and end on the 30°' day
of the next full calendar month after the date hereon

For purposes hercof`, "LlBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars for a period oi` the Designated Maturity which appears on the
Reutcrs Screen l.lBOROl Page as ol` l l:00 a.m., Lonclon time, on the day that is two
bondon Banking Days preceding that Reset Date. if such rate does not appear on the
Reutcrs Screcn LlBOROl Page, the rate for that Reset Date will be determined as if the
parties had specific "USD-LlBOR-Refcrencc Banks“ as the applicable Floating Rate
Option.

"USD-LlBOR-Rel`cnence Banks" means that the rate for a Reset Date will be
detemrined on the basis ofthe rates at which deposits in U.S. Dollars are offered by thc,
Reference Banks at approximately l l:00 a.m. London time, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the London interbanlt
market for a period of the designated maturity commencing on that Reset Date and in a
representative amount. COTMF will request the principal London olliec of each of thc
Rct`ercnce Banl<s to provide a quotation of` its rate. li` at least two such quotations are
provided, the rate t`or that Reset Date will be the arithmetic mean ofthe quotations lt`
fewer than two quotations are provided as requested, the rate t` or that Reset Date will be
the arithmetic mean ofthe rates quoted by major banks in New Yorit City, selected by
COTMF, at approximately l l:00 a.m., New Yorit City time, on that Reset Date for loans
in U.S. Dollars to leading European banks for a period ofthe designated maturity
commencing on that Reset Date and in a representative amount.

Page #40

 

 

§

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 114 of 175 Page|D #:748

The Seller interest Rate for this Note shall be met every one (l) month during the
tcmr hereof at the expiration of each respective LIBOR lntercst Period. A new applicable
Seller lntercst Rate shall be established every one (l) month during the term hereof at the
end of the preceding l.lBOR interest Period (the "Reset Date"). On each Reset Datc, a
new applicable Seller lntercst Rate shall be established using the one (l) month LIBOR
retain effect two (2) business days prior to each respective Reset Date. Eaeh change in
the applicable Seller interest Rate at the end of each incremental LIBOR lntercst Pcriod
during the tenn hereof shall effect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.

The initial applicable Seller interest Rate will be calculated as Three and one-half (3.5%)
percent above the LlBOR rate in effect two (2) business days prior to the date hereon

interest shall be payable on the dates and pursuant to the temts otherwise set forth
in the Participation Agreement.

2. Fixcd Rate Converslon. At any time after the six (6) month anniversary
of the date of COTMl-"s payment to Seller for the Participant investment, Seller shall
have the right to convert the Seller interest Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to CO'l`MF at least three (3) Business Days prior to the
proposed effective date ofconversion. Such notice shall specify the effective date of
such conversion (the "Efl`ective Date"). l’rom and after the Effective Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one-half`(3.$%) percent
above the two (2) year LIBOR swap rate. Seller shall not have the right tc convert the
loan back to a floating rare and the Loan Maturity Date shall not change.

3. Entirc Undcrstnnding. Any change in the Seller interest Rate shall not
effect the principal component of the repayment of Participant’s investment Exccpt as
set forth in this Addendum, the terms and conditions of the Schedule and the
Participation Agrcement shall remain in full force and effect and may not be modified

except as provided therein.'

4. l’re-Pnym ent Fc t COTMF's right to collect the Pre»Paymcnt licc (as
defined in the Participation Agrcemcnt) is hereby waived provided that Seller does not
exercise its option to convert the Seller l nterest Rate from a floating rate to a fixed rate,

»{Mrrr)Ar.r.ron

,IC`__`

  
 
 
 

TRI GLOBAL FINANClAb SERVICES, CAPlTAL ONE
INC. FlNANCE

  

 

 

 

 

 

 

By: By: ,»~ , /-/
Namc: Nam . ._.>¢//A N’ / //','p/~('( a
Title: r/J’, Title: £///

Date: ,§7‘.',2 / /.£1 Date: §/"9¢‘/- //

l73996vl

Page #41

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 115 of 175 Page|D #:749

Arnendment No. 1 made this day of Novcmber', 2010
to that certain Master Joint Partieipation Agreerncnt dated
August 2, 2010 by and between Tri Global Financial
Ser'vices, lne. ("Sclicr" or "Tri Global") and Capital Onc Taxi
Medallion Finance (a trade name of All Points Capital Corp.)
("COTMF" or "PnrtieiparLtL') lrereafter. the "Mastchl’A".
WHEREAS, Seller and Partieipant are partners to the Master JPA and are
desirous of amending the same.
NOW, 'fliEREFORE, in consideration of the mutual promises contained herein, it
is agreed as follows:

l. llagicipatjgg §chcdule. Exh. "l" to the Master JPA shall be replaced by

the Participation Schedule and Variable Rate Addendum annexed hereto as Exh. "l ".

2. Panicipéticn l}cr§_enta ge. The word "Borrower" on line 3, par. l(i) of the
Master JPA is changed to "Seller".

3. ACl;l lla);ments: 'Ihe word "debt" on line 2, second full paragraph on page
5 ofthe Master .ll’A is changed to "debit”.

4. l?ull Fo;ce and §‘tfcct. Except as specifically modified by the terms of this

Amendrnent No. l, the Master.lPA remains in full force and effect and neither it nor this
Amendmcnt No. l may be amended or modified except in a writing executed by both Tri
Global Financial Sct'vices, lnc. and Capital Onc Taxi Mcdallion Finanoe. Capitalin
tcmts shall have the meaning give to them in the Master.lPA.

TRI GLOBAL FlNANClAL SERVICES, CAl’lTAL ON "l MEDAbLION

INC. ` FINANCE

 

 

 

 

By: ‘¢ / /\1
Name: ¢M IZH/ Na.me:// t>»r/UA%(V / /i,`€/‘t' C d
'riuc: t/, P, Title: 010

 

v

Date: X, /. /.2 Date: Yb>/' //

Page #42

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 116 of 175 Page|D #:750

l".XH. "l"

PARTICII’ATION SCHEI)ULF. OF 'l`ERMS TO MASTER JOINT
PARTlCll’A'I`iON ACREEMENT ("l’ARTlClPATlON AGREEMENT") l)A'l`El)
AUCUST 2, 20l0 BETWEEN TR| CLOBAL FINANCIAL SERV[CES, iNC.
("Sellcr") AND CAl’lTAL ONE 'l`AXl MEDALLION FINANCE

 

l\lan_le of Loan Bon'ower: Name of Guarantor(s): €*LJNA €,AR¥>CR Svtfm%
P,t.t) le acme CAB 00 calexico her c/)a. map

 

Loan Amount to Borrower: $ cié>O,M Loan Maturity Date: SEP lo_ LO t‘§_

 

l’atticipant's lnvestment': 35 QQ_Q,___Q_QQ, 90 Participant' Percentage: 100 %

 

Loan interest Rate:.’).?§ % Seller interest Rate:Z.‘;|j % (if fixed rate)
__‘/_ cheek here if’var‘iable tate and complete
variable rate addendum

 

 

 

 

 

 

Monthly l.oan l’ayment: $MLQQ_ from Term of Loan in months:___§é,

Borrower Amorti”),at'ion period if different than 'l`erm
lntercst Only: J \’es (No) (check one) I\FEAE‘PT' D’V'¢'\/

ifinterest only: Minintum Medallion Value

3>`

Monthly l’ayment due COTMF Othcr `l`erms:

 

 

 

 

 

Participant hereby acquires the l’articipation Perccntage referenced above in the Loan to
the Borro\ver, pursuant to the Assignment and 'l`ransfer executed together herewith, all
according to the economic terms reflected above. The terms of" the l’at‘ticipation
Agtecment are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the l’articipat'ion Agreement. in the
event of any conflict between the terms of this Schedule and the Master .loint'
Part'ieipation Agreement', then the Master .loint Pat'ticipation Agreement shall govern lt`
the Amottizat'ion period exceeds the 'l`erm of the Loan, then the

l,,oan is due and payable on the Loan Maturity Date.

TRl GLOBAL FlNANClAL CAl’l'l`Al,. ONE TAXl Ml?,l)AlJLl()N l?lNANCE
SER\"ICES, lNC.

   
      

  

 

  
 

By: A`\, __.¢._ -' 44 By:
Name:e" I&t/LA lTIt\) Name:

 

 

 

'l`it‘le: \/P 'l`itlc:
Date: ~8 ~ 50- tZ_ Date:

 

 

Case: 1:19-ev-01806 Doeument #: 1-4 Filed: 03/14/19 Page 117 of 175 Page|D #:751

EXH. "2"
ASSIGNMENT & TRANSFER

FORl VALUE RECE|VED, the undersigned hereby irrevocably and unconditionally sclls,
assigns and transfers to Capital One Taxi Mcda|lion l’inancc, a trade name for All Points Capital
Corp., its successor and assigns (collectively "CO’I`MF"). all ofthe undersigncd‘s right, title and
interest in, to and under (but none ofthe undersigncd‘s obligations under) the Loan set forth on
Exh. "l " hereto between the undersigned lender, and borrower ("Borrower”‘ or
"Obligor") together with all the sums payable thereunder and all ofour right, title and interest in
and to thc Collateral described therein (the "C.ollatcral"), all guaranties or surety agreements and
all insurance and collateral ofany kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
same Capitalized terms used herein shall have the meaning given to them in that certain Master
Joint l’articipation Agrccrnent between COTM|~` and the undersigned dated , 2010.

We represent warrant and agree as to the Loan that: A. Wc have (and COTMF will have)
good title thereto and good title to (0r a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
cfa bona fide commercial loan to Obligor in the ordinary course of"Obfigor‘s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such l,oan; D. No representations warranties or inducements not
contained in the Loan have been made or given; lj. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral are and will be free ofany other liens and
encumbrances and arc and will be free ofany claims, def`enses, offsets and counterclaims real or
claimed; G. All information furnished to CO'I`Ml`~` and all statements made and unpaid balances
shown in it are and will be true and correet. and thc signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ot` the persons having
due authority and capacity; l‘i. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. We have complied, and it complies, with all applicable federal,
state and municipal laws, rules or regulations, having the force of`law regarding leases, security
agreements, loans, subleases and installment paper (including, without limitation, the
requirements ofthe l"ederal Equal Credit ()pportunity Act, Regulation "B" thereunder and any
applicable usury laws); .l. lt'and all applicable financing statements have been properly and
timely filed and recorded; K. The Collateral is and has been unconditionally accepted by Obligor
and is and will bc insured in accordance with thc terms ofthe Loan and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; l.. We have not received any
payments under the Loan unless indicated on l'£x. “t ". We subordinate to CO'l`Ml`~` all liens
and/or encumbrances (statutory and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collateral. CO‘l`MF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the l,oan and all checks,
drafts and other remittances relating to the Loan. We give express permission to COl`MF to
release, by operation or law or othcr‘wisc, and/or to compromise or adjust any or all rights
against. and grant extensions of"tirne of payment to, Obligor or any guarantor, surety or other
person obligated on the l_,oan, and to substitute Borrower's and/or other obligors without notice
to us and without affecting our obligations hereunder. C()'l`MF may, at any time, without prior

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 118 of 175 Page|D #:752

notice to us, appropriate and apply to the payment oi` any ofour obligations to COTMl", any and
all balances, sums, property, credits, accounts, reserves collect'ions, checks or other instruments
belonging or payable to us and in COTMF's possession, and for such putposcs, endorse our name
on any such instrument for payment. We hereby waive notice of acceptance hereoi", presentment
for payment, demand, notice of protest and dishonor. notice of`dei"ault or non~payment and
notices ofevery kind and nature with respect to the l,oan and/or related instruments and
guarantees ln the event oi`any default under the Loan or any other lease, sublease, promissory
note or security agreement at any time assigned by us to CO'l`Mt’, we hereby waive and
relinquish unto CO'l`Ml"` any interest that we may have in thc Collateral and any monies that
COTMF may be holding t`or our account. Any breach hy the undersigned ofthe aforesaid
representations or warranties shall entitle CO'l`Ml"` in addition to any rights it has under thc
MasterJoint Participation Agreement, to demand oi"the undersigned payment oi"thc remaining

balance due under the Loan.

We indemnity and hold CO'l`MF harmless against any claim, suit, action, proceeding,
judgment, loss\ liability or expense (including, without limitation, att'omeys‘ fees and costs)
arising out of or based upon: (a) our breach of any agreement, representation or warranty
contained herein in the Master Joint Participation Agrecmcnt or in the Loan; (b) any taxes,
assessments or penalties imposed on any ol"t'he Collateral or on any payment received by us
under the Loan; (c) any loss, damage or injury to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair ofany ot"the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving of noticcs, the obtaining ofany necessary permits approvals, lieenses,
certificates and the like, and/or the making ot"any required filings and/or reeordings, in each case
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment
and 'l`ransl"er shall be governed by the laws ol`tlte State ol` New Yorl<, without regard to
principles ofconiiicts oflaw or choice ot` iaw. We hereby irrevocably (i) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New York, in any
action or proceeding arising out ofor relating to this Assignment; (ii) agree that service oi`
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAthE TRlAL BY JURY and the right to interpose any defense, oiTset' or
counterclaim oi" any kind in any such action or proceeding

lN Wl'l`NlSSS Wl‘il£REOF, we have caused this Assignment' and 'l`ranst"er to be executed
this 5@ day of A-Ll@L-i$'l" ,29\2.

TR! GLOBAL FI'NANCIAL SERVICES, ]_NC.
(Assi mor)

 
 

B>" ‘ __
rn .

Addrcss;zei:r s. mailed At/f; c/!J:MQO ja
Date: "Z>O- lZ, 606 / b

409'~73\'|

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 119 of 175 Page|D #:753

Variable Rate Addendum

This Addendum to that l’articipation Schedule of"'l`crms for CO'I`MF Loan
# dated 2010 (the "Sehcdule") to the Master Joint
Paiticipation Agreement ("Faniei])ation Agreement") dated August 2, 2010 between Tri
Global Financial Serviees, lne. ("Seller") and Capital One 'l`axi Medullion Finance
("COTM F“) is tnade a part of the Schedule and incorporates by reference all the

provisions thereof

Whereas, the Seller has selected a variable rate of interest as the Seller lntercst
Rate as detailed below.

Whereas, the Seller has requested the ability to convert the Seller interest Rate to
a fixed rate during the term ofthe L`,oan,

New 'l`heret`ore, it is agreed as follows:

i. Seller lntercst Rate. The Selier lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable ],lBOR lntercst l’eriod, equal to three
hundred fifty (350) basis points above I,lBOR (as such term is defined herein). The
initial LlBOR interest Period shall commence on the date hereof and end on the 30"‘ day

of the next full calendar month after the date hereof.

l?or purposes hercof, "LlBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars t`or a period of the Designated Maturity which appears on the
Reutcrs Screen LlBOROl l’age as of l l:00 a.m., London time, on the day that is two
London Banking Days preceding that Reset Date. lt such rate does not appear on the
Reuters Screcn LIBOROI Page_, the rate for that Reset Date will be determined as if the
parties had specific "USD-LlBOR~Reference Banks" as the applicable Floating Rate

Option.

"USl)~LlBOR~Referenee Banl<s" means that the rate l"or a Reset Date will be
determined on the basis ofthe rates at which deposits in U.S. Dollars are offered by the
Referenee Banks at approximately l l:00 a.m. l.ondon time, on the day that is two
L,ondon Banl<ing Days preceding the Reset Date to prime banks in the l..ondon interbank
market for a period ot` the designated maturity commencing on that Reset Date and in a
representative amount'. CO'l`MF will request the principal London office of each of the
Ret`erence Banks to provide a quotation ot` its rate, lt at least two such quotations are
providcd, the rate t`or that Reset Date will be the arithmetic mean of the quotations ll"
fewer than two quotations are provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New Yori<. City, selected by
COTMF, at approximately l l:00 a.m., New York City time, on that Reset Date for loans
in U.S. Dollars to leading European banks for a period ofthe designated maturity
commencing on that Reset Date and in a representative amount'.

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 120 of 175 Page|D #:754

'l`he Seller interest Rate for this Note shall be reset every one (l) month during the
tertii hereof at the expiration of each respective LlBOR. interest Period. A new applicable
Seller interest Rate shall be established every one (l) month during the term hereof at the
end of the preceding l`.iBOR interest Period (the "Resct Date"). On each Reset Date, a
new applicable Seller interest Rate shall be established using the one (l) month LIBOR
rate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller interest Rate at the end ofeach incremental Ll'i3OR lntercst l’eriod
during the term hereof shall effect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.

'l`he initial applicable Seller interest Rate will be calculated as 'i`hree and 0ne-half(3.5%)
percent above the LIBOR rate in effect two (2) business days prior to the date hereof.

interest shall be payable on the dates and pursuant to the terms otherwise set forth
in the i’articipation Agreement.

2. Fixed Rate Conversion. At any time after the six (6) month anniversary
of the date of COTMl~"s payment to Seller for the Participant Investment, Seller shall
have the right to convert the Seller interest Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to CO’l`MF at least three (3) Business Days prior to the
proposed effective date of conversion. Such notice shall specify the effective date of
such conversion (the "Effective Date"). l"rom and after the Effective Date, Seller interest
Rate shall accrue and be payable at a fixed tate equal to three and one~half(?».$%) percent
above the two (2) year LiBOR swap rate. Seller shall not have the right to convert the
loan back to a fioating rate and the Loan Maturity Date shall not change

3. Entire Understanding. Any change in the Seller interest Rate shall not
effect the principal component of the repayment of Pzntieipant's investmentl iixcept as

set forth in this Addendum, the tenns and conditions of the Schedule and the
l’articipation Agreement shall remain in full force and effect and may not be modified

except as provided therein.`
4. I’re-I’ayment Fee. COTMF's right to collect the Pre-Paymcnt l~`ce (as

defined in the Participation Agreement) is hereby waived provided that Seller does not
exercise its option to convert the Seller interest Rate from a floating rate to a fixed rate.

TRI GLOBAL FINANCIAL SERVICES, CAl’lTAL ONE 'i`AXI MEDALLION

 

  

 

 

 

 

lNC. Fl,NANCE
By: By:

Name: c ' Name:
Title: V. P, 'l`itie:
Date: g "’ Z>O- IZ_ Date:

 

l 739‘)6vl

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 121 of 175 Page|D #:755

Amendment No. l made this ____ day of November, 2010

to that certain Master Joint l’articipation Agreemcnt dated
August 2, 2010 by and between Tri Glol)al Financial

Services, Inc. ("Seller" or "Tri Global") and Capital Onc Taxi
Medallion Finnnce (a trade name of All Points Capital Corp.)
("COTMF" or "Part‘icinant")&ercat'tcr. the "Mastcr JPA".

WHEREAS, Seller and Participant are partners to the Master JPA and are
desirous of amending the samc.

NOW, "l`l~ll§l{i:“,l`~`ORlZ, in consideration of the mutual promises contained hercin, it
is agreed as follows:

l. Paiticipation Schedule. Exh. "l" to the Master .lP/~\ shall be replaced by
the Participation Schedule and Variable Rate Addendum annexed hereto as Exh. “ l ".

2. Panicigation Percentage. The word “Borrower" on line 3, par. l(i) of the
Master JPA is changed to "Seller".

3. AQH Payments: The word "debt" on line 2, second full paragraph on page
5 of the Master JPA is changed to "debit".

4. Full liorce and Ef'l"ect_'. Except as specifically modified by thc tenns ofthis
Aniendment No. i, the Master JPA remains in full force and effect and neither it nor this
Arnendment No. l may be amended or modified except in a writing executed by both 'l`ri
Glohal Financial Scrvices, Inc. and Capital One Taxi Medallion l~`inance. Capitalized

terms shall have the meaning give to them in the Master .lPA.

Tl`tl CLOBAL FINANCIAL SERV!CES, CAl’iTAL CNE TAXI MEl)ALLlON
FINANCE

By:

 

Name:

 

 

Title:

 

 

Date:

 

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 122 of 175 Page|D #:756

EXH. "l"

PART|CH’ATION SCHEDULE OF rI`ERMS 'i`O MASTi".R JOINT
PART|C|PATION AGREEMENT ("PARTICIPA'[`]ON AGREEMENT") l)ATEl)
AUGUST 2, 2010 BETWEEN TRI CLOBAL FlNANClAL SERV|CES, INC.
("Seller“) AND CAi’l'I`AL ONE 'l`AXl` MEDALLI()N FlNANCE

 

Name of Loan Bon'ower: Name of Guarantor(s): §"UNA QARBCK %wg

PR£ v")’y Racttez, I/\l cHIMG,o.IA)c cale/rao ruling care map
l`,oan Amount to Borrower: $ 990 QOO. 00 Loan Maturity Date: SEP lo Z_OI‘S

 

 

 

_______.,¢_....________._.
liarticipant's investment $ QQO, Q_~€_'Ql 00 l’artieipnnt Percentage: 100 %
l.,oan interest Rate:$.?§% Seller lntercst Rate:$.‘_jj % (ifiixed rate)

‘/ check here if variable rate and complete
variable rate addendum

Monthly i..oan i’ayment: $ §,000, 0 O from Term of l.oan in months: 5£>

 

 

 

 

Borrower Amorti'/_ation period if different than 'l`erm
interest Only: \/ Yes (No) (chcci< one) I*\JTEP\E'(>F 9’\/¢'\/

ifintcrest only: Minimu\n Medallion Value

iii

Monthly l’ayment due COTl\/lF Othcr 'l`erms:

 

 

 

s 51/,¥‘32\,00

 

 

quticipant hereby acquires the Participation Percentage referenced above in the l'..oan to
the Borrower, pursuant to the Assignmcnt and 'l`ransfcr executed together herewith, all
according to the economic terms reflected above. 'l`hc terms of the Participation
Agrccment are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the l’articipation Agreement. ln the
event of any cont'lict between the terms of this Schedule and the Master .loint
l’articipation Agreement, then the Master .loint Participation Agreement shall govern lf
the Amortization period exceeds the 'l`erm of the l,oan, then the

l..oan is due and payable on the l;oaii Maturity Date.

TR] GLOBAL FINANClAL, CAl’i'i`AL ()NE 'i`AXl Mi.t`.l)AlJLl()N lt`lNANCE
SERVICES, lNC.

 
  

By: By:
Name: 3‘.& L»t»A J-T 110 Name:
'l`itle: \l P 'l`itlc:
Date: 8 ~ 50_ t z Date:

   

 

 

 

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 123 of 175 Page|D #:757

EXH' uzrr
ASSIGNMENT & TRANSFER

l"OR VA|.UE RISCEIVED, the undersigned hereby irrevocably and unconditionally sclls,
assigns and translch to Capital Onc Taxi Mcdallion l"inancc, a trade name l`or All Points Capital
Corp., its successor and assigns (collectively "COTMF"), all ot`the undersigned’s right, title and
interest in, to and under (but none ofthe undersigned's obligations under) the Loan set forth on
Exh. “l " hereto between the undersigned lender" and borrower ("Borrower" or
"Ob|igor") together with all the sums payable thereunder and all ol`our right, title and interest in
and to the Collateral described therein (the "Co|lateral"), all guaranties or surety agreements, and
all insurance and collateral ofany kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMl-` to collect and discharge the
same. Capitalized terms used herein shall have the meaning given to them in that certain Master
Joint l’anicipation Agreeincnt between COTMF and the undersigned dated ______, ZOlO.

We rcpresent, warrant and agree as to the Loan that: A. We have (and COTMF will have)
good title thereto and good title to (or a valid, perfected t`rrst priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
ofa bona iidc commercial loan to Gbligor in the ordinary course ot`Obligor’s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not
contained in the l,oan have been made or given; E. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral arc and will be t`rcc oi`any other liens and
encumbrances and arc and will be free ofany claims, det`enses, ol"t`sets and counterclaims real or
claimed; G. All information furnished to C()'l`Ml"` and all statements tnade and unpaid balances
shown in it are and will be true and correct, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ot`the persons having
due authority and capacity; i-l. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. We have complied, and it complics. with all applicable i`cderal,
state and municipal Iaws, rules or regr.rlations1 having the l`orce ol`|aw regarding leases, security
agreements, loans, subleases and installment paper (including, without limitation, the
requirements ofthe cheral Equal Credit ()ppottunity /\ct, Regulation "B" thereunder and any
applicable usury laws); .l. lt and all applicable l"rnancing statements have been properly and
timely liled and recorded; K. The Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the terms ofthe lsoan and we have l"ult'rlled and
will t`u|till our obligations to Obligor with respect tlrereto; t_,. We have not received any
payments under the Loan unless indicated on l`;`x. "l ". Wc subordinate to CO'l`Ml" all liens
and/or encumbrances (statutory and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collateral. CO'l`MF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the l..oan and all checks.
drafts and other remittances relating to the Loan. We give express permission to COTM|" to
release, by operation or law or otherwisc, and/or to compromise or adjust any or all rights
against, and grant extensions ol"time ol`paymcnt to. Obligor or any guarantor, surety or other
person obligated on the Loan, and to substitute Borrower's and/or other obligors, without notice
to us and without ai`l`ect'ing our obligations hercundcr. CO'l`MF may, at any time, without prior

Case: 1:19-cv-01806 Doeument #: 1-4 Filed: 03/14/19 Page 124 of 175 Page|D #:758

notice to us, appropriate and apply to the payment ofany ol"our obligations to CO"l'Ml~`, any and
all balances, sums, property, eredits, aecounts, reserves, collections, checks or other instruments
belonging or payable to us and in COTMF's possession, and t"or such purposes, endorse our name
on any such instrument for payment We hereby waive notice ofacceptancc hereof, presentment
for payrnent, demand, notice of protest and dishonor, notice oi`def"ault' or non~payment and
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees in the event ot` any default under the Loan or any other lease, sublease, promissory
. note or security agreement at any time assigned by us to COTMl", we hereby waive and
relinquish unto CO'l`l\/ll"` any interest that we may have in the Collateral and any monies that
CO'l`MF may be holding for our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle COTMl", in addition to any rights it‘ has under the
Master Joint Participation Agreement‘, to demand ofthe undersigned payment ot"the remaining
balance due under the Loan.

We indemnil`y and hold CO'i`MF harmless against any claim, suit, action, proceeding,
judgment, loss, liability or expense (ineluding, without limitation, att‘orncys' l`ees and costs)
arising out of or based upon: (a) our breach of any agreement, representation or warranty
contained herein in the Master Joint Participation Agreement or in the Loan; (b) any taxes,
assessments or penalties imposed on any oi"the Collateral or on any payment received by us
under the l,oan; (c) any loss, damage or injury to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing. use,
possession, control, operation, maintenance or repair of any ol" the Collateral; or (d) a failure to
l"ully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving ol"notices, the obtaining ofany necessary permits, approvals, licenses,
certificates and the like, and/or the making ofany required lilings and/or rccor'dings, in each case
in connection with the Collateral and/or the transaction evidenced by the l_,oan. This Assignment
and 'l`ransfer shall be governed by the laws ofthe State oi" New York, without regard to
principles ofeonl`licts of` law or choice ol` law. We hereby irrevocably (i) consent to the
jurisdiction and venue ol"thc state and federal courts sitting in Nassau County. New \'orl<, in any
action or proceeding arising out ol"or relating to this Assignment; (ii) agree that service oi"
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAlVl§i 'I`RlAL BY JURY and the right to interpose any delense, olTset' or
eount'erciaim ol"any kind in any such action or proceeding

iN WITNESS Wl-llERlZOF, we have caused this Assignment and 'l`ransl`er to be executed
ring 50 day or ftct@.t~t<.>`r ,20\2.

TRl GLOBAL. FI‘NANC]AL SERV!CES, INC.
(Assi rn r)

  

 

Address;z'.e`re €>. mobil rtr/E c//Ic/?€OJ/-
Date: §'SO-tz_ 606/b

40‘)93vl

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 125 of 175 Page|D #:759

Variable Rate Addcndum

This Addendum to that l’art'icipation Schedule ot"l`crms for COTMF Loan
# dated 2010 (the “Schcdule") to the Master Joint
Participation Agreement ("Participation Agreement") dated August 2, 20\0 between 'l`ri
Global li`inancial Setvices, lnc. ("Scller") and Capital One Taxi Medallion liinancc
("CO'l`MF") is made a part oi" the Schedule and incorporates by reference all the
provisions thereof

Whereas, the Seller has selected a variable rate of interest as the Seller interest
Rate as detailed helow.

Whereas, the Seller has requested the ability to convert the Seller interest Rate to
a fixed rate during the term ofthe Loan,

Now 'l`heref`ore, it is agreed as follows:

l. Seller lntercst Rate. The Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable l,lBOR lntercst Period, equal to three
hundred fifty (350) basis points above LIBOR (as such term is defined herein). The
initial LlBOR lntercst l’eriod shall commence on the date hereof and end on the 30"‘ day
of the next ii`ull calendar month after the date hereof.

l?or purposes hercol’, "LlBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars for a period ol" the Designated Maturity which appears on the
Reuters Screen l,lBOROl l’age as of l l:00 a.m., London time, on the day that is two
London Banking Days preceding that Reset Date. lf such rate does not appear on the
Reuters Screen LlBOROl l’agc, the rate for that Reset Date will be determined as it` the
parties had specific "USD~lslBOR~Reference Banl<s" as the applicable Floating Rate
Option.

"USD~LlBOR-Refcrence Banl<s" means that the rate for a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are ofl'ered by the
Reference Banks at approximately l t :OO a.m. l.ondon time, on the day that is two
London Banl<ing Days preceding the Reset Date to prime banks in the London interbank
market for a period ot"‘ the designated maturity commencing on that Reset Date and in a
representative amount'. CO'|`MF will request the principal London office of each of the
Refcrence Bani<s to provide a quotation of its rate. lf at least two such quotations are
providcd, the rate l"or that Reset Date will be the arithmetic mean ot` the quotations lt`
fewer than two quotations are provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
CO'l`Ml"`, at approximately l l :OO a.m., New York City time, on that Reset Date for loans
in U.S. Dollars to leading liuropean banks i"or a period ofthe designated maturity
commencing on that Reset Date and in a representative amount.

(_Jase: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 126 of 175 Page|D #:760

The Seller lntercst Rate for this Note shall be reset every one (l) month during thc
tenn hereofat the expiration of each respective LlBOR. interest Pcriod. A new applicable
Seller lntercst Rate shall be established every one (l) month during the term hereof at thc
end of the preceding l,IBOR interest Period (the “Reset Date"). On each Reset l)atc` a
new applicable Seller lntercst Rate shall be established using the one (l) month l.,lBOR
rate in effect two (2) business days prior to each respective Reset Date. liach change in
the applicable Seller lntercst Rate at the end of each incremental LlBOR lntercst l’eriod
during the term hereof shall effect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.

The initial applicable Seller lntercst Rate will be calculated as Three and one-half(3.5%)
percent above the l.lBOR rate in effect two (2) business days prior to the date hereof

lntercst shall be payable on the dates and pursuant to the terms otherwise set forth
in the Patticipation Agreement.

2. Fixed Rate Convcrsion. At any time after the six (6) month anniversary
of the date of COTMF's payment to Seller for the Partieipant Investment, Seller shall
have the right to convert the Seller interest Rate from a floating rate to a fixed rate, by
delivery a notice ofconversion to CO'l`MF at least three (3) Business Days prior to the
proposed effective date ofconversion. Such notice shall specify the effective date of
such conversion (the "Effective Date"). l"rom and after the Eii’ective Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one»half(fi.$%) percent
above the two (2) year Lll?»OR swap ratc. Seller shall not have the right to convert thc
loan back to a floating rate and the l,oan Maturity Date shall not change

3. Entire Undcrstnnding. Any change in the Seller lntercst Rate shall not
effect the principal component of the repayment of Participant's investment Except‘ as
set forth in this Addendurn, the terms and conditions ofthe Schedule and the
Participation Agreement shall remain in full force and effect and may not be modified

except as provided therein.`

4. l’rc-l’aymcnt Fee. CO'l"l\/lF's right to collect the Pre-Payment liee (as
defined in the Participation Agreernent) is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate from a floating rate to a fixed rate,

’l.`Rl GLOBAL FINANCIAL SERV|CES, CAP|TAI.. ONE 'l`AXI ME])ALLION

 

 

 

 

 

 

lNC. FINANCE
BY /GMLA:M c 1 A/`~ Byf

N:ame UI & b …/ Narne:
l`itle: V P, 'l`itle:
Date: g "’ 50 - LZ, Date:

 

 

l 739‘)()\'|

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 127 of 175 Page|D #:761

0

Amendinent No. 1 made this day ofNovember, 2010

to that certain Master Joint l’articipation Agreement dated
August 2, 2010 by and between Tri Global Financial

Serviccs, Inc. ("Seller" or "'l`ri G|ol)al") and Capitai Onc Taxi
Mcdallion Finanee (a trade name of All Points Capital Corp.)
("COTMF" or "Pnrt'icii)nnt") hereufter, the "Master JPA".

WHEREAS, Seller and Par‘tieipant are partners to the Master .lPA and are
desirous of amending the sanie.

NOW, THEREFORY£, in consideration ofthe mutual promises contained herein, it
is agreed as follows:

l. l’articipation Schedule. l:`.)<h. “l " to the Master .lPA shall be replaced by
the l"tirticipation Schedule and Variable Rate Addendum annexed hereto as Exh. "l

2. Paiticipation Percent'age. The word "Borrower" on line 3, par. l(i) of the
Master JPA is changed to "Seller".

3. /-\CH Payments: 'l`hc word "debt" on line 2, second full paragraph on page
5 ofthe Master JPA is changed to "debit".

4. Fuli l?or§_<_:_ and lifl"ect. Except as specifically modified by the terms of this
Amendment No. l, the Master JPA remains in full force and effect and neither it nor this
Amendment No. l may be amended or modified except in a writing executed by both 'l`i'i
Global l~`inancial Scrviees, liic. and Capital Onc Taxi Medallion Finance. Capitalized

terms shall have the meaning give to them in the Master .lPA.

'I`Rl GLOBAL FINANCIAL SERV!CES, CAPITAL ONE TAXI Ml.",l)ALLlON

iNC. U` FiNANCE
By: %:vi i i i:i?/:/\ B>'=

 

Name:\'l§¥`t\i:`i‘évl. 1441 j;°rZZl/\/ Name:

 

Title: \j_ P, 'l`itie:

 

Date: 3 ' 50 - l2_ Date:

 

o

EXH. “l"

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 128 of 175 Page|D #:762

Lo¢#*"ju’li l O~"'Oogq<£

PARTIC[PATION SCHEDUI.,E OF TERMS TO MASTER JOINT
PARTIC!PAT!ON AGREEMENT ("I’ARTICIPATION AGREEMENT") DATED
AUGUST 2 2010 BETWEEN TRI GLOBAL FINANCIAL SERVICES, INC
("Seller") AND CAPITAL ONE ,'I`AXI MEDALLION FINANCE ‘ b

 

Name of Loan Borrower:

@RINCL&SS '7;#’;><~.: 'IMC.»

Name of Guarantor(s) ngvo @Ww@i;
d¢¢,o

 

Loan Amount to Borrower: $ 9 b O @ige 00

L’é` acted £/`¢_
Loan Maturity Date: ge ch/M /D:zp)e

 

Participant's Investment: $ 360 Q.OO 90

l’articipant Percentage: /90%

 

 

Loan Interest Rate: 3>.-7'5%

Seller lntercst Rate: .?). 92 % (if fixed rate)
check here if variable rate and complete
variable rate addendum

 

Monthly Loan Payment: $ mQOO from

Borrowei

Inteiest Only: \/ Yes (No) (check one)

-ifinterest only: Mininium Medallion Value

$

Term of Loan in months: .:5 é
Amortization period if different than Term

grme F¢¢//g/

 

 

Monthly Payment due CO'I`MF

s Q;‘il; 00

Othcr Temts:

 

 

 

 

 

Participant hereby acquires the Participation Pereentage referenced above in the Loan to
the Bot'rower, pursuant to the Assignment and 'l`ransfer executed together herewith, all

according to the economic terms reflected above.

The terms of the Participation

Agreement are incorporated into this Schedule by reference Capitalized terms on this

Schedule shall have the meaning given to them in the l’articipation Agreement.

ln the

event of any conflict between the terms of this Schedule and the Master .loint
Participat;ion Agreement, then the Master Joint Participation Agreement shall govern. If
the Amoitization period exceeds the Term of the Loan, then the

Loan is due and payable on the Loan Maturity Date.

 

 

 

 

 

 

 

TRI GLOBAL FlNANClAL CAPITAL 0 AXl MEDALL{ON FINANCE
SERVICES, INC.

By:

Name: LM Nai'ne:/ iv 31/1/47"/€ V'[//f€f/ 5 “'

'rrt~ie; vP intel/10

Date: dugger o2 j, 20/2 Dare. ii al// )~

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 129 of 175 Page|D #:763

EXH. "2"

ASSIGNMENT & 'I`RANSFER

 

FOR_ VAL.UE RECEIVED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital Onc Taxi Mcdallion Finance, a trade name for All Points Capital
Corp., its»successor and assigns (collcctively "COTMF"), all of the undersigned‘s right, title and
interest in, to and under (but none of the undersigned‘s obligations under) the Loan set forth on
Exh. "l " hereto between the undersigned lender, and borrower ("Borrower" or
“Obligor") together with all the sums payable thereunder and all of our right, title and interest in
and to the Collateral described therein (the "Collateral"), all guaranties or surety agreements, and
all insurance and collateral of any kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
same. Capitalized terms used herein shall have the meaning given to them in that certain Master
Joint l’articipation Agreemcnt between COTMF and the undersigned dated , 20l0.

We represent, warrant and agree as to the Loan that: A. We have (and COTMF will have)
good title thereto and good title to (or a val id, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
cfa bona tide commercial loan to Obligor in the ordinary course ot`Obligor‘s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not
contained in the Loan have been made or givcn; E. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral are and will bc free ofany other liens and
encumbrances and are and will be free of any claims, defenses offsets and counterclaims real or
clairned; G. All information furnished to CO'l`MF and all statements made and unpaid balances
shown in it are and will be true and cottect, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and capacity; H. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. We have complied, and it complics, with all applicable fcdcral,
state and municipal laws\ rules or regulations, having the force oflaw regarding leases, security
agreements, loans, subleases and installment paper (including, without limitation, the
requirements ofthe Federal Equal Credit Opportunity Act, Regulation "B" thereunder and any
applicable usury laws); .l. lt and all applicable financing statements have been properly and
timely filed and recorded; K. 'l`hc Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the terms of the Loan and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; l.. We have not received any
payments under the Loan unless indicated on Ex. "l ". We subordinate to COTMF all liens
and/or encumbrances (statutory and/or otherwisc) which we may now have or may hereafter
acquire and/or assert against the Collateral. COTMF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the Loan and all checks,
drafts and other remittances relating to the Loan. We give express permission to COTMF tc
release, by operation or law or otherwise and/or to compromise or adjust any or all rights
against, and grant extensions of time of payment to, Obligor or any guarantor, surety or other
person obligated on the Loan, and to substitute Borrowcr`s and/or other obligors, without notice
to us and without affecting our obligations hereunder. C()'l`MF may, at any time, without prior

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 130 of 175 Page|D #:764

notice to us, appropriate and apply to the payment of any of our obligations to COTM F, any and
all balances, sums, property, credits, accounts, reserves, collections, checks or other instruments
belonging or payable to us and in COTMF"$ possession, and i`or such puxposes, endorse our name
on any such instrument for payment. We hereby waive notice ol" acceptance hereof, presentment
for payment, demand, notice of protest and dishonor, notice ol` det`ault or non-payment and
notices of` every kind and nature with respect to the Loan and/or related instruments and
guarantees in the event ot` any default under the L,oan or any other lease, sublease, promissory
note or security agreement at any time assigned by us to CO'l`Ml", we hereby waive and
relinquish unto CO'l`MF any interest that we may have in the Collateral and any monies that
COTl\/lF may be holding for our account. Any breach by the undersigned of the aforesaid
representations or warranties shall entitle COTMF, in addition to any rights it has under the
Master Joint Participation Agneement, to demand ol’the undersigned payment ofthe remaining
balance due under the Loan.

We indemnify and hold COTMF harmless against any claim, suit, action, proceeding
judgment, loss, liability or. expense (including, without limitation, attorneys fees and costs)
arising out ot`or based upon: (a) our breach ol" any agreement, representation or warranty
contained herein in the Master.loint Paiticipation Agieement or in the L;oan; (b) any taxes,
assessments or penalties imposed on any ol" the Collateral or on any payment received by us
under the l.oan; (c) any loss, damage or injury to property, peisons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, coutrol, operation, maintenance or repair ot` any ot` the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving of notices, the obtaining of any necessary permits, approvals, licenses,
certificates and the like, and/or the making of any required filings and/or recordings, in each case
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignmcnt
and 'i`ranst"er shall be governed by the laws of the State ot` New York, without regard to
principles of conflicts ot` law or choice ot` law. We hereby irrevocably (i) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New ¥ork, in any
action or proceeding arising out ol" or relating to this Assignment; (ii) agree that service of`
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAl\/E TRlAL BY JURY and the right to interpose any defense, offset or
counterclaim of any kind in any such action or proceeding

lN WITNESS WHEREOF, we have caused this Assignment and Transfer to be executed

this g l day ot`,dzq&_',f,??_ /é .

TRl GLOBAL FINANCIAL SERVICES, INC.

 
    
   

 

 

By:

Tin /<`? ' \ ~
~Address: 2»£> 1-7' §. Wn»é¢w¢ 195 ‘%' W §
Date: 8 z/ /z 506 / 4

 

40993~'|

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 131 of 175 Page|D #:765

Varial)lc Rate Addendum

 

This Addendum to that Participation Schedule of Terms for CO'l`lvtP Loan
# ‘ dated 2010 (the “Schedule") to the Master Joint
Participation Agreement ("Participation Agreement") dated August 2, 2010 between Tri
Global l"inancial Services, lnc. ("Seller") and Capital One Taxi Medallion Finance
("CO'I`MF") is made a part of the Schedule and incorporates by reference all the

provisions thereof

Whereas, the Seller has selected a variable rate of interest as the Seller lntercst
Rate as detailed 'below.

Whereas, the Seller has requested the ability to convert the Seller lntercst Rate to
a fixed rate during the tertii of the Loan,

Now 'l`heret`ore, it is agreed as follows:

l. Seller lntercst Ratc. The Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable l,lBOR lntercst Period, equal to three
hundred fifty (350) basis points above LIBOR (as such term is defined herein). The
initial LIBOR lntercst l’eriod shall commence on the date hereof and end on the 30‘h day
of the next full calendar month after the date hereof

For purposes hereof, "LIBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars for a period of the Designated Maturity which appears on the
Reuteis S`creen LlBOROl Page as of l l:00 a.m., London time, on the day that is two
London Banl<in g Days preceding that Reset Date. if such rate does not appear on the
Reuteis Screen LlBOROl P,age, the rate for that Reset Date'will be determined as if the
parties had specific "USD~LlBOR-Reference Banks" as the applicable Floating Rate

Option.

"USD-LlBOR-Reference Banks" means that the rate fora Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered by the
Rel"erence Banks at approximately l l:00 a.m. London time, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the London interbank
market for a period of the designated maturity commencing on that Reset Date and in a
representative amount COTMF will request the principal London office ot` each of the
Reference Banks to provide a quotation of its rate. l`f at least two such quotations are
provided, the rate for that Reset Date will be the arithmetic mean of the quotations lt`
fewer than two quotations ate provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
C()'I`MF, at approximately ll:OO a.m., New York City time, on that Reset Date for loans
in U.S. Dollars to leading European banks for a period of the designated maturity
commencing on that Reset Date and in a representative amount

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 132 of 175 Page|D #:766

The Seller lntercst Rate for this Note shall be reset every one (l) month during the
term hereof at the expiration of each respective LlBOR lntercst Period. A new applicable
Seller lntercst Rate shall be established every one (l) month during the term hereof at the
end of the preceding l`.,lBOR lntercst Period (the “Reset Date"). On each Reset Date, a
new applicable Seller interest-Rate shall be established using the one (l) month LIBOR
rate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller lntercst Rate at the end of each incremental Ll`BOR lntercst l’eriod
during the term hereof shall effect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.

The initial applicable Seller lntercst Rate will be calculated as Threc and one-half (3.5%)
percent above the LIBOR rate in effect two (2) business days prior to the date hereof.

lntercst shall be payable on the dates and pursuant to the terms otherwise set forth
in the Participation Agreement.

2. Fixed Rate Convcrsion. At any time after the six (6) month anniversary
of the date of COTMF's payment to Seller for the Participant Investment, Seller shall
have the right to convert the Seller lntercst Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to COTMF at least three (3) Business Days prior to thc
proposed effective date of conversion. Such notice shall specify the effective date of
such conversion (the "Effective Datc"). l~`rom and afier the Eftfective Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one»half (3 .5%) percent
above the two (2) year LlBOR swap rate, Seller shall not have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change ‘

3. Entire Understanding. Any change in the Seller lntercst Rate shall not
effect the principal component of the repayment of Paiticipant's investment Exceptas
set forth in this Addendum, the tenns and conditions of the Schedule and the
Participation Agreement shall remain in full force and effect and may not be modified

except as provided therein.`

4. Pre-Payment Fee. CO'I`MF's right to collect the Pre-Payment l?ec (as
defined in the Participation Agreement) is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate from a floating rate to a fixed rate.

TRI GLOBAL FINANCIAL SERVICES, CAPITAL ON ,. XI MEDALLION

INC. FINANCE

By: §§§HMLS §Z§z___/K-/__ By: al ,. ,%;/

Name: A/l`£M 1`7.'.?."/1/ Name: _L){ / 01 f J/r@ C ZL`F/,`C o
'l/

 

 

 

 

 

 

Title: ;/`}?. Title:
Date: ,§jz{, /; . nat-er f',¢/»//

 

l 73996\' l

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 133 of 175 Page|D #:767

o

Amcndment No. 1 made this ______ day of Novcmber, 2010

to that certain Master Joint l’articipation Agreemcnt dated
August 2, 2010 by and between Tri Glol)al Financial

Serviccs, Inc. ("Scller" or "Tri Global") and Capital Gnc Taxi
Mcdallion Finance (a trade name of All Points Capital Corp.)
("COTMF" or "Participant") liercaftcr, the "Master JPA".

WHEREAS, Seller and Paiticipant are partners to the Master JPA and are
desirous of amending the same.

NOW, 'l`HlZREl"`ORE, in consideration of the mutual promises contained herein, it
is agreed as follows:

l. Participation Schedule. Exh. "l" to the Master.lPA shall be replaced by
the Participation Schedule and Variable Rate Addendum annexed hereto as Exh. "l". .

2. l’anicipation Percentage. The word “Borrower" on line 3, par. l(i) of the
Master JPA is changed to "Seller".

3. ACl~l Payments: The word "debt" on line 2, second full paragraph on page
5 of the Master Jl’A is changed to "debit".

4. Full liorce and Effect. Except as specifically modified by the terms of this
Amendment No. l, the Master JPA remains in full force and effect and neither it nor this
Amendment No. l may be amended or modified except in a writing executed by both 'l`ri
Global P`inancial Services, Inc. and Capital Onc Taxi Medallion l"inance. Capitalized

terms shall have the meaning give to them in the Master .lPA.

   
 

TRI GLOBAL FlNANClAL SERVICES, CAPITAL ON ’I MEDALLI()N

 

 

 

 

rNC. ,` FrNANCE
By: AL.LQQ'~ Q;@~/~# By: A ,
Name%/f/I£¢M ,.2'1'7,'2`4/ Name: §4/#17¢»/? [ f/`FF/'C 0
rule t/, P 'rin@: dp

 

 

Date: g, .§2./_ /,2 Date: g 'yL-/»/#

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 134 of 175 Page|D #:768

EXH. "l"

PARTlCll’A'l`lON SCHEDULE OF TERMS TO MASTER JOlNT
PAR'I`lCIPATlON AGREEMENT ("l’ARTIClPATlON AGREF..M EN'I"‘) DATEl)
AUGUST 2, 2010 BETWEEN TRI CLOBAL FINANC]AL SERVI'CES, ]NC.
("Sellcr") AND CAl’l"l`AI.. ONE TAXI` MEDALLION FINANCE

 

Name ol` Loan Bon'ower_:_ Name oft Guarantor(s): €MJNA GARY>CK $'/Jw.g‘
RA eli £1, T,MLJ_ 333 C./ mchga £LLr/,= we camp

 

Loan Amount to Borrower: $ HQO, 000 . OO Loan Maturity Date: SEP lO Z.D t“>'

 

Paiticipant's lnvcstment: $ QQO¢ 000 .DO Partieipant Percentage: 100 %

 

l,oan lntercst Rate:.%,?b'% Seller interest Rate: 3.‘;@ % (il" fixed rate)
__‘_/___ check here ifvariable rate and complete
variable rate addendum

 

Monthly Loan l’ayment: $ Z,DOO. 90 from Term ol` Loan in months:_§é
Borrower Amorti'zation period if" difl"erent than 'l` erin
lntenest Only: ____\_/__Yes _____(No) (ehecl< one) I¢\}TEP\E"SF O/\/¢-'\/
ifinterest only: Minimum Medallion Value
3>`

 

 

Monthly Payment due CO'l`l\/IF Othcr 'l`erms:

s §\L;i"tgk.OO

 

 

 

 

 

Paitieipant hereby acquires the Participat'ion Percentage referenced above in the Loan to
the Borrower, pursuant to the Assignmcnt and '|`ranst"er executed together herewith, all
according to the economic terms reflected above The terms of the l’articipation
Agiecment are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the l’articipation Agreement. ln the
event of any conflict between the terms of this Schedule and the Master .loint
Paiticipation Agneement, then the Master Joint Participation Agreement shall govern lf"
the Amonization period exceeds the Term ol.` the l_,oan, then the

l.,oan is due and payable on the Loan Mntnrity Datc.

 

 

 

TRI GLOBAL FlNANClAL CAPlTAL ONE TAXl Ml?:l)Al_/Ll()N FINANCE
SERV%:S, INC.

By: " q 0 lAAQZ~'/Q;C\f By:

NamMI':&t/t,/l :t-TIrO Name:

'l`itle: \/ P Title:

 

 

Date: -8' - 50~ l Z_ Date:

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 135 of 175 Page|D #:769

EXH'. "2"
ASSIGNMENT & TRANSFER

l"OR VAl..UE RlZCElVED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital Onc Taxi Mcdallion l"inance, a trade name l`or All Points Capital
Corp., its successor and assigns (collectively "COTMF“), all ofthe undersigned’s right, title and
interest in. to and under (but none ofthe undersigned's obligations under) the Loan set i`orth on
Exh. "l " hereto between the undersigned lender, and borrower ("Borrower" or
"Obligor") together with all the sums payable thereunder and all ofour right, title and interest in
and to the Collateral described therein (the "Collateral"), all guaranties or surety agreements, and
all insurance and collateral of"any kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
same Cnpit‘alized terms used herein shall have the meaning given to them in that certain Master
Joint l’articiparion Agrccmcnt between COTMF and the undersigned dated , 2010.

We represent, warrant and agree as to the Loan that: A. Wc have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the §
Collateral and good right to sell, lease and transfer the samc; B. lt is a valid obligation arising out
ot`a bona fide commercial loan to Obligor in the ordinary course oi"Obligor's business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not ;
contained in the Loan have been made or given; E. lt creates a first priority security interest in f
the Collateral in our favor; l~`. lt and the Collateral arc and will bc l"rce ot`arry other liens and
encumbrances and are and will be f"ree ofany claims, defenses, of"l`sets and counterclaims real or
claimed; G. All information furnished to CO'l`Ml~` and all statements made and unpaid balances
shown in it are and will be true and correct, and the signature ther‘con, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ol"the persons having
due authority and eapacity; l~l. lt is and will be enforceable against all parties thereto in
accordance with its terrns', l. We have complied, and it complics, with all applicable t`ederal,
state and municipal laws, rules or regulatinns, having the f’oree of"law regarding leases, security
agreements loans, subleases and installment paper (including, without lirnitation, the
requirements ofthe l'~`cderal Equal Credit Opportunity Act‘ Regulation "B" thereunder and any
applicable usury laws); .l. lt and all applicable financing statements have been properly and
timely tiled and recorded; K. 'l`he Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the terms ofthe l..oan and we have t`ult`rllcd and
will fulfill our obligations to Obligor with respect t'hereto; L. We have not received any
payments under the Loan unless indicated on Ex. "l “. We subordinate to CO'l`Ml"` all liens
and/or encumbrances (statutory and/or otherwisc) which we may now have or may hereafter
acquire and/or assert against the Collateral. CO'l"MF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the l,,oan and all checks,
drafis and other remittances relating to the l,oan. We give express permission to COTMF to
release, by operation or law or otherwise, and/or to compromise or adjust any or all rights
against. and grant extensions ot`time oi` payment to1 Obligor or any guarantor, surety or other
person obligated on the l,oan, and to substitute Borr‘ower‘s and/or other obligors, without notice
to us and without afl`ccting our obligations hereunder. CO'l`MF may, at any time, without prior

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 136 of 175 Page|D #:770

notice to us, appropriate and apply to the payment ofany ofour obligations to CO"l`Ml-`. any and
all balances, surns, property, credits, accounts, reserves, eollections, checks or other instruments
belonging or payable to us and in COTMF`s possession, and for such purposcs. endorse our name
on any such instrument f"or payment Wc hereby waive notice ofacceptancc hereof, presentment
for payment, demand. notice of protest and dishonor, notice ofdefault or non-payment and
notices of every kind and nature with respect to the L,oan and/or related instruments and
guarantees in thc event ofany default under tire l,oan or any other lease, sublease, promissory
note or security agreement at any time assigned by us to COTMF, we hereby waive and
relinquish unto CO'l`Ml'~` any interest that we may have in the Collateral and any monies that
CO"l`MF may be holding for our account. Any breach by the undersigned ofthe aforesaid
representations or wan‘anties shall entitle CO'l`MF, in addition to any rights it has under the
Master Joint Participation Agrcernent, to demand ofthe undersigned payment ofthe remaining

balance due under the Loan.

We indemnify and hold CO‘l`Mi~` harmless against any claim, suit, action, proceeding,
judgmcnt, loss, liability or expense (inc|uding, without limitation, att‘omeys‘ fees and costs)
arising out ofor based upon: (a) our breach ofany agreement, representation or warranty
contained herein in the Master .loint Participation Agneement or in the Loan; (b) any taxcs,
assessments or penalties imposed on any ofthe Collateral or on any payment received by us
under the l.oan; (c) any loss, damage or' injury to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing. use,
possession, control, operation, maintenance or repair ofany ofthe Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving ofnotices, the obtaining ofany necessary permits. approvals, licenses,
certificates and the like, and/or the making ofany required filings and/or rccordings, in each case
in connection with the Collateral and/or the transaction evidenced by the l..oarr. This Assignment
and 'l`ransf"er shall be governed by the laws ofthe State of New York, without regard to
principles ofconllicts oflaw or choice of law. We hereby irrevocably (i) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New York, in any
action or proceeding arising out ofor relating to this Assignment; (ii) agree that service ol’
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAl\/E 'l`RlAL. BY JURY and the right to interpose any defense offset or

counterclaim ofany kind in any such action or proceeding

iN Wl'l`N|SSS WHEREOF, we have caused this Assignrnent and 'l`ransf"er to be executed
this 3@ day of M@-L-l&»‘l“ _, ZOll

TRl GLOBAL Fl'NANClAL SERVICES, INC.
(Assignor')

  
 

 

By:
'l`ill . . P.
‘ Address:Z_lot?» ‘.`>. \»~.>A%A‘>d fit/5 Cr‘{l:@/f€o 14

Date: Q»so-rz 606/b

d099.`rv|

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 137 of 175 Page|D #:771

Variable Rate Addendum

This Addendum to that l’articipation Schedule of Terms for CO‘I`MF l,oan
# dated 20l 0 (the “Schcdule") to the Master Joint
Paiticipation Agreement ("Participation Agreement") dated AugustZ, 2010 between Tri
Global Financial Setvices, lnc. ("Scller") and Capital Onc Taxi Medallion Finance
("CO'l`MF“) is made a part of the Schedule and incorporates by reference all the

provisions thereot`.

Whercas, the Seller has selected a variable tate of interest as the Seller lntercst
Rate as detailed below.

Whereas, the Seller has requested the ability to convert the Seller lntercst Rate to
a fixed rate during the term of thc Loan.

Now 'l`heret`ore, it is agreed as follows:

l. Seller lntercst Ratc. The Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable l,lBOR lntercst Period, equal to three
hundred fifty (350) basis points above l,lBOR (as such term is defined herein). 'l`hc
initial LlBOR lntercst Period shall commence on the date hereof and end on thc 30"‘ day
of the next full calendar month after the date hereof

l?or purposes hcreot`, "LlBOR" means, with respect to each Period, the rate For
deposits in U.S. Dollars for a period of the Designated Maturity which appears on the
Reutcrs Screen t,lBOROl l’age as of l l:00 a.m., London time, on the day that is two
London Banking Days preceding that Reset Date. lf such rate does not appear on the
Reutets Screcn LIBOROI Pagc, the rate for that Reset Date will be determined as if the
parties had specific "USD-LIBOR-Reference Banks" as the applicable Floating Rate

Option.

"USD-LlBOR-Ret"erence Banl<s“ means that the rate l"or a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered hy the
Ret`eience Banks at approximately l l:00 a.m. l.ondon time, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the London interbank
market for a period of the designated maturity commencing on that Reset Date and in a
representative amount CO'I`MF will request the principal l_,ondon office of each ot` the
Ret`erence Banks to provide a quotation of` its rate, If at least two such quotations are
provided, the rate t"or that Reset Date will he the arithmetic mean of the quotations lt~`
fewer than two quotations ate provided as requested, the tate for that Reset Date will be
the arithmetic mean ot` the rates quoted by major banks in New York City, selected by
CO'I`MF, at approximately l l:00 a.m., New York City time, on that Reset Date for loans
in U.S. Dollars to leading lSuropean banks t`or a period of the designated maturity
commencing on that Reset Date and in a representative amount'.

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 138 of 175 Page|D #:772

The Seller lntercst Rate for this Note shall be reset every one (l) month during the
term hereof at the expiration of each respective LIBOR lntercst Period. A new applicable
Seller lntercst Rate shall be established every one (l) month during the term hereof at the
end of the preceding LIBOR lntercst Period (the "Reset Dat’e“). On each Reset Date, a
new applicable Seller interest Rate shall be established using the one (l) month l.lBOR
rate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller lntercst Rate ut the end of each incremental Ll`BOR lntercst l’eriod
during the term hereof shall effect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.
The initial applicable Seller lntercst Rate will be calculated as Three and one-half(3.5%)
percent above the LIBOR rate in effect two (2) business days prior to the date hercof.

lntercst shall bc payable on the dates and pursuant to the terms otherwise set forth
in the Participation Agreement.

2. Fixcd Rate Convcrsion. At any time after the six (6) month anniversary
of thc date of COTMF‘s payment tc Seller for the Participant Investment, Seller shall
have the right to convert the Seller interest Rate front a floating rate to a fixed rate, by
delivery a notice of conversion to CO'l`MF at least three (3) Business Days prior to the
proposed effective date ofconversion. Such notice shall specify the effective date of
such conversion (the "Ef`fective Datc"). l"rcm and after the Ef‘fective Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one-half(B.S%) percent
above the two (2) year LIBOR swap rate, Seller shall not have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change

3. Entirc Uudcrstanding. Any change in the Seller lntercst Rate shall not
effect thc principal component of the repayment of Paiticipant's investment Except as

set forth in this Addendum, the terms and conditions cf the Schedule and the
Part'icipation Agteemcnt shall remain in full force and effect and may not be modified

except as provided thet‘einj
4. Prc-Pnyment Fee. COTM F's right to collect the l"te~l’ayment Fec (as

defined in the Participation Agreement) is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate from a floating rate to a fixed rate

'].`RI GLOBAL FINANCIAL SERVICES, CAI’!TAL ONE 'l.`AXI MEI)ALL!ON

 

 

 

 

 

 

lNC. F[NANCE
By: é§§¥ ¢ 5 5 éé)g § §§ By:

Namc: \J£EL.L.A~ Nante:
Title: V. pi 'l`itlc:
Date: %' BO- ll Date:

 

l 739‘)()\'|

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 139 of 175 Page|D #:773

'Amcndment No. l made this day ofNovembcr, 2010

to that certain Master Joint Participation Agrecmcnt dated
August 2, 2010 by and between Tri Global Financial

Serviccs, lnc. ("Scller" cr "Tri Glol)al") and Capital Onc Taxi
Mcdallion Financc (a trade name ot`All Points Capital Corp.)
("COTMF" or "Part'icipnnl"') hcrcnft'er, thc “Mnst‘cr Jl’A".

WHEREAS, Seller and Participant are partners to the Master JPA and are
desirous of amending the samc.

NOW, 'l`l'lEREFORl`£, in consideration of the mutual promises contained hercin, it
is agreed as follows:

l. Pat‘ticipation Schedule. Exh. "l " to the Master JPA shall be replaced by
the Participation Schedule and Variable Rate Addendum annexed hereto as Exh. "l".

2. Paiticipalion Pcrcentage. The word "Borrower" on line 3, par. l(i) ofthe
Master JPA is changed to "Seller".

3. ACH Payments: 'l`hc word "debt" on line 2, second full paragraph on page
5 of the Master .ll’A is changed to "debit".

4. Full Force and llf`fect. Except as specifically modified by the terms Oft‘his
Amendment No. l, the Master JPA remains in full force and effect and neither it nor this
Amendmcnt No. l may be amended or modified except in a writing executed by both Tri
Global financial Sctvices, lnc. and Capital Onc 'l"axi Medallion l"inance. Capilalized

terms shall have the meaning give to them in the Master .lPA.

'I`Rl GLOBAL FINANCIAL SERVICES, CAl’l'l`AL ONE TAXI MEDALL!ON
FINA.NCE

By:

 

Narne:

 

 

 

'l`it'lc: V. P. Title:

 

Date: 8 " 50 ~ i2_ Date:

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 140 of 175 Page|D #:774

EXH`. “1"

PART!CIPATlON SCHEDULE OF TERMS TO MASTER JOINT
PARTICIPATI()N AGREEMENT (“PARTlClPA'I`lON AGREEMENT") DATE])
AUGUST 2, 2010 BETWEEN TRI GLOBAL FINANCIAL SERVlCES, INC.
("Seller") AND CAP|TAL ONE TAXI MEDALLION FINANCE

 

Name of Loan Bon'ower: _ Nanie of Gu/z\ijonto '(s : z
Re%»< apa leu/ware map §va §§ 352

 

 

 

Loan Aniount to Botrower: $ l LHO VO¢D,¢O Loan Maturity Date: ALJGL/ j 7’ /O_,Q/ S'

Patticipant's lnvestnient: $ t 300 gw, 50 Participant' Pereentage: _/_F_¢_%

Loan lntercst Rate: 3.4‘5_% Seyzr Inter`est Rate:“§. 93 % (if tixed rate)
_‘__ check here if variable rate and complete

variable rate addendum

 

 

Monthly Loanijent: $ 5 ?‘§O. 09 from Term of Loan in months:__'§ 6

 

 

 

Botrower t Ainortization period it"different than Term
lntercst Only: Yes (No) (check one) IN TBR&$ T 49be
ifiiitei'est only: Minimum Medallion Value

39 ,

Monthly Payinent due CO'I`MF Other 'l`erms:

$ 3 L{ ‘i O. 00

 

 

 

 

 

 

Participant hereby acquires the I’articipation Pereentage referenced above in the Loan to
the Borrower, pursuant to the Assignment and llI`ransi`er executed together herewith, all
according to the economic terms reflected above The terms of the Patticipat'ion
Agreement are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the l’articipation Agreeinent. ln the
event of any contlict between the terms of this Schedule and the Master .loint
l’art'icipation /~\greement, then the Master .loint Participation Agreement shall govern. ]`f
the Atnortization period exceeds the 'l`erin ot;` the Loan, then the

I`.,oan is due and payable on the Loan Matnrit'y Date.

TRI GLOBAL FINANC!AL CAPITAL s TAXI EDALL!()N FINANCE

SERVIC&.:NC. `

By: Q'MQ»G‘/\ w By: , , //
Nanie: Wl& l/l,/r fm Name: § /z/»f`//lr/ / /f/`/r.` f '
Title: \ll° Title: [//0

Date: `?’- 50 . ll Date: 7150'/ }

  
 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 141 of 175 Page|D #:775

EXH`. "2"
ASSIGNMENT & TRANSFER

FOR, VAlsUE RECEIVED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital One Taxi Medallion Finance, a trade name for All Points Capital
Corp., its successor and assigns (collect‘ively "COTMF"), all ofthe undersigned's right, title and
interest in, to and under (but none of the undersigned's obligations under) the Loan set forth on
Exh. "l" hereto between the undersigned lender, and borrower ("Borrower" or
"Obligor") together with all the sums payable thereunder and all ofour right, title and interest in
and to the Collateral described therein (the "Collateral"), all guaranties or surety agreements, and
all insurance and collateral of any kind or nature which we have pertaining thereto, and all tights,
remedies and powers relating theret'o, with good right in COTl\/il? to collect and discharge the
same. Capitalized terms used herein shall have the meaning given to them in that certain Master
joint Participation Agreement between COTMF and the undersigned dated , 2010.

We represent, warrant and agree as to the Loan that: A. We have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the sarne; B. lt is a valid obligation arising out
ofa bona tide commercial loan to Obligor in the ordinary course ot"Obligor's business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations1 warranties or inducements not
contained in the Loan have been made or given; E. lt creates a first priority security interest in
the Collateral in our favor; F. it and the Collateral are and will be free ofany other liens and
encumbrances and are and will be free of any claims, det`enses, offsets and counterclaims real or
claimed; G. All information furnished to CO'I`MF and all statements made and unpaid balances
shown in it are and will be true and correct,-and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and capacity; l'l. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. We have complied, and it complies, with all applicable t`ederal,
state and municipal laws, rules or regulations, having the force ot"law regarding leases, security
agr'eernents, loans, subleases and installment paper (including, without limitation, the
requirements ot` the Federal Equal Credit Opportunity Act, Regulation "B" thereunder and any
applicable usury laws); .l. lt and all applicable i"rnancing statements have been properly and
timely filed and recorded; K. The Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the terms of the Loan and we have fulfilled and
will fullill our obligations to Obligor with respect thereto; l,,. We have not received any
payments under the Loan unless indicated on E.x. “l". We subordinate to CO"l"i\/llj all liens
and/or encumbrances (statutory and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collateral. CO'l"i\/|l"` may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the Loan and all checks,
drafts and other remittances relating to the Loan. We give express permission to CO"l`l\/ll'-` to
release, by operation or law or otherwise, and/or to compromise or adjust any or all rights
against, and grant extensions oftime of payment to, Obligor or any guarantor, surety or other
person obligated on the Loan, and to substitute Borrower‘s and/or other obligors, without notice
to us and without affecting our obligations hereundcr. C()'l"MF may, at any time, without prior

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 142 of 175 Page|D #:776

notice to us, appropriate and apply to the payment ofany ofour obligations to COTMF, any and
all balances, sums, property, credits, accounts, reserves, collections, checks or other instruments
belonging or payable to us and in COTMF's possession, and for such purposes, endorse our name
on any such instrument for payment We hereby waive notice of acceptance hereof, presentment
for payment, demand, notice of protest and dishonor, notice of default or non~payment and
notices of every kind and nature with respect to the l_.oan and/or related instruments and
guarantees ln the event ofany default under the Loan or any other lease, sublease, promissory
note or security agreement at any time assigned by ustc COTMF, we hereby waive and
relinquish unto CG'l`l\/ll`~` any interest that we may have in the Collateral and any monies that
COTMF may be holding for our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle CO'l`l\/il". in addition to any rights it has under the
Master Joint Participation Agrecrnent, to demand ofthe undersigned payment ofthe remaining
balance due under the Loan.

We indemnify and hold CO"l`Ml" harmless against any claim, suit, action, proceeding,
judgment, loss. liability or expense (including, without limitation, attorneys’ fees and costs)
arising out of or based upon: (a) our breach of any agreement, representation or warranty
contained herein in the MasterJoint Participation Agreement or in the l,oan; (b) any taxes,
assessments or penalties imposed on any ofthe Collateral or on any payment received by us
under the Loan; (c) any loss, damage or injury to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair of any of the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
diselosures, the giving ofnotices, the obtaining ofany necessary permits, approvals, licenses,
certificates and the likc, and/or the making ofany required filings and/or recordings, in each case
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment
and Transfer shall be governed by the laws of the State ofNew Vorl<, without regard to
principles ofconflicts oflaw or choice oflaw. We hereby irrevocably (l) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New Yorl<, in any
action or proceeding arising out of or relating to this Assignment; (ii) agree that service of
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAl\/lE TRlAL BY JURY and the right to interpose any defense, offset or
counterclaim of any kind in any such action or proceeding

lN Wl'l`Nl`:`SS Wl~lEREOF, we have caused this Assignment and 'l`r‘ansfer to be executed
this __30 day of TLH/Y , 30/2.

TRI GL()BAL FINANCIAL SERVICES, INC.
(Assignor

   
  

 

 

By: \_J

Title:

Address: Zb l?- C>, u)AB/‘t“>h* AVE’ &HJMéD
Date: ;7~. ’>O. l2.. ;L.& @Dé/é

-‘1()993\' l

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 143 of 175 Page|D #:777

Varial)le Rate Addendum

This Addenduin to that Participation Schedule ot"l`erms for CO'I`MF Loan
# dated 2010 (the “Seliedule") to the Master Joint
Paiticipation Agreement ("Pai'ticipation Agreement") dated August 2, 2010 between Tri
Glol)al Financial Serviees, l.nc. ("Scller") and Capital One Taxi Medallion Finance
("CO'I`MF") is made a part of the Schedule and incorporates by reference all the
provisions thereof

 

Whereas, the Seller has selected a variable rate of interest as the Seller lntercst
Rate as detailed below.

Whereas, the Seller has requested the ability to convert the Seller interest Rate to
a fixed rate during the term of the Loan,

Now 'l`heref`ore, it is agreed as follows:

l. Seller lntercst Rate. The Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable LIBOR lnterest Period, equal to three
hundred fifty (350) basis points above LlBOR (as such tenn is defined herein). The
initial l`,lBOR lntercst l’ei'iod shall commence on the date hereof and end on the 30“‘ day
of the next full calendar month after the date hereof.

lior purposes liereoi", "LIB()R" means, with respect to each Period, the rate for
deposits in U.S. Dollars for a period oi" the Designated Maturity Which appears on the
Reuters Screen LIBOROl l’age as of l l:00 a.m., London time, on the day that is two
London Banking Days preceding that Reset Date. lt` such rate does not appear on the
Reuters Screen LlBOROl Page, the rate for that Reset Date will be determined as if the
parties had specific “USD-LlBOR~Rei.’erence Banl<s“ as the applicable Floating Rate
Option.

"USD~LIBOR~Reference Banks" means that the rate l:`or a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered by the
Reference Banks at approximately l l:00 a.m. London time, on the day that is two
Loiidon Banking Days preceding the Reset Date to prime banks in the London i`nt'erbank
market l:`or a period of the designated maturity commencing on that Reset Date and in a
representative amount. CO'l`MF will request the principal London office of each ot` the
Refc-:rence Banks to provide a quotation of its rate. if at least two such quotations are
provided, the rate i"or that Reset Date will be the arithmetic mean cf the quotations lt`
fewer than two quotations are provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City,.selected by
CO'l`MF, at approximately l 1100 a.m., New York City time, on that Reset Date for loans
in U.S. Dollars to leading liui‘opean banks i"or a period of the designated maturity
commencing on that Reset Date and in a repiesentative amount

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 144 of 175 Page|D #:778

The Seller interest Rate for this Note shall be reset every one (l) month during the
tenn hereof at the expiration of each respective LlBOR, l nterest Period.' A new applicable
Seller lntercst Rate shall be established every one (l) month during the term hereof at the
end of the preceding l.,lBOR lntercst Period (the "Reset Date"). On each Reset Date, a
new applicable Seller lntercst Rate shall be established using the one (l) month LIBOR
rate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller lntercst Rate at the end of each incremental LlBOR lntercst Pei'iod
during the term hereof shall effect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrowei'.

The initial applicable Seller lntercst Rate will be calculated as Three and one-half (3.5%)
percent above the LIBOR rate in effect two (2) business days prior tothe date hereof

lntercst shall be payable on the dates and pursuant to the terms otherwise set forth
in the Paiticipation Agreement.

2. Fixed Rate Conversion. At any time after the six (6) month anniversary
of the date of COTMF'$ payment to Seller for the Participant Investment, Seller shall
have the right to convert the Seller lntercst Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to COTMI" at least three (3) Business Days prior to the
proposed effective date of conversion. Such notice shall specify the effective date of
such conversion (the "Efi"‘ective Date"). l"rom and after the Effective Date, Seller lntercst
Rate shall accrue and be payable at a iixed rate equal to three and one-half (3.5%) percent
above the two (2) year LIBOR swap rate. Seller shall no't have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change

3. Entirc Uiiderstanding. Any change in the Seller lnterest Rate shall not
effect the principal component of the repayment of Participant's investment Except as
set forth in this Addenduin, the terms and conditions of the Schedule and the
Participation Agreement shall remain in full force and effect and may not be modified
except as provided therein.‘

4. Pre-Payment Fee. COTMF's right to collect the Pie-Payment Fee (as
defined iii the Participation Agreeinent) is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate from a floating rate to a fixed rate.

   
 
  

` /
'l.`RI GLOBAL FINANCIAL SERVICES, CAPITAL ONE ` ’, I MEDALLION

lNC. 4 FINANCE

 

Namez/:D/V\JI_‘&L»L-¢? I `7`£)\/ Naine: S¢////vr/’ § A;YFI '( v
'ririe; v P 'riiie; ///
Date: g . `SO - l 2__ Date: 7” 3‘7'/04

l 73996\'|

Case: 1:19-cv-01806 Document'#: 1-4 Filed: 03/14/19 Page 145 of 175 Page|D #:779

Amcndment No. 1 made this day of Novernber, 2010
to that certain Master Joint Partieipation Agreement dated
August 2, 2010 by and between Tri Global Financial
Services, Inc. ("Seller" or "Tri Global") and Capital Onc Taxi
Medallion Finance (a trade name of All Points Capital Corp.)
("CO'I`MF" or "Participant") hereafter, the "Master JPA“.
WHEREAS, Seller and Participant are partners to the Master .IPA and are
desirous ol"amending the same.
NOW, THEREFORE, in consideration of the mutual promises contained herein, it
is agreed as follows:
l. Participation Schedule. Exh. "l " to the Master .lPA shall be replaced by
the Participation Schedule and Variable Rate Addendum annexed hereto as Exh. "l“.
2. l’atticipation Percentage. The word "Borrower" on line 3, par. l(i) of the
Master JPA is changed to "Seller"
3. ACH Paymcnts: 'f he word "debt" on line 2, second full paragraph on page
5 of the Master JPA is changed to "debit".
4. Full For_ce and Efl"ect. Except as specifically modified by the terms of this
Amcndment No. l, the Master .IPA remains in full force and effect and neither it nor this
Amendment No. l may be amended or modified except in a writing executed by both Tri

Global 13 inancial Scrvices, lnc. and Capital One Taxi Mcdallion Finance. Capitalized

terms shall have the meaning give to them in the Master .IPA.

   
  
 

/'/Xl MEDALLION

TRl GLOBAL FINANCIAL SI§RVICES, CAPITAL ONF /~
lN( f FINANCE
M L/`k.Q,QU~' M/~ By: 6 ' //

‘ /
Naine: MPM£?;&€% '-`£7;7.`/\/ Name: l c>’¢’/”»Z"v//'C"' fhwa `/»

"litle: Title:

 

 

Dal€f 7\ 5 Di l 2_. Date: //`~ 50 -/.¢

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 146 of 175 Page|D #:780

EXH. "l"

PAR'I`ICIPATION SCHEDULE OF TERMS TO MASTER JO!NT
PARTICIPA'I`ION AGREEMENT ("PARTIC!PATION AGREEMENT“) DATED
AUGUST 2, 2010 BETWEEN TRI GLOBAL FINANCIAL SERVICES, INC.
("Seller") AND CAP[TAL ONE TAXI MEDALLION FINANCE

 

Name of Loan Boxrower:

S/trtct&z, Ta><:r cORP<

Narne of Guarantor(s):

~z`YMoN GARBER

 

Loan Amountto Borrower: $ /‘1"/@ Wv 90 Loan Maturity Date: duggng /Ol low

 

Participant's Investment: $ ///‘/V WV_. 00 Participant Percentage: /.¢V%

 

Loan lntercst Rate: 5.`=[€%

Seller lntercst Rate:.§.f-¢ 2 % (if fixed rate)
leheck here if variable rate and complete
variable rate addendum

 

Borrower

ifinterest only: Minimurn Medallion Value

$

Monthly Loan l’ayrnent:$ ‘/§00, 90 ' from Term ofLoan in months: 51
lnterestOnly: \/ ¥es (No) (check one) IW+M 0 ve\\,/
_"` ”““‘° /

Amortization period if different than Term

 

g Monthly l’ayment due COTMF
$ evasive

 

Other Terms:

 

 

 

 

 

Participant hereby acquires tlie_ParticipatiOn Percentage referenced above in the Loan to
the Borrower, pursuant to the Assignment and Transfer executed together herewith, all

according to the economic terms reflected above.

The terms of the l’articipation

Agreement are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the Participation Agreement. ln the
event of any conflict between the terms of this Schedule and the Master Joint
Participation Agreement, then the Master Joint Participation Agreement shall govern. lf
the Amoitization period exceeds the 'l`erm of the Loan, then the

Loan is due'and payable on the Loan Maturity Date.

TRI GLOBAL FINANCIAL
SERVICES, I‘NC.

§§ didn fn»
Nante:LMIEb{/A I‘YZZ`/\/

Title: t/`P.
Date: `?' 30 /Z-

CAl’lTAL ONE TAX! MEDALL{()N FINANCE

By:
Name:
Title:
Date:

 

 

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 147 of 175 Page|D #:781

EXH. "2"

ASSlGNMENT & TRANSFER

 

FOR VAI_,UE RECEIVED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital Onc Taxi Medallion Finance, a trade name for All Points Capital
Corp., its successor and assigns (collectively "COTMF"), all of` the undersigned's right, title and
interest in, to and under (butnone of the undersigned's obligations under) the Loan set forth on
Exlr. “l “ hereto between the undersigned lender, and borrower ("Bom)wer” or
“Obligor") together with all the sums payable thereunder and all of` our right, title and interest in
and to the Collateral described therein (the "Collateral"), all guaranties or surety agreements, and
all insurance and collateral of any kind or nature which we have pertaining therero, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
sarne. Capitalized terms used herein shall have the meaning given to them in that certain Master
Joint Participation Agreement between COTMF and the undersigned dated 2010.

 

We represent, warrant and agree as to the Loan that: A. Wc have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
ofa bona tide commercial loan to Obligor in the ordinary course of`Obligor’s business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan', D. No representations. warranties or inducements not
contained in the Loan have been made or given ; E. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral are and will be free ofany other liens and
encumbrances and are and will be free of any elaims, defenses, offsets and counterclaims rea,l‘or
claimed; G. All information furnished to CO'I`MF and all statements made and unpaid balances
shown in it are and will be true and correet, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and capacity; H. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. We have cornpli_ed, and it complies, with all applicable federal,
state and municipal laws, rules or regulations, having the force of law regarding leases, security
agreements, loans, subleases and installment paper (including, without limitation, the
requirements ofthe Federal Equal Credit Opportunity Act, Regulation "B“ thereunder and any
applicable usury laws); .l. lt and all applicable financing statements have been properly and
timely filed and recorded; K. The Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the teran ofthe Loan and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; L. We have not received any
payments under the Loan unless indicated on Ex. "l ". We subordinate to COTMF all liens
and/or encumbrances (statutory and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collateral. COTMF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the Loan and all checks, `
drafts and other remittances relating to the Loan. We give express permission to CO'l`MF to
release, by operation or law or otherwise, and/or to compromise or adjust any or all rights
against, and grant extensions of time of payment to, Obligor or any guarantor, surety or other
person obligated on the Loan, and to substitute Borrower's and/or other obligors, without notice
to us and without affecting our obligations hereunder. C()'I`Ml" may, at any time, without prior

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 148 of 175 Page|D #:782

notice to us, appropriate and apply to the payment ot` any of our obligations to CO'l`MF, any and
all balanccs, sums, property, credits, accounts, reserves, collections, checks or other instruments
belonging or payable to us and in COTMF's possession, and for such purposes, endorse our name
on any such instrument for payment We hereby waive notice of acceptance hereol", presentment
for payment, demand, notice of protest and dishonor, notice ofdel"ault or non-payment and
notices ot` every kind and nature with respect to the Loan and/or related instruments and
guarantees ln the event ot` any default under the Loan or any other lease, sublease, promissory
note or security agreement at any time assigned by us to COTMF, we hereby waive and
relinquish unto COTMF any interest that we may have in the Collateral and any monies that
COTMF may be holding for our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle CO'l`MF, in addition to any rights it has under the
Master .loint Participation Agreement, to demand of the undersigned payment of the remaining

balance due under the Loan.

We indemnify and hold COTMF harmless against any claim, suit, action, proceeding,
judgments loss, liability or expense (including, without limitation, attorneys‘ fees and costs)
arising out of`or based upon: (a) our bleach ot` any agreement, representation or warranty
contained herein in the Master Joint Paiticipation Agieement or in the boan; (b) any taxes,
assessments or penalties imposed on any ot` the Collateral or on any payment received by us
under the Loan; (c) any loss, damage or injury to property, persons, services or equipment
resulting t`rom or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair ol" any ot` the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving ot` notices, the obtaining of` any necessary pcrmits, approvals, lioenses,
certificates and the like, and/or the making of any required filings and/or rccordings, in each case
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment
and Transfer shall be governed by the laws of the State of New York, without regard to
principles of conflicts of law or choice of law. We hereby irrevocably (i) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New York, in any
action or proceeding arising out ofor relating to this Assignment; (ii) agree that service ot`
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAlVE TRlAL BY JUR¥ and the right to interpose any defense, offset or

counterclaim of any kind in any such action or proceeding

lN WITNESS Wl~lBREOF, we have caused this Assignment and Transt`er to be executed

this 50 day of 3`\,\% , ut Z..
TRI GLOBAL FINANCIAL SERV!CES, INC.

 

 

(Ass' )

By:

Titl . 0
Address: 26¢3¥~ '%. \'\)AEA¢;¢{A~l/E CHICA@

 

Date: ?. SO. lz ;-_~L 506/,€

40993vl

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 149 of 175 Page|D #:783

Variablc Rate Addcndum

This Addendum to that Participation Schedule of Terms for CO'I`MF Loan
# dated 2010 (the “Schedule") to the Master Joint
Fartieipation Agreement ("Paxticipation Agreement") dated August 2, 2010 between Tri
Global Financial Serviees, lnc. (".Seller") and Capital Onc Taxi Medallion Finance
("CO'I`MF") is made a part of the Schedule and incorporates by reference all the

' provisions thereof

Whereas, the Seller has selected a variable rate ot` interest as the Seller lntercst
Rate as detailed below.

Whexeas, the Seller has requested the ability to convert the Seller interest Rate to
a t`xxed rate during the term ofthe Loan,

Now 'I`herefore, it is agreed as follows:

l. Seller lntercst Rate. The Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable LlBOR lntercst Period, equal to three
hundred Hiiy (350) basis points above LIBOR (as such term is defined herein). 'l`he
initial LIBOR lntercst Period shall commence on the date hereof and end on the 30“‘ day

ot` the next full calendar month after the date hereof.

For purposes hercol", "LIBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars for a period ol" the Designated Matnrity which appears on the
Reuters Screen LIBOROl Page as of l l:00 a.m., London time, on the day that is two
London Banking Days preceding that Reset Date. lt` such rate does not appear on the
Reuters Screen LlBOROl Page, the rate for that Reset Date will be determined as if the
parties had specilic "USD-LlBOR-Reference Banks" as the applicable Floau`ng Rate

Option.

"USD-LIBOR-Refercnce Banks" means that the tate for a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered by the
Reference Banks at approximately l l:00 a.m. London time, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the London interbank
market for a penod of the designated maturity commencing on that Reset Date and in a
representative amount. COTMF will request the principal London office of each of the
Reference Banks to provide a quotation ol" its rate, If at least two such quotations are
provided, the rate for that Reset Date will be the arithmetic mean ot` the quotations if
fewer than two quotations are provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
CO'l`MF, at approximately ll:OO a.m., New York City time, on that Reset Date for loans
in U.S. Dollars to leading European banks for a period of the designated maturity
commencing on that Reset Date and in a representative amount.

Case: 1:1Q-cv-01806 Document #: 1-4'Filed: 03/14/19 Page 150 of 175 Page|D #:784

0

The Seller lntercst Rate for this Note shall be reset every one (l) month during the
tenn hereof at the expiration of each respective LlBOR lntercst Period. A new applicable
Seller Interest Rate shall be established every one (l) month during the term hereof at the
end of the preceding LlBOR lntercst Period (the "Reset Date"). On each Reset Date, a
new applicable Seller interest Rate shall be established using the one (l ) month LlBOR
rate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller lntercst Rate at the end of each incremental LIBOR lntercst Period
during the tenn hereof shall effect a simultaneous and corresponding change in the
interest tate hereunder on each respective Reset Date without notice to the Borrower.

The initial applicable Seller lntercst Rate will be calculated as Three and one-half (3.5%)
percent above the LIBOR rate in effect two (2) business days prior to the date hereol".

lntercst shall be payable on the dates and pursuant to the terms otherwise set forth
in the Participation Agreement.

2. Fixed Rate Convcrsion. At any time after the six (6) month anniversary
of the date of COTMF's‘ payment to Seller for the Participant Investment, Seller shall
have the right to convert the Seller lntercst Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to COTMF at least three (3) Business Days prior to the
proposed effective date ofconversion. Such notice shall specify the effective date of
such conversion (the "Ef`fective Date"). Prom and after the Eii*ective Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one-half (3.5%) percent
above the two (2) year LIBOR swap rate. Seller shall not have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change k

3. Entirc Undcrstanding. Any change in the Seller lntercst Rate shall not
effect the principal component ol" the repayment of Participant's investment Exccpt as
set forth in this Addendum, the terms and conditions of the Schedule and the k
Participation Agreement shall remain in full force and effect and may not be modified

except as provided therein.`
4. Prc-Payment Fee. COTM'F's right to collect the Pre»Payment Fee (as

defined in the Participation Agreement) is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate from a floating rate to a fixed rate,

TRI GLOBAL FINANCIAL SERVICES, CAPITAL ONE TAXI MEI)ALLION

 

 

 

 

 

INC. , FINANCE
By: v By:

Name. NIEL.L;%- l 721`/1/ Name:
Title: \/ P 'l`itle:
Date: ?e . 3 0 . l'2. Date:

 

 

l 739‘)()v l

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 151 of 175 Page|D #:785

,a

Amcndment No. 1 made this ______ day ot` Novcmber, 2010

to that certain Master Joint Participation Agreemcnt dated
August 2, 2010 by and between Tri Global Financial

Services, Inc. ("Seller" or "Tri Global") and Capital Onc Taxi
Medallion Financc (a trade name of All Points Capital Corp.)
("COTMF"»or "Participant") hereafter1 the "Mastcr JPA".

WHEREAS, Seller and Paiticipant are partners to the Master JPA and are
desirous of amending the same.

NOW, THEREFORE, in consideration of" the mutual promises contained herein, it

is agreed as follows:

l. Participation Schedule. Exh. "l " to the Master JPA shall be replaced by
the Participation Schedule and Variable Rate Addendum annexed hereto as Exh. "l ".

2. participation Percentage. The word "Borrower" on line 3,'par. l(i) of the
Master JPA is changed to "Seller".

3. ACH'Payments: The word "debt" on line 2, second full paragraph on page
5 of" the Master JPA is changed to "debit".

4. Full Force and Efi"ect. Except as specifically modified by the terms of:` this
Amendrnent No. l, the Master JPA remains in full force and effect and neither it nor this
Amendment No. l may be amended or modified except in a writing executed by both Tri
Global Financial Serviees, lnc. and Capital One Taxi Medallion Finance. Capitalized
terms shall have the meaning give to them in the Master .IPA.

TRI GLOBAL FlNANClAL SERVICES, CAPITAL ONE TAXI MEDALL! ON

INC. M FINANCE
By: %r a. A,@QK By:

 

 

Name:M§§l/M ff.:l';\/ Name:'
Title: ~VP Title:
Date: -7 ` 3 0 . /Z_ Date:

 

EXH'. "l"

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 152 of 175 Page|D #:786

PARTICH’AT|ON SCH El)ULE OF TERMS TO MASTER JOINT
PARTICH’ATION AGREEMENT ("l’ARTlClPATlON AGREEMENT") I)ATED
AUGUST 2, 2010 BETWEEN 'I.`RI GLOBAL. FlNANCIAL SERV|CES, lNC.
("Sellcr") AND CAl’lTAL ONE TAXI` MEDALLION FINANCE

 

Name of Loan Borrower:

SH/te\z\l ;rr>\ 'r/r><:. ;\oc,

Name of Guarantor(s): ngv/) GM
6’4~`¢¢@ £//¢ keep

 

l`,oan Amount to Borrower: $ lgij MO. 90

Loan maturity Date: 7‘£/¢/.§&2 /D gale

 

Paiticipant's lnvestment: $ [W’/OMQ. 00

Participant l’crcentage: /ao%

 

Loan lntercst Rate: 3>.?5%

Seller interest Rate: 5. 92 % (if fixed rate)
_‘_/____ check here if variable rate and complete
variable rate addendum

 

 

Monthly Loan Payment: $ ‘YSDQ 612 from Term of Loan in inonths: 34
Boriower Amortization period if different than 'l`erm
interest Only: \/ Yes (No) (chcck one) .I`»¢f!dz¢,§>f" F¢¢//V

~ifinterest only: Minimum Mcdallion Value

il

 

Monthly Payment due COTMF

s 4//£3/. §§

Othcr Terms:

 

 

 

 

 

Paiticipant hereby acquires the Paiti_cipation Percentage referenced above in the Loan to
the Borrower, pursuant to the Assignment and 'l`ransfer executed together herewith, all

according to the economic terms reflected above

The terms of the l’articipation

Agreement are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the l’aitieipation Agreement. ln the
event of any conflict between the terms of this Schedule and the Master .loint
l’artieipation Agreement, then the Master Joint Patticipation Agreement shall govern. if
the Amoitization period exceeds the Term of.` the Loan, then the

Loan is due and payable on the Loan Maturity Date.

TRI GLOBAL FINANCIAL

CAl’l'l`AL O

/`7

l 'xi MEDALLI<)N FiNANCE

ji._`

 
  
 

 

snit\;l@:s, iNC.
By: UJAQQ~ /@i/:~_/-“ B

yl
Name\.:@;§\“vle¢.m J:TIN Nardz;
Title:
Date:

l`itle: \/P
Date: nwa/97 ,?/. 20/2.

 

- /‘. / / /y r
>4 /V/ %r/ /////r; ( o
U//

 

if '@1/-/,1~

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 153 of 175 Page|D #:787

EXH. "2"
ASSlGNMENT & TRANSFER

FOR¢ VALUE RECEIVED, the undersigned hereby irrevocably and unconditionally sclls,
assigns and transfers to Capita| Onc Taxi Medalliou Financc, a trade name for All l‘oints Capital
Corp., its successor and assigns (collectivcly "COTMF"), all ofthe undersigned's right, title and
interest in. to and under (but none ofthe undersigned‘s obligations under) the Loan set forth on
Exh. “l " hereto between the undersigned lender, and borrower (“l30rrower" or
"Obligor") together with all the sums payable thereunder and all of our right, title and interest in
and to the Collateral described therein (the "Collatcral"), all guaranties or surety agreements, nnd
all insurance and collateral ofany kind or nature which we have pertaining thcreto, and all right's,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
same. Capitalized terms used herein shall have the meaning`givcn to them in that certain Master
Joint Participation Agreerncnt between COTMF and the undersigned dated , 2010.

Wc represent warrant and agree as to the Loan that: A. Wc have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the samc; B. lt is a valid obligation arising out
ofa bona tide commercial loan to Obligor in the ordinary course ol"Obligor's business; C. it
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such l_,oan; D. No representations warranties or inducements not
contained in the Loan have been made or given; E. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral are and will be free ofany other liens and
encumbrances and are and will be free ofany claims, del`enscs, offsets and counterclaims real or
clairned; G. All information furnished to CO'l`MF and all statements made and unpaid balances 4
shown in it are and will be true and eorrect, and the signature thcrcon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and capacity; H. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. Wc have complied, and it complies, with all applicable t`ederah
state and municipal laws, rules or regulations, having the force oflaw regarding leases, security
agreements, loans, subleases and installment paper (including, without limitation, the
requirements ofthe Federal Bqual Credit Opportunity Act, chulation "B" thereunder and any
applicable usury laws); J. lt and all applicable financing statements have been properly and
timely filed and r~ccotded; K. The Collateral is and has been unconditionally accepted by ()bligor
and is and will be insured in accordance with thc terms ofthe Loan and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; l,, We have not received any
payments under the Loan unless indicated on Ex. " l ". We subordinate to COTMF all liens
and/or encumbrances (statutory and/or otherwisc) which we may now have or may hereafter
acquire and/or assert against the Collateral. COTMF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the Loan and all checks,
drafts and other remittances relating to the Loan. Wc give express permission to COTMF to
release, by operation or law or otherwisc, and/or to compromise or adjust any or all rights
against\ and grant extensions ol"time ofpayment to, Obligor or any guarantor, surety cromer
person obligated en the l,oan, and to substitute Borrower‘s and/or other obligois, without notice
to us and without affecting our obligations hereunder C()'l`MF may, at any time, without prior

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 154 of 175 Page|D #:788

notice to us, appropriate and apply to the payment ofany ofour obligations to COT Ml`, any and
all balances, sums, property, credits, accounts, reserves collections, checks or other instruments
belonging or payable to us and rn COTMf"s possession and for such purposes, endorse our name
on any such instrument for payment. We hereby waive notice of acceptance hereof, presentment
for payment, demand , notice of protest and dishonor, notice of default or non-payment and
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees in the event ofany default under the l,oan or any other lease, sublease, promissory
note or security agreement at any time assigned by ustc COTM F, we hereby waive and
relinquish unto CO'l`MF any interest that we may have in the Collateral and any monies that
COTMF may be holding for our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle CO'l`MF, in addition to any rights it has under the
Master Joint Participation Agreement', to demand ofthe undersigned payment ofthe restraining
balance due under the Loan.

We indemnify and hold COTMF harmless against any claim, suit action, proceeding,
judgm',ent loss, liability or expense (including, without limitation attorneysl fees and costs)
arising out of or based upon: (a) our breach of any agreement, representation or warranty
contained herein in the Master Joint Participation Agreement or in the L,oan; (b) any taxcs,
assessments or penalties imposed on any ofthe Collateral or on any payment received by us
under the l,oan; (e} any loss, damage or injury to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair ofany oi"the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving of notices, the obtaining ofany necessary pennits. approvals, licenses,
certificates and the like, and/or the making ofany required filings and/or recordings, in each case
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment
and Transfer shall be governed by the laws of the State of New York, without regard to
principles ofconflicts oflaw or choice of law. We hereby irrevocably (i) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New Yorl<, in any
action or proceeding arising out ofor relating to this Assignment; (ii) agree that service of
process in any strch action or proceeding may be given to us by mail to our address shown
below; and (iii) WAl\/E TRlAL BY JURY and the right to interpose any defense, offset or
counterclaim ofany kind in any such action or proceeding

IN Wl'i`NESS WHEREOF, we have caused this Assignmcnt and 'I`ransfer to be executed

this 2 l day of,¢fz?¢@¢,Y/=Z,_

TRl GL()BAL FINANCIAL SERV!CES, lNC.

 

 

Address: 2-§[ Z ,§, Waaé&§,_/Y{/& M\WL
Date: 8 Z-/ /2- é@¢é/é

40993\‘|

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 155 of 175 Page|D #:789

Variabie Rate Addendum

This Addendum to that Participation Schedule of Terms for COTMF Loan
# dated 2010 (the "Schcduie") to the Master Joint
Participation Agreement ("Participation Agrecment“) dated August 2, 2010 between Tri
Global Financial Services, lnc. ("Seller") and Capital One Taxi Mcdallion Finanoe
("CO'I`MF") is made a part of the Schedule and incorporates by reference all the

provisions thereof

Whereas, the Seller has selected a variable rate ot` interest as the Seller lntercst
Rate as detailed (helow.

Wheieas, the Seller has requested the ability to convert the Seller interest Rate to
a hxed rate during the tenn ofthe Loan,

Now Therefore, it is agreed as follows:

l. Seller lntercst Ratc. The Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable l.lBOR interest Period, equal to three
hundred fifty (350) basis points above iJlBOR (as such term is defined heiein). The
initial LIBOR interest Period shall commence on the date hereof and end on thc 30'h day

of the next t`ull calendar month after the date heneof.

lior purposes hercoi", "LIBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars for a period oi" the Designated Maturity which appears on the
Reutcrs Screen LIBORO] Page as of l l:00 a.m., London time, on the day that is two
London Banking Days preceding that Reset Date. lf such rate does not appear on the
Reuters Screen LiBOROl Page, the rate for that Reset Date'will be determined as if the
parties had specific "USD¢l,lBOR~Refcrencc Banks" as the applicable Floating Rate

Option.

"USD-LlBOR»Referenee Banks" means that the late for a Reset Date wiii be
determined 0n the basis ofthe rates at which deposits in U.S. Dollars are offered by the
Rei"erence Banks at approximately l 1100 a.m. I,ondon time, on the day that is two
London Banking Days preceding the Reset Datc to prime banks in the London interbank
market for a period of the designated maturity commencing on that Reset Date and in a
representative amount. CO'l`MF will request the principal London office of each of the
Ret`erence Banks to provide a quotation of its rate. lf at least two such quotations are
provided, the rate for that Reset Date will be the arithmetic mean of the quotations tt`
fewer than two quotations are provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major ban ks in New York City, selected by
CO'!`MF, at approximately l l:00 a.m., New York City time, on that Reset Date for loans
in U.S. Dollars to leading liuropean banks l`or a period ot` the designated maturity
commencing on that Reset Date and in a representative amount

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 156 of 175 Page|D #:790

The Seller interest Rate for this Note shall be reset every one (l) month during the
temi hereof at the expiration of each respective l,iBOR interest Period. A new applicable
Seller interest Rate shall be established every one (l) month during the term hereof at the
end of the preceding LlBOR interest Period (the "Reset Date“). On each Reset Datc, a
new applicable Seller interest »Rate shall be established using the one (i) month LlBOR
rate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller interest Rate at the end of each incremental LIBOR interest Pcriod
during the tenn hereof shall effect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Boriower.

The initial applicable Seller interest Rate will be calculated as 'l`hree and one-half (3.5%)
percent above the LiBOR rate in effect two (2) business days prior to the date hereof.

lntercst shall be payable on the dates and pursuant to the terms otherwise set forth
in the Paiticipation Agreement.

2. Fixcd Rate Conversion. At any time after the six (6) month anniversary
of the date of COTMF‘s payment to Seller for the Participant investment, Seller shall
have the right to convert the Seller interest Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to CO'i`MF al least three (3) Business Days prior to the
proposed effective date ofconversion. Such notice shall specify the effective date of
such conversion (the "Effective Date"), i~`rom and after the EiTective Date, Seller interest
Rate shall accrue and be payable at a fixed tate equal to three and one'half (3.5%) percent
above the two (2) year LIBOR swap rate. Seller shall not have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change

3. Entire Understanding. Any change in the Seller interest Rate shall not
effect the principal component of the repayment of Participant‘s investment Except as
set forth in this Addendum, the tenns and conditions of the Schedule and the
Participation Agreement shall remain in full force and effect and may not be modified

except as provided therein.A

4. Pre-Payment Fee. COTMF`s right to collect the Pre~Payment iicc (as
defined in the Participaticn Agreement) is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate from a floating rate to a fixed rate.

TRl GLOBAL FINANCIAL SERVICES, CAPITAL ONE%¢<XI MEDALL!ON

 

  

 

 

 

 

 

 

INC. F[NANCE

By: By: /‘ / // l
Namc il Nan¥u D{/V%?;R'zjj/'(’f/ f D
Title: ;/`,?, 'i`itle: V//

Date: /§’ .2 /, /,Z_ , Date: S/‘pL/’//

 

l739‘)6vl

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 157 of 175 Page|D #:791

l ¢

Arncndrncnt No. l made this day of Novcmi)cr', 2010
to that certain Master Joint i‘articipation Agrecment dated
August 2, 2010 by and between Tri Giobai Financiai
Scrviccs, i_'nc. ("Seiier" or "Tt'i Giobai") and Capitai Onc Taxi
Medaliion Financc (a trade name ol`Aii Points Capital Corp.)
("'COTMF" or "Particinant") hereafter, the "Mast‘erJPA".
WHEREAS, Seller and Participant are partners to the Master JPA and are
desirous of amending the same.
NOW, 'i`i'iiSREFORE, in consideration ofthe mutual promises contained herein, it
is agreed as follows:
l. Participation Schedule. Exh. "i " to the Master JPA shall be replaced by
the Participation Schedule and Variable Rate Addendum annexed hereto as Exh. "l ".
2. l’artieipation Perccntage. The word “Borrower" on line 3, par. l(i) ofthe
Master JPA is changed to "Seller".
3. A§§i-i Payments: The word "debt" on line 2, second full paragraph on page
5 of the Master Ji’A is changed to "dcbit".

4. Fuil i"orce and iiffect. Except as specifically modified by the terms of this

 

Amendment No. i, the Master JPA remains in full force and effect and neither it nor this
Amendment No. l may be amended or modified except in a writing executed by both Tri
Globai Financial Scrviees, inc. and Capital Onc Taxi Medailion i~`inance. Capitalized

/
/

s TAXI MEDALLiON

iBy: k

n j / /r /' T
Name: Y/V/T'O/`Cp / A/ €f/ (¢
'i`itic: v///y
Date: :S)j/ /¢d

terms shall have the meaning give to them in the Master .iPA.

  

'i`Ri GLOBAL FINANCiAL SERV[CES, CA|’]TAL
i’NC. FINANCE

  
 
  

 

 

 

 

 

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 158 of 175 Page|D #:792

EXH. "l"

PART!CIPATION SCHEDULE OF TERMS TO MASTER JOlNT
PARTICIPATION AGREEMENT ("PARTIClI’ATION AGREEMENT") DATED
AUGUST 2, 2010 BETWEEN TRI GLOBAL FINANCIAL SERVICES, INC.
("Seiier") AND CAPITAL ONE TAXI MEDALLION FI'NANCE

 

Nanre of Loan Borrower: Name of Guarantor(s):
`\< id L/ éY/~to N Gfl R E>E R

m o 1~
Loan Amount to Borrower: $ ZS'§O"`WQ 60 Loan Maturity Date: flan 5?' /Oc 1014
Participant's investment $ § SKO @460. 66 Participant Percentage: /.¢6%

Seller interest Rate:.§.';[ 2 % (if fixed rate)

§[ check here if variable rate and complete
variable rate addendum

Monthly Loan i’ayment: $M from Term of Loan in months: 3 é
Amortization period if different than Term

 

 

 

 

Loan interest Rate: 534 %

 

 

 

Bormwer \/

interest Only: Yes (No) (check one) Ivr.’i`M 9 ve \ \/
ifinterest only: Minimum Medallion Value l
$

Monthly Payment due COTMF Othcr Terms:

 

 

 

s %! B:H>.OC

 

 

 

Participant hereby acquires the Participation Percentage referenced above in the Loan to
the Borrower, pursuant to the Assignment and Transfer executed together herewith, all
according to the economic terms reflected above. The terms of the Participation
Agreement are incorporated into this Schedule by reference Capitalizcd terms on this
Schedule shall have the meaning given to them in the l’articipation Agreement. in the
event of any conflict between the terms of this Schedule and the Master .ioint
Participation Agreement', then the Master Joint Participation Agreement shall govern if
the Atnortr`zation period exceeds the Term ofthe Loan, then the

Loan is due and payable on the Loan Maturity Date.

TRI GLOBAL FINANCIAL CAPlTAL ONE TAXI MEDALLlON FlNANCE

SERVICES, I'NC. c
(`
By: /<E: llj\/L/W/U\ By:

Name:\l>?r:) I EL&A 11377`/\/ Name:
Title: t/J’. Title:
Date: ? 3 0 / 2¢ Date:

 

 

 

 

Case: 1:19-cv-01806 Documentw#: 1-4 Filed: 03/14/19 Page 159 of 175 Page|D #:793

EXH. "2"

ASSIGNMENT & TRANSFER

 

FOR VALUE RECEIVED, the undersigned hereby irrevocably and unconditionally seils,
assigns and transfers to Capitai One Taxi Mcdallion Finance, a trade name for All Points Capitai
Corp., its successor and assigns (coliectively "COTMF"), all of the undersigned's right, title and
interest in, to and under (but none of the undersigned‘s obligations under) the Loan set forth on
Exh. "l " hereto between the undersigned lender, and borrower ("Borrower" or
“Obligor“) together with all the sums payable thereunder and all of our right, title and interest in
and to the Collateral described therein (the "Collateral"), all guaranties or surety agreements1 and
all insurance and collateral ofany kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
sarne. Capitalized terms used herein shall have the meaning given to them in that certain Master
Joint Partieipation Agreement between COTMF and the undersigned dated , 2010.

We rcpresent, warrant and agree as to the Loan that: A. Wc have (and 'COTMF will have)
good title thereto and good title to (or a .valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. it is a valid obligation arising out
of a bona tide commercial loan to Obligor in the ordinary course ofObiigor`s business; C. it
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not
contained in the Loan have been made o`r given; E. l t creates a first priority security interest in
the Collateral in our favor; F. it and the Collateral are and will be free of any other liens and
encumbrances and are and will be free of any ciaims, defenses, offsets and counterclaims real 'or
claimed; G. All information furnished to CO'l`MF and all statements made and unpaid balances
shown in it are and will be true and correct, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures of the persons having
due authority and capacity; H. lt is and will be enforceable against ali parties thereto in
accordance with its terrns; i. We have compiied, and it complies, with all applicable federal,
state and municipal iaws, rules or regulations, having the force of law regarding leases, security
agreements, loans, subleases and installment paper (inciuding, without lirnitation, the
requirements of the Federal Equal Credit Opportunity Act, Regulation "B" thereunder and any
applicable usury laws); .i. lt and all applicable financing statements have been properly and
timely filed and reeorded; K. The Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the terms of the Loan and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; L. We have not received any
payments under the Loan unless indicated on Ex. "l ". We subordinate to COTMF ali liens
and/or encumbrances (st'atutory and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collateral COTMF may in our name endorse any notes and/or
other related instruments now or hercaiier given in connection with the Loan and all checks,
drafts and other remittances relating to the Loan. We give express permission to COTMF to
release, by operation or law or otherwise, and/or to compromise or adjust any or all rights
against, and grant extensions of time of payment to, Obligor or any guarantor, surety or other
person obligated on the Loan, and to substitute Borrower's and/or other obligors, without notice
to us and without affecting our obligations hcreunder. CO'i`MF may, at any time, without prior

 

Case: 1:19-cv-01806 Documénr#: 1-4 Filed:’ 03/14/19 Page 160 of 175 PagelD #:794

notice to us, appropriate and apply to the payment of any of our obligations to COTMF, any and
all balances, sums, property, eredits, accounts, reserves, collections, checks or other instruments
belonging or payable to us and in COTMF's possession, and for such purposes, endorse our name
on any such instrument for payment. We hereby waive notice of acceptance hereof, presentment
for payment, demand, notice of protest and dishonor, notice of default or non-payment and
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees in the event of any default under the Loan or any other lease, sublease, promissory
note or security agreement at any time assigned by us to COTMF, we hereby waive and
relinquish unto COTMF any interest that we may have in the Collateral and any monies that
COTMF may be holding for our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle CO'I`MF, in addition to any rights it has under the
Master Joint Participation Agreement', to demand of the undersigned payment of the remaining

balance due under the l_.oan.

We indemnify and hold CO.TMF harmless against any claim, suit, action, proceeding,
judgment, loss, liability or expense (including, without limitation, attorneys‘ fees and costs)
arising out ofor based upon: (a) our breach of any agr‘eenrent, representation or warranty
contained herein in the Master Joint Participation Agreement or in the Loan; (b) any taxes,
assessments or penalties imposed on any of the Collateral or on any payment received by us
under the l,oan; (c) any loss, damage or injury to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair of any of the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving of notices, the obtaining of any necessary permits, approvals, licenses,
certificates and the like, and/or the making of any required filings and/or recordings, in each case
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment
and Transfer shall be governed by the laws of the State of New Vork, without regard to
principles of conflicts of law or choice of law. We hereby irrevocably-(i) consent to the
jurisdiction and venue of the state and federal courts sitting in Nassau County, New York, in any
action or proceeding arising out of or relating to this Assignment; (ii) agree that service of
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAlVE TRlAL BY JURY and the right to interpose any defense, offset or
counterclaim of any kind in any such action or proceeding

lN WITNESS WHEREOF, we have caused this Assignment and Transfer' to be executed

this o dayof Ll`ugi ,:wr?,. '

TRI GLOBAL FINANCIAL SERVICES, INC.

     

 

(A Or)

a r

Tr

Address; zerz ssi »\)Az,agz,_{,rtvg cuchiéo

Date: ?. .>>o. rz I¢_ 506/5

40993vl

 

 

Cas_e: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 161 of 175 Page|D #:795

Variable Rate Addcndum

This Addendum to that Participation Schedule ot"i`erms for COTMF Loan
# dated 2010 (the “Schedule“) to the Master Joint
Participation Agreement ("Participation Agreement") dated August 2, 2010 between Tri
Glol)al Financial Services, lnc. ("Seller") and Capital One Taxi Medallion Finance
("COTMF") is made a part of the Schedule and incorporates by reference all the

provisions thereof

Whereas, the Seller has selected a variable rate of interest as the Seller interest
Rate as detailed below.

Whercas, the Seller has requested the ability to convert the Seller interest Rate to
a tixed rate during the term of the Loan,

Now Therei`ore, it is agreed as follows:

l. Seller lntercst Rate. The Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable LIBOR lntercst Period, equal to three
hundred fifty (350) basis points above LIBOR (as such term is defined herein). The
initial LIBOR lntercst Period shall commence on the date hereof and end on the 30‘h day
ol" the next full calendar month after the date hereof.

For purposes hercof, "LIBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars t`or a period ot` the Designated Maturity which appears on the
Reuters Screen LlBOROl Page as of l l:00 a.m., London time, on the day that is two
London Banking Days preceding that Reset Date. lf such rate does not appear on the
Reuters Screen LlBOROl Page, the rate for that Reset Date will be determined as if the
patties had specific “USD-LlBOR-Reference Banl<s" as the applicable Floating Rate

Option.

"USD-LlBOR-Refcrence Banl<s" means that the rate for a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered by the
Reference Banks at approximately l l:00 a.m. London time, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the London interbank
market for a period of the designated maturity commencing on that Reset Date and in a
representative amount COTMF will request the principal London office of each of the
Reference Banks to provide a quotation of its rate, If at least two such quotations are
provided, the rate t`or that Reset Date will be the arithmetic mean of the quotations It`
fewer than two quotations are provided as requested, the rate for that Reset Date will be
the arithmetic mean oi" the rates quoted by major banks in New York City, selected by
COTMF, at approximately l l:00 a.m., New York City time, on that Reset Date for loans
in U.S. Dollars to leading European banks for a period of the designated maturity
commencing on that Reset Date and in a representative amount

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 162 of 175 Page|D #:796

The Seller lntercst Rate for this Note shall be reset every one (l) month during the
term hereof at the expiration of each respective LlBOR. interest Period. A new applicable
Seller lntercst Rate shall be established every one (l) month during the term hereof at the
end of the preceding LIBOR lntercst Period (the "Reset Date"). On each Reset Date, a
new applicable Seller interest Rate shall be established using the one (l) month LlBOR
rate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller interest Rate at the end of each incremental LIBOR interest Period
during the term hereof shalleli"ect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.

The initial applicable Seller lntercst Rate will be calculated as Three and one-half (3.5%)
percent above the LlBOR rate in effect two (2) business days prior to the date hereol".

lntercst shall be payable on the dates and pursuant to the terms otherwise set forth
in the Participation Agreement.

2. Fixcd Rate Convcrsion. At any time after the six (6) month anniversary
of the date of COTMI~"s payment to Seller for the Participant Investment, Seller shall
have the right to convert the Seller interest Rate from a floating rate to a fixed rate, by
delivery a notice ot` conversion to COTMF at least three (3) Business Days prior to the
proposed effective date ofconversion. Such notice shall specify the effective date of
such conversion (the "Ei`fective Date"). From and after the Eii’ective Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one-half (3.5%) percent
above the two (2) year LlBOR swap rate. Seller shall not have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change

3. Entirc Undcrstanding. Any change in the Seller lntercst Rate shall not
effect the principal component of the repayment of Participant's investment Except as
set forth in this Addendum, the terms and conditions ot` the Schedule and the '
Participation Agreement shall remain in full force and effect and may not be modified

except as provided therein.`
4. Prc-Paymcnt Fce. COTMF's right to collect the Pre-Paymcnt Fee (as

defined in the Participation Agreemcnt) is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate from a floating rate to a fixed rate.

TRI GLOBAL FlNANCIAL SERVlCES, CAPITAL ONE TAXI MEDALLI ON

 

 

 

 

 

 

 

INC. FINANCE
By:
' Name
Title: VP 'l`itle:
Date: ?- . 3 0 . l?_. Date:

 

l 73996vl

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 163 of 175 Page|D #:797

Amcndment No. 1 made this ,______ day of November, 2010
to that certain Master Joint Participation Agreement dated

‘ August 2, 2010 by and between Tri Global Financial
Services, Inc. ("Scller" or "Tri Global") and Capital Onc Taxi
Medallion Finance (a trade name of All Points Capital Corp.)
("COTMF" or "Participant"} hereafter, the "Master JPA".

WHEREAS, Seller and Pazticipant are partners to the Master JPA and are
desirous of amending the same.

NOW, THEREFORE, in consideration of the mutual promises contained herein, it
is agreed as follows:

l. Participation Schedule. Exh. "l " to the Master JPA shall be replaced by

. the Pmticipation Schedule and Variable Rate Addendum annexed hereto as Exh. "i“.

2. Participation Percentage. The word "Borrower" on line 3, par. l(i) of the
Master JPA is changed to "Seller".

3. ACH'Payments: The word "debt" on line 2, second full paragraph on page
5 of the Master .lPA is changed to "debit".

4. Full Force and Effect. Except as specifically modified by the terms of this
Amendment No. l, the Master JPA remains in full force and effect and neither it nor this
Amendment No. l may be amended or modified except in a writing executed by both Tri
Global Financial Sezvices, lnc. and Capital One Taxi Medallion Finance. Capitalized
terms shall have the meaning give to them in the Master .lPA.

TRI GLOBAL FlNANClAL SERVICES, CAPITAL ONE TAXI MEDALL!ON

 

 

 

 

I‘NC. hp FINANCE
By: >/( in lvjyk,Q/K-\ By:
Namesz 1444 fT;EA/ Name:
Title: VP Title:

 

 

Date: »7 ` ?O. /2_, Date:

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 164 of 175 Page|D #:798

EXH. "l"

PART!CIPA'I`ION SCHEI)ULE OF TERMS TO MAS'I`ER JOINT
PARTICIPATION A'GREEMENT ("PARTICIPAT!ON AGREEMENT") DATED
AUGUST 2, 2010 BETWEEN TRI GLOBAL FINANCIAL SERVICES, INC.
("Scllcr") AND CAPITAL ONE TAXI MEDALLION FINANCE ~

 

Name of Loan Borrower: Name of Guarantor(s):

5<,5 ;re“r earn C>ORP ~ . emma gaaeept
Loan Amount to Borrower:$ /‘/‘f@ 1990 90 LoanMaturity Date: jugg§?" /0¢1.01€

Palticipant's lnvestment: $ ///‘// M. 90 Participant Percentage: /90%

 

 

 

Loan interest Rate: 53§% Seller lntercst Rate:$.f[§ % (il" fixed rate)
check here if variable rate and complete

variable rate addendum

 

Monthly Loan Payment: $ V§DQ, 947 from Term of Loan in months: 3 é>
Borrower ' Amortization period il"differcnt than Term

interest Only: ‘/ Yes (No) (check one) Im+M 0 truly
ifinterestonly: Minimum Medallion Value '

$
Monthly Payment due CO"l`MI" Othcr Terms:

$ ¢//ae.po

 

 

 

 

 

 

 

Participant hereby acquires the Participation Percentagc referenced above in the Loan to
the Borrower, pursuant to the Assignment and Transfer executed together herewith, all
according to the economic terms reflected above The terms of the Participation
Agreement are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the l’articipation Agreement. ln the
event of any conliict between the terms of this Schedule and the Master joint
Participation Agreement, then the Master Joint Participation Agrcement shall govern. if
the Amoitization period exceeds the Term of the Loan, then the

Loan is due and payable on the Loan Maturity Date.

TRI GLOBAL FINANCIAL CAP!TAL ONE TAX! MEDALLION FINANCE

SERVI(;YINC. Q_/&'N
By: t A/L,%~ By:

Name: Ml` E{,(/A I/'T.`I/\/ Name:
Title: 't/.P, Title:
Date: ? 3 0 / Z» Date:

 

 

 

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 165 of 175 Page|D #:799

EXH. "2"
ASSIGNMENT & TRANSFER

POR VALUE RECElVED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital One Taxi Medallion Finance, a trade name for All Points Capital
Corp.1 its successor and assigns (collectively "COTMF"), all of the undersigned‘s right, title and
interest in, to and under (but none ofthe undersigned's obligations under) the Loan set forth on
Exh. "l " hereto between the undersigned lender, and borrower ("Borrowel'" or
"Obligor"‘) together with all the sums payable thereunder and all ofour right, title and interest in
and to the Collateral described therein (the "Collateral"), all guaranties or surety agreements, and
all insurance and collateral ofany kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
same. Capitalized terms used herein shall have the meaning given to them in that certain Master
Joint Participation Agrcement between COTMF and the undersigned dated , 2010.

Wc represcnt, warrant and agree as to the Loan that: A. Wc have (and COTMF will have)
good title thereto and good title to (or a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
ofa bona fide commercial loan to Obligor in the ordinary course ofObligor's business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations, warranties or inducements not
contained in the Loan have been made or given; E. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral are and will be free ofany other liens and
encumbrances and are and will be free ofany claims, defenses, offsets and counterclaims real'or
claimed; G. All information furnished to CO`I`MF and all statements made and unpaid balances
shown in it are and will be true and correct, and the signature ther'con, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and capacity; l~l. lt is and will be enforceable against all parties thereto in
accordance with its terms; l. We have complied, and it complies, with all applicable t`ederal,
state and municipal laws, rules or regulations having the f`orce of law regarding leases, security
agreements loans, subleases and installment paper (including, without limitation, the
requirements ofthe Federal Equal Credit Opportunity Act, Regulation "B" thereunder and any
applicable usury laws); l . lt and all applicable financing statements have been properly and
timely filed and recorded; K. 'l`hc Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with thc terms ofthe Loan and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; L. We have not received any
payments under the Loan unless indicated on Ex. "l ". We subordinate to COTMF all liens
and/or encumbrances (statutory and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collateral. COTMF may in our name endorse any notes and/or
other related instruments now or hereafter given in connection with the Loan and all checks, `
drafts and other remittances relating to the Loan. We give express permission to COTMF to
release, by operation or law or otherwise, and/or to compromise or adjust any or all rights
against, and grant extensions of time of payment to, Obligor or any guarantor, surety or other
person obligated on the Loan, and to substitute Borrower's and/or other obligor‘s, without notice
to us and without affecting our obligations hercunder. CO'I"MF may, at any time, without prior

 

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 166 of 175 Page|D #:800

notice to us, appropriate and apply to the payment ofany ofour obligations to CO'l`Ml-`, any and
all balances, sums, property, credits, accounts, reserves, collections, checks or other instruments
belonging or payable to us and in COTMF's possession, and for such purposes, endorse our name
on any such instrument for payment. We hereby waive notice of acceptance hereof, presentment
for payment, demand, notice of protest and d ishonor, notice of default or non-payment and
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees ln the event of any default under the Loan or any other lease, sublease, promissory
note or security agreement at any time assigned by us to COTM F, we hereby waive and
relinquish unto CO'l`Ml~` any interest that we may have in the Collateral and any monies that
COTMF may be holding for.our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle COTMF, in addition to any rights it has rrnder the
Master Joint Participation Agreement, to demand of the undersigned payment of the remaining
balance due under the Loan.

We indemnify and hold COTMF harmless against any claim, suit, action, proceeding,
judgment, loss, liability or expense (including, without limitation, att‘omeys‘ fees and costs)
arising out ofor based upon: (a) our breach of any agreement, representation or warranty
contained herein in the Master'Joint Participation Agreernent or in the Loan; (b) any taxcs,
assessments or penalties imposed on any of the Collateral or on any payment received by us
under the l,oan; (c) any loss, damage or injury to propeny, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair of any of the Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving ofnotices, the obtaining of any necessary permits, approvals, licenses,
certificates and the like, and/or the making of any required filings and/or recordings, in each case
in connection with the Collateral and/or the transaction evidenced by the Loan. This Assignment
and 'l`ransfer shall be governed by the laws of the State of New York, without regard to
principles of conflicts of law or choice of law. We hereby irrevocably (i) consent to the
jurisdiction and venue ofthe state and federal courts sitting in Nassau County, New York, in any
action or proceeding arising out of or relating to this Assignment; (ii) agree that service of
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAlVE TRIAL BY JURY and the right to interpose any defensc, offset or
counterclaim ofany kind in any such action or proceeding

lN Wl'l`NESS Wl-lERBOF, we have caused this Assignrnent and 'i`ransfer to be executed
this 30 day or il`ug;; , ur zm
TRI GLGBAL FI`NANCIAL SERVICES, INC.

(As " or) j ,
By 0 ith/Qrv~ VK/'

'rr . _
Addrcss:_é.eti_s__~_M atr/5 C"/C"*G°
Date: ?. 5 0 . l 2 ;[_ 606 /,é

 

40993\'|

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 167 of 175 Page|D #:801

Variable Rate Addendum

This Addendum to that Paiticipation Schedule of Terms for COTMF Loan
# dated 2010 (the "Schedule") to the Master Joint
Participation Agrecment ("Participation Agreement") dated August 2, 2010 between Tri
Global Financial Sen/ic;es,1 Inc. ("Seller") and Capital One Taxi Medallion Finance
(“CO'I`MF“) is made a part of the Schedule and incorporates by reference all the

provisions thereof

Whereas, the Seller has selected a variable rate of interest as the Seller lntercst
Rate as detailed below.

Whercas, the Seller has requested the ability to convert the Seller lntercst Rate to
a fixed rate during the term of the Loan,

Now 'l`heret`ore, it is agreed as follows:

l. Seller lntercst Rate. The Seller lntercst Rate due hereunder shall bear
interest at an annual rate, for each applicable LlBOR lntelest Period, equal to three
hundred fifty (350) basis points above LIBOR (as such term is defined herein). The
initial LIBOR lntercst Period shall commence on the date hereof and end on the 30‘h day
of the next full calendar month after the date hereof.

For purposes hereot`, "LlBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars for a period of the Designated Maturity which appears on the
Reuters Screen LIBOROI Page as of l l:00 a.rn., London time, on the day that is two
London Banl<ing Days preceding that Reset Date. lt such rate does not appear on the
Reuters Screen LIBOROI Page, the rate for that Reset Date will be determined as it` the
parties had specific "USD~LIBOR~Reference Banks" as the applicable Floating Rate

Option.

"USD-LlBOR-Ret`erence Banks" means that the rate for a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered by the
Reference Banks at approximately l l:00 a.m. London time, on the day that is two
London Banking Days preceding the Reset Date to prime banks in the London interbank
market for a period of the designated maturity commencing on that Reset Date and in a
representative amountl COTMF will request the principal London office of each of the
Reference Banl<s to provide a quotation ot` its rate, If at least two such quotations are
provided, the rate for that Reset Date will be the arithmetic mean of the quotations lt`
fewer than two quotations are provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
COTMF, at approximately l 1 :OO a.m., New York City time, on that Reset Date for loans
in U.S. Dollars to leading European banks fora period of the designated maturity
commencing on that Reset Date and in a representative amount.

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 168 of 175 Page|D #:802

The Seller interest Rate for this Note shall be reset every one (l) month during the
term hereof at the expiration of each respective LlBOR lntercst Period. A new applicable
Seller lntercst Rate shall be established every one (l) month during the term hereof at the
end of the preceding LIBOR lntercst Period (the "Reset Date"). On each Reset Datc, a
new applicable Seller interest Rate shall be established using the one (l) month LlBOR
nate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller interest Rate at the end of each incremental LIB OR lntercst Period
during the term hereof shall effect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.

The initial applicable Seller lntercst Rate will be calculated as Three and one-half (3.5%)
percent above the LIBOR rate in effect two (2) business days prior to the date hereof.

lntercst shall be payable on the dates and pursuant to the terms otherwise set forth
in the Paiticipation Agreement.

2. Fixcd Rate Convcrsion. At any time after the six (6) month anniversary
of" the date of COTMF's payment to Seller for the Paxticipant Investment, Seller shall
have the right to convert the Seller lntercst Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to COTMF at least three (3) Business Days prior to the
proposed effective date of conversion. Such notice shall specify the effective date of
such conversion (the "Ef`fective Date"). l’rom and after the Effective Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one-half (3.5%) percent
above the two (2) year LIBOR swap rate. Seller shall not have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change

3. 4 Entire Understanding. Any change in the Seller lntercst Rate shall not
effect the principal component of the repayment of Participant's investment Except as
set forth in this Addendum, the terms and conditions of the Schedule and the
Participation Agreement shall remain in full force and effect and may not be modified

except as provided therein.‘
4. Pre-Payment Fee. COTMF's right to collect the Pre-Payment Fee (as

defined in the Participation Agreement) is hereby waived provided that Seller does not
exercise its option to convert the Seller lntercst Rate f`rom a floating rate to a fixed rate.

TRI GLOBAL FINANCIAL SERVICES, CAPITAL ONE 'I.`AXI MEDALLION

 

 

 

 

 

1NC. z FINANCE
By: (E m k)\Q/@» /Q/~/ g By:
Narne`\_§;NIEL,L/{- ..Z 7IA/ Name:
Title: \/P Title:

 

Date: ?- - 3 9 . l'Z_ Date:

 

l 7399()v l

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 169 of 175 Page|D #:803

Amendment No. l made this _______ day of November, 2010

to that certain Master Joint l’articipation Agreement dated
August 2, 2010 by and between Tri Global Financial

Services, Inc. ("Seller" or "Tri Glol)al") and Capital Onc Taxi
Medallion Finance (a trade name ofAll Points Capital Corp.)
("COTMF" cr “Participant") hereafter. the "Master JPA".

WHEREAS, Seller and Participant are partners to the Master JPA and are
desirous of amending the same.

NOW, THEREFORE, in consideration of the mutual promises contained herein, it
is agreed as follows:

l. Participation Schedule. Exh. "l " to the Master JPA shall be replaced by
the Participation Schedule and Van'able Rate Addendnm annexed hereto as Exh. "l ".

2. Participation Percentage. The word "Borrower" on line 3, par. l(i) of the
Master JPA is changed to "Seller".

3. ACl~l‘Payments: The word "debt" on line 2, second full paragraph on page

5 of the Master .ll’A is changed to "debit".

4. Full Force and Effect. Except as specifically modified by the terms of this

 

Amendment No. l, the Master JPA remains in full force and effect and neither it nor this
Amendment No. l may be amended or modified except in a writing executed by both Tri
Global P`inancial Services, Inc. and Capital One Taxi Medallion l"inance. Capitalized
terms shall have the meaning give to them in the Master .lPA.

TR! GLOBAL FINANCIAL SERVICES, CAI’ITAL ONE TAXl MEDALLION

rNC. _ ` FINANCE
By: ;:/€lr tk/@L/\ U:/\“ By:

 

Name: MKBLM ,‘Il`TI/\/ Name:

 

 

Title: VP Title:
Date: '7 ` ?9» /2_, Date:

 

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 170 of 175 Page|D #:804

\

EXH‘. "l"

PART!CIPATION SCHEDULE OF TERMS TO M'ASTER JOINT
PAR'I`ICIPAT!ON AGREEMENT ("PARTICIPATION AGREEMENT") l)ATED
AUGUST 2, 2010 BETWEEN TRI GLOBAL FINANCIAL SERVICES, INC.
("Seller") AND CAPI`TAL ONE TAX!' MEDALLION FINANCE

 

Name of Loan Bor'rower:

\//tte>z cAB e¢QRQ

Name of Guarantor(s): t/AL £/V?IA//l 2¢4304<
cale/rac Ecz"r£ CAB CQRF>

 

Loan Amount to Borrower: $ /c il LI O 090 tOO

LoanMaturity Date: SEF‘ lo 2015

 

Partrerpant's Investment: $ /l “7'»’-1!@c Q@£D. 00

l?articipant Percentage: /00 %

 

 

Loan interest Rate:B.?‘$` %

Syer lntercst Rate: §_.’/9 % (if fixed rate)
______ check here if variable rate and complete
variable rate addendum

 

Monthly Loan Payrnent: $ Lt[ §QQ;DO from
Borrower

lntercst Only: 10 Yes M(No) (check one)
ifinterest only: Minimum Medallion Value

8>

Term of Loan in months.' §C,,

Amortization period if different than Term

IA/VERE€T” 90 c

 

 

Monthly Payment due COTl\/II"
s LL/ 83, 49 0

 

Othcr Terms:

 

 

 

 

Paiticipant hereby acquires the Participation Percentage referenced above in the Loan to
the Borrower, pursuant to the Assignment and Transfer executed together herewith, all

according to the economic terms reflected above

The terms of the Participation

Agrecment are incorporated into this Schedule by reference Capitalized terms on this
Schedule shall have the meaning given to them in the l’articipation Agreement. ln the
event of any conflict between the terms of this Schedule and the Master .loint
Participation Agreernent, then the Master Joint Participation Agreenrent shall govern. if
the Amortization period exceeds the Term of the Loan, then the

Loan is due and payable on the Loan Maturity Date.

TRI GLOBAL FINANCIAL

sEerCEt INC.
By= §§rAM/~ ii/\/» By:

CAPI'I`AL ONE TAXl MEDAL.LI()N FINANCE

 

 

 

 

 

Name: Mlé t,-LA L£"t‘£ 14 Name:
Title: V_ P, Title:
Date: §'“3\ %"Q\O l Q\ Date:

 

 

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 171 of 175 Page|D #:805

EXH. "2"
ASSIGNMENT & TRANSFER

FOR. VALUE RECEIVED, the undersigned hereby irrevocably and unconditionally sells,
assigns and transfers to Capital Onc Taxi Mcdallion Finance, a trade name for All Points Capital
Corp., its successor and assigns (colleetively “COTMF"), all of the trndersigned’s right, title and
interest in, to and under (but none ofthe undersigned‘s obligations under) the Loan set forth on
Exh. "l " hereto between the undersigned lender, and borrower ("Borrower'" or
"Obligor") together with all the sums payable thereunder and all ofour right, title and interest in
and to the Collateral described therein (the "Collatcral"), all guaranties or surety agreements, and
all insurance and collateral ofany kind or nature which we have pertaining thereto, and all rights,
remedies and powers relating thereto, with good right in COTMF to collect and discharge the
sarne. Capitalized terms used herein shall have the meaning given to them in that certain Master
Joint Participation Agreemcnt between COTMF and the undersigned dated , ZOlO.

We represent, warrant and agree as to the Loan that: A. Wc have (and COTMF will have)
good title thereto and good title to (0r a valid, perfected first priority security interest in) the
Collateral and good right to sell, lease and transfer the same; B. lt is a valid obligation arising out
ofa bona fide commercial loan to Obligor in the ordinary course ofObligor's business; C. lt
contains or describes the entire agreement and all instruments and other documents made or
given in connection with such Loan; D. No representations warranties or inducements not
contained in the Loan have been made or given; E. lt creates a first priority security interest in
the Collateral in our favor; F. lt and the Collateral arc and will be free ofany other liens and
encumbrances and are and will be free ofany claims, defenses, offsets and counterclaims real or
claimed ; G. All information furnished to CO'I`MF and all statements made and unpaid balances

, shown in it are and will be true and correct, and the signature thereon, on any assignment and on
any loan or guaranty or surety applicable to it are the genuine signatures ofthe persons having
due authority and capacity; H. lt is and will be enforceable against all parties thereto in
accordance with its terms; l`. We have complied, and it cornplies, with all applicable federal,
state and municipal laws, rules or regulations, having the force of law regarding leases, security
agreements, loans, subleases and installment paper (including, without lirnitation, the
requirements ofthe cheral Equal Credit Opportunity Act, Regulation "B" thereunder and any
applicable usury laws); J. lt and all applicable financing statements have been properly and
timely filed and recorded; K. 'l`he Collateral is and has been unconditionally accepted by Obligor
and is and will be insured in accordance with the terms of the l.oan and we have fulfilled and
will fulfill our obligations to Obligor with respect thereto; l,. We have not received any
payments under the Loan unless indicated on Ex. "l ". We subordinate to COTMF all liens
and/or encumbrances (statutory and/or otherwise) which we may now have or may hereafter
acquire and/or assert against the Collateral. CO'l`MF may in our name endorse any notes and/or
other related instrument's_now or hereafter given in connection with the Loan and all checks,
drafts and other remittances relating to the Loan. We give express permission to COTMF to
release, by operation or law or otherwisc, and/or to compromise or adjust any or all rights
against, and grant extensions of time of payment to, Obligor or any guarantor, surety or other
person obligated on the Loan, and to substitute Borrower's and/or other obligors, without notice
to us and without affecting our obligations lrereuuder. C()'l`l\/ll7 may, at any time, without prior

 

 

Case: 1:19-ev-01806 Doeument #: 1-4 Filed: 03/14/19 Page 172 of 175 Page|D #:806

\

notice to us, appropriate and apply to the payment of any ofour obligations to COTMF, any and
all balances, sums, property, credits, aecounts, reserves, collections, checks or other instruments
belonging or payable to us and in COTMF'$ possession, and for such purposes, endorse our name
on any such instrument for payment. We hereby waive notice of acceptance hereof, presentment
for payment, demand, notice of protest and dishonor', notice of defau lt or non-payment and
notices of every kind and nature with respect to the Loan and/or related instruments and
guarantees l n the event of any default under the l.,oan or any other lease, sublease, promissory
note or security agreement at any time assigned by us to COTMF, we hereby waive and
relinquish unto COTMF any interest that we may have in the Collateral and any monies that
CO"l`l\/ll? may be holding for our account. Any breach by the undersigned ofthe aforesaid
representations or warranties shall entitle COTMl", in addition to any rights it has under the
Master Joint Participation Agreement, to demand ol"the undersigned payment ofthe remaining
balance due under the Loan.

We indemnify and hold CO'l`MF harmless against any claim, suit, action, proceeding,
_iudgment, loss, liability or expense (including, without lirnitation, att‘omeys' fees and costs)
arising out of or based upon: (a) our breach of any agreement, representation or warranty
contained herein in the Master Joint Participation Agreement or in the l,oan; (b) any taxes,
assessments or penalties imposed on any of the Collateral or on any payment received by us
under the Loan; (c) any loss, damage cr injury to property, persons, services or equipment
resulting from or in connection with the delivery, installation, ownership, leasing, use,
possession, control, operation, maintenance or repair of any ofthe Collateral; or (d) a failure to
fully and timely comply with any and all applicable laws and/or regulations relating to
disclosures, the giving of notices, the obtaining of any necessary perrnits, approvals, iicenses,
certificates and the like, and/or the making of any required tilings and/or recordings, in each case
in connection with tire Collateral and/or the transaction evidenced by the Loan. This Assignrnent
and 'l`ransfer shall be governed by the laws of the State ot`New Yorl<, without regard to
principles ofconllicts ol"law or choice oflaw. We hereby irrevocably (i) consent to the
jurisdiction and venue of the state and federal courts sitting in Nassau County, New York, in any
action or proceeding arising out of or relating to this Assignment; (ii) agree that service of
process in any such action or proceeding may be given to us by mail to our address shown
below; and (iii) WAl\/E TRlAL BY JURY and the right to interpose any defense, offset or
counterclaim ofany kind in any such action or proceeding

lN Wi"l`NESS WHEREOF`, we have caused this Assignment and Transfer to be executed
this il% day ot` )¢t/&ue'/’ , &Q_r_g.

"I`RI GLOBAL FINANCI'AL SERV!CES, INC.

 

 

Address: zerq_ ¢'>_ t,`§A'gAgcr Aqgc,¢./IA¢+€D .;a éDé=Qr
Date: a ~a s~;to 1a

40993 v l

 

 

Case: 1:19-cv-01806 Docume@: 1-4 Filedi 03/14/19 Page 173 of 175 Page|D #:807

Variablc Rate Addendum

This Addendum to that Paxticipation Schedule of Terms for COTMF Loan
# dated 2010 (the "Schedule") to the Master Joint
Paiticipation Agreement (“Participation Agreement“) dated August 2, 20 l 0 between Tn`
Global Financial Serviees, Inc. (“Seller") and Capital One Taxi Medallion Finance
("COTMF") is made a part of the Schedule and incorporates by reference all the

provisions thereof

Whereas, the Seller has selected a variable rate of interest as the Seller lntercst
Rate as detailed below.

Whereas, the Seller has requested the ability to convert the Seller lntercst Rate to
a fixed rate during the term ofthe Loan,

Now Therefore, it is agreed as follows:

l. Seller lntercst Ratc. The Seller interest Rate due hereunder shall bear
interest at an annual rate, for each applicable LIBOR lntercst Period, equal to three
hundred fifty (350) basis points above LIBOR (as such term is defined heiein). The
initial LIBOR lntercst l’eriod shall commence on the date hereof and end on the 30"' day
of the next i;`ull calendar month after the date liereoi".

 

For purposes hereoi", "LIBOR" means, with respect to each Period, the rate for
deposits in U.S. Dollars for a period of the Designated Maturity which appears on the
Reutcrs Screen LIBOROI Page as of l l:00 a.m., London time, on the day that is two
London Bank'ing Days preceding that Reset Date. lf such rate does not appear on the
Reuters Screen LIBORO] Page, the rate for that Reset Date will be determined as if the
patties had specific "USD-LiBOR~Refcrence Banks" as the applicable Floating Rate

Option.

"USD-LlBOR-Reference Banks" means that the rate for a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are offered by the
Reference Banl<s at approximately ll:OO a.m. London time, on the day that is two
Loiidon Banking Days preceding the Reset Date to prime banks in the London interbanl<
market for a period of the designated maturity commencing on that Reset Date and in a
representative amount CO'l`MF will request the principal London office of each of the
Refenence Banl<s to provide a quotation of its rate. If at least two such quotations are
provided, the rate for that Reset Date will be the arithmetic mean of the quotations lt`
fewer than two quotations are provided as requested, the rate for that Reset Date will be
the arithmetic mean of the rates quoted by major banks in New York City, selected by
COTMF, at approximately l l :OO a.m., New York City time, on that Reset Date for loans
in U.S. Dollars to leading European banks for a period of the designated maturity
commencing on that Reset Date and in a representative amount

 

 

Case: 1:19-cv-01806 Document #: 1-4 Filed: 03/14/19 Page 174 of 175 Page|D #:808

The Seller interest Rate for this Note shall be reset every one (l) month during the
tenn hereof at the expiration of each respective LlBOR interest Period. A new applicable
Seller interest Rate shall be established every one ( l) month during the tenn hereof at the
end of the preceding LIBOR lntercst Period (the "Reset Date"). On each Reset Date, a
new applicable Seller lntercst Rate shall be established using the one (l) month LlBOR
rate in effect two (2) business days prior to each respective Reset Date. Each change in
the applicable Seller lntercst Rate at the end of each incremental LIBOR lntercst l’eriod
during the term hereof shall effect a simultaneous and corresponding change in the
interest rate hereunder on each respective Reset Date without notice to the Borrower.

The initial applicable Seller lntercst Rate will be calculated as Three and one-half (3.5%)
percent above the LIBOR rate in effect two (2) business days prior to the date hereof

lntercst shall be payable on the dates and pursuant to the terms otherwise set forth
in the Participation Agreement.

2. Fixed Rate Convcrsion. At any time after the six (6) month anniversary
of the date of COTMF's payment to Seller for the Participant Investment, Seller shall
have the right to convert the Seller lntercst Rate from a floating rate to a fixed rate, by
delivery a notice of conversion to CO'I`MF at least three (3) Business Days prior to the
proposed effective date of conversion. Such notice shall specify the effective date of
such conversion (the "Effective Date"). Prom and after the Effective Date, Seller lntercst
Rate shall accrue and be payable at a fixed rate equal to three and one~half (3.5%) percent
above the two (2) year LIBOR swap rate, Seller shall not have the right to convert the
loan back to a floating rate and the Loan Maturity Date shall not change.'

3. Entirc Undcrstanding. Any change in the Seller Interest Rate shall not
effect the principal component of the repayment of Participant's investment Except as
set forth in this Addendum, the terms and conditions of the Schedule and the
I’articipation Agreement shall remain in full force and effect and may not be modified

except as provided therein.`

4. Pre-Payment Fee. COTMF’s right to collect the l’ie-Payment Fec (as
defined in the Participation Agreement) is hereby waived provided that Seller does not
exercise its option to convert the Seller interest Rate from a floating rate to a fixed rate.

TRI GLOBAL F[NANCIAL SERV!CES, CAPITAL ONE 'l.`AXI MEDALIJION

 

 

 

 

 

 

iNC. F[NANCE
Byl & 1 )U\QE~. w By:

Namti: Mt\l 116 L-LA- mtd Name:
'riue; vv to ~ 'rin@;
Date: %"' S\S”&O l Q` Date:

 

 

l739‘)6\'l

 

 

Case: 1:19-cv-01806 [;ocument #: 1-4 Filed: 03/14/19 Page 175 of 175 Page|D #:809

5

Amendment No. l made this _______ day of November, 2010

to that certain Master Joint Par'ticipation Agrcement dated
August 2, 2010 by and between Tri Giobal Financial

Ser'viccs, Inc. ("Selier" or "Tri Global") and Capitai Onc Taxi
Mcdallion Finance (a trade name ofAll Points Capitai Corp.)
("COTMF" or "Participant") hcreaftcr, the "'Master JPA".

Wl~iEREAS, Seller and Participant are partners to the Master .lPA and are
desirous of amending the sanie.

NOW, 'i`HEREFORE, in consideration of the mutual promises contained liei'ein, it
is agreed as follows:

l. Paiticipation Schedule. Exh. "l" to the Master .lPA shall be replaced by
the Participation Schedule and Variable Rate Addendum annexed hereto as Exh. "l".

2. l’aiticipation Percentage. The word “Borrowei'" on line 3, par. l(i) of the
Master .lPA is changed to "Seller".

3. ACH l’ayments: The word "debt" on line 2, second full paragraph on page
5 of the Master .lPA is changed to "debit".

4. Full Force and Effect. Except as specifically modified by tlie terms of this
Ainendment No. l, the Master JI’A remains in full force and effect and neither it nor this
Aniendment No. l may be amended or modified except in a writing executed by both 'l`ri
Global Financial Services, lnc. and Capital One Taxi Mcdallion i?inance. Capitalized

terms shall have the meaning give to them iii the Master .lPA.

TRI GLOBAL FINANCI_AL SERVICES, CAPI'I`AL ONE TAXl MEDALLION

 

 

 

 

INC. FlNANCE
By: nwer iwi/w\ By:
Name: t~l 316 tr L»A~ ;DTT_\\) Name:
Title: V 9 Title:

 

 

Date: 3 " rig " Q`O l 9` Date:

 

 

 

